Exhibit 10.4

 

Published CUSIP Number: 64805FAA7

 

FIRST AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

 

BY AND AMONG

 

NEW PLAN EXCEL REALTY TRUST, INC.,

 

THE LENDERS PARTY HERETO,

 

AND

 

BANK OF AMERICA, N.A.,

 

AS ADMINISTRATIVE AGENT

 

DATED AS OF JUNE 29, 2004

 

BANC OF AMERICA SECURITIES LLC AND BNY CAPITAL MARKETS, INC.

 

AS JOINT LEAD ARRANGERS,

 

BANC OF AMERICA SECURITIES LLC

 

AS SOLE BOOK MANAGER,

 

THE BANK OF NEW YORK

 

AS SYNDICATION AGENT,

 

JPMORGAN CHASE BANK

 

KEYBANK NATIONAL ASSOCIATION AND

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

AS CO-DOCUMENTATION AGENTS

 

AND

 

SUNTRUST BANK, AS MANAGING AGENT

 

--------------------------------------------------------------------------------


 

1.

DEFINITIONS

 

 

 

 

 

1.1

Defined Terms

 

 

1.2

Other Interpretive Provisions

 

 

1.3

Accounting Terms

 

 

1.4

Rounding

 

 

1.5

Times of Day

 

 

1.6

Letter of Credit Amounts

 

 

 

 

 

2.

AMOUNT AND TERMS OF LOANS

 

 

 

 

 

2.1

Revolving Credit Loans

 

 

2.2

Notes

 

 

2.3

Procedure for Revolving Credit Loan Borrowings Other than Competitive Advances

 

 

2.4

Competitive Advances

 

 

2.5

Letters of Credit

 

 

2.6

Repayment of Loans; Evidence of Debt

 

 

2.7

Prepayments of the Loans

 

 

2.8

Conversions

 

 

2.9

Interest Rate and Payment Dates

 

 

2.10

Substituted Interest Rate

 

 

2.11

Taxes; Net Payments

 

 

2.12

Illegality

 

 

2.13

Increased Costs

 

 

2.14

Indemnification for Break Funding Losses

 

 

2.15

Use of Proceeds

 

 

2.16

Capital Adequacy

 

 

2.17

Administrative Agent’s Records

 

 

2.18

Extension of Maturity Date

 

 

2.19

Representative of Borrower

 

 

 

 

 

3.

FEES; PAYMENTS

 

 

 

 

 

 

3.1

Facility Fee

 

 

3.2

Payments; Application of Payments

 

 

 

 

 

4.

REPRESENTATIONS AND WARRANTIES

 

 

 

 

 

 

4.1

Existence and Power

 

 

4.2

Authority

 

 

4.3

Binding Agreement

 

 

4.4

Subsidiaries; DownREIT Partnerships

 

 

4.5

Litigation

 

 

4.6

Required Consents

 

 

4.7

No Conflicting Agreements

 

 

4.8

Compliance with Applicable Laws

 

 

4.9

Taxes

 

 

4.10

Governmental Regulations

 

 

--------------------------------------------------------------------------------


 

 

4.11

Federal Reserve Regulations; Use of Loan Proceeds

 

 

4.12

Plans; Multiemployer Plans

 

 

4.13

Financial Statements

 

 

4.14

Property

 

 

4.15

Franchises, Intellectual Property, Etc

 

 

4.16

Environmental Matters

 

 

4.17

Labor Relations

 

 

4.18

[Intentionally Omitted.]

 

 

4.19

Solvency

 

 

4.20

REIT Status

 

 

4.21

List of Unencumbered Assets

 

 

4.22

Operation of Business

 

 

4.23

No Misrepresentation

 

 

4.24

Anti-Terrorism Laws

 

 

 

 

 

5.

CONDITIONS TO EFFECTIVENESS OF THIS AGREEMENT

 

 

 

 

 

 

5.1

Evidence of Action

 

 

5.2

This Agreement

 

 

5.3

Notes

 

 

5.4

Guaranty

 

 

5.5

Litigation

 

 

5.6

Opinion of Counsel to the Borrower

 

 

5.7

Fees

 

 

5.8

Fees and Expenses of Special Counsel

 

 

 

 

 

6.

CONDITIONS OF LENDING – ALL LOANS

 

 

 

 

 

 

6.1

Compliance

 

 

6.2

Loan Closings

 

 

6.3

Requests

 

 

6.4

Documentation and Proceedings

 

 

6.5

Required Acts and Conditions

 

 

6.6

Approval of Special Counsel

 

 

6.7

Supplemental Opinions

 

 

6.8

Other Documents

 

 

 

 

 

7.

AFFIRMATIVE COVENANTS

 

 

 

 

 

 

7.1

Financial Statements

 

 

7.2

Certificates; Other Information

 

 

7.3

Legal Existence

 

 

7.4

Taxes

 

 

7.5

Insurance

 

 

7.6

Payment of Indebtedness and Performance of Obligations

 

 

7.7

Maintenance of Property; Environmental Investigations

 

 

7.8

Observance of Legal Requirements

 

 

7.9

Inspection of Property; Books and Records; Discussions

 

 

7.10

Licenses, Intellectual Property

 

 

--------------------------------------------------------------------------------


 

 

7.11

Additional Guarantors

 

 

7.12

REIT Status; Operation of Business

 

 

7.13

More Restrictive Agreements

 

 

 

 

 

8.

NEGATIVE COVENANTS

 

 

 

 

 

 

8.1

Liens

 

 

8.2

Merger, Consolidation and Certain Dispositions of Property

 

 

8.3

Investments, Loans, Etc

 

 

8.4

Business Changes

 

 

8.5

Amendments to Organizational Documents

 

 

8.6

[Intentionally Omitted.]

 

 

8.7

Sale and Leaseback

 

 

8.8

Transactions with Affiliates

 

 

8.9

Issuance of Additional Capital Stock by Subsidiary Guarantors

 

 

8.10

Hedging Agreements

 

 

8.11

Restricted Payments

 

 

8.12

Unencumbered Assets Coverage Ratio

 

 

8.13

Fixed Charge Coverage Ratio.

 

 

8.14

Minimum Tangible Net Worth.

 

 

8.15

Maximum Total Indebtedness.

 

 

8.16

Indebtedness to Unencumbered Assets Ratio.

 

 

8.17

Maximum Book Value of Ancillary Assets

 

 

8.18

Development Activity

 

 

 

 

 

9.

DEFAULT

 

 

 

 

 

 

9.1

Events of Default

 

 

 

 

 

10.

THE AGENT

 

 

 

 

 

 

10.1

Appointment and Authority

 

 

10.2

Rights as a Lender

 

 

10.3

Exculpatory Provisions

 

 

10.4

Reliance by Administrative Agent

 

 

10.5

Notice of Default

 

 

10.6

Delegation of Duties

 

 

10.7

Indemnification

 

 

10.8

Successor Administrative Agent

 

 

10.9

Non-Reliance on Administrative Agent and Other Lenders

 

 

10.10

No Other Duties, Etc

 

 

10.11

Administrative Agent May File Proofs of Claim

 

 

10.12

Guaranty Matters

 

 

 

 

 

11.

OTHER PROVISIONS

 

 

 

 

 

 

11.1

Amendments and Waivers

 

 

11.2

Notices

 

 

11.3

No Waiver; Cumulative Remedies

 

 

--------------------------------------------------------------------------------


 

 

11.4

Survival of Representations and Warranties

 

 

11.5

Payment of Expenses and Taxes

 

 

11.6

Lending Offices

 

 

11.7

Successors and Assigns

 

 

11.8

[Intentionally Omitted]

 

 

11.9

Counterparts; Integration; Effectiveness

 

 

11.10

Adjustments; Set-off

 

 

11.11

Lenders’ Representations

 

 

11.12

Indemnity

 

 

11.13

Governing Law

 

 

11.14

Headings Descriptive

 

 

11.15

Severability

 

 

11.16

[Intentionally Omitted.]

 

 

11.17

Consent to Jurisdiction

 

 

11.18

Service of Process

 

 

11.19

No Limitation on Service or Suit

 

 

11.20

WAIVER OF TRIAL BY JURY

 

 

11.21

Termination

 

 

11.22

Replacement Notes

 

 

11.23

USA PATRIOT Act Notice

 

 

11.24

Replacement of Lenders

 

 

11.25

Relationships

 

 

--------------------------------------------------------------------------------


 

LIST OF EXHIBITS AND SCHEDULES

 

EXHIBITS:

 

 

 

Exhibit A

-

Assignment and Assumption

 

 

 

Exhibit B

-

Borrowing Request

 

 

 

Exhibit C

-

Commitments and Domestic LIBOR Lending Offices

 

 

 

Exhibit D

-

Competitive Advance Note

 

 

 

Exhibit E

-

Competitive Bid

 

 

 

Exhibit F

-

Competitive Bid Request

 

 

 

Exhibit G

-

Compliance Certificate

 

 

 

Exhibit H

-

Guaranty

 

 

 

Exhibit I

-

Reserved

 

 

 

Exhibit J

-

Swing Loan Note

 

 

 

Exhibit K

-

Revolving Credit Note

 

 

 

Exhibit L

-

Letter of Credit Request

 

 

 

Exhibit M

-

Form of Notice of Conversion

 

 

 

Exhibit N

 

Reserved

 

 

 

Exhibit O

 

Secretary’s Certificate Borrower

 

 

 

Exhibit P

 

Secretary’s Certificate Guarantor

 

 

 

SCHEDULES:

 

 

 

 

 

Schedule 1

 

Existing Letters of Credit

 

 

 

Schedule 4.4

-

Subsidiaries (including Subsidiary Guarantors)

 

 

 

Schedule 4.5

-

Litigation

 

 

 

Schedule 4.12

-

Plans

 

 

 

Schedule 4.21

-

List of Unencumbered Assets

 

--------------------------------------------------------------------------------


 

FIRST AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT, dated as of June 29,
2004, by and among NEW PLAN EXCEL REALTY TRUST, INC., a Maryland corporation
(the “Borrower”), each lender party hereto or which becomes a “Lender” pursuant
to the provisions of Section 11.7 (each a “Lender” and, collectively, the
“Lenders”), and BANK OF AMERICA, N.A. (“Bank of America”), as administrative
agent for the Lenders (in such capacity, the “Administrative Agent”).

 

RECITALS

 

WHEREAS, Borrower, Fleet National Bank, individually and as administrative agent
(“FNB”) and the other lenders a party thereto, entered into that certain
Revolving Credit Agreement dated as of April 26, 2002, as amended by that
certain First Amendment to Revolving Credit Agreement dated November 6, 2002,
among Borrower, FNB and the other lenders a party thereto and as further amended
by that certain Second Amendment to Revolving Credit Agreement dated as of
September 29, 2003, among Borrower, FNB and the other lenders a party thereto
(as modified and amended, collectively, the “Original Credit Agreement”);

 

WHEREAS, FNB, individually and as administrative agent, assigned all of its
rights and obligations under the Original Credit Agreement to Bank of America,
individually and as Administrative Agent;

 

WHEREAS, Borrower has requested that the Lenders and Administrative Agent amend
certain provisions of the Original Credit Agreement; and

 

WHEREAS, in connection therewith, Administrative Agent, Borrower and the Lenders
desire to amend and restate the Original Credit Agreement in its entirety;

 

NOW, THEREFORE, in consideration of the recitals herein and the mutual covenants
contained herein, the parties hereto hereby amend and restate the Original
Credit Agreement in its entirety as follows:

 

1.                                       DEFINITIONS.

 

1.1                                 Defined Terms.

 

As used in this Agreement, terms defined in the preamble have the meanings
therein indicated, and the following terms have the following meanings:

 

“Absolute Rate Bid”:  as defined in Section 2.4(b).

 

“Accountants”:  any of PricewaterhouseCoopers LLP; Deloitte & Touche LLP; Ernst
& Young LLP; KPMG LLP; or any successor to any of the foregoing; or such other
firm of certified public accountants selected by the Borrower and satisfactory
to the Administrative Agent.

 

“Adjusted Consolidated Total Assets”:  determined on a Consolidated basis in
accordance with GAAP for Borrower and its Subsidiaries, the sum (without
duplication) of the following:

 

(i)                                     the Operating Property Value; plus

 

--------------------------------------------------------------------------------


 

(ii)                                  the book value of Land Assets,
Redevelopment Assets, New Construction Assets and Notes Receivable of Borrower
and its Subsidiaries (including, without limitation, all capitalized costs
incurred in connection therewith) on the last day of the fiscal quarter just
ended; plus

 

(iii)                               to the extent not included pursuant to (ii)
above, Borrower’s pro rata share of the book value of Land Assets, New
Construction Assets, Redevelopment Assets and Notes Receivable of Joint Ventures
(including, without limitation, all capitalized costs incurred in connection
therewith) on the last day of the fiscal quarter just ended; plus

 

(iv)                              the aggregate amount of the unpledged portion
of (x) all unrestricted cash and marketable securities of Borrower and its
Subsidiaries (including, without limitation, Investments described in Sections
8.3(a) through 8.3(f)) plus (y) all restricted cash held by any Person serving
as a “qualified intermediary” for purposes of an exchange pursuant to
Section 1031 of the Code on behalf of Borrower or any of its Subsidiaries.

 

Adjusted Consolidated Total Assets shall be calculated on a pro forma basis as
if assets acquired during the relevant period were owned as of the beginning of
the relevant period, and all assets disposed of during the relevant period were
not owned during any portion of the relevant period.

 

“Adjusted Net Operating Income”:  for any period, the aggregate amount of the
Net Operating Income from each Unencumbered Asset or Operating Property, as
applicable, during such period, less the Capital Expense Reserve for such
Unencumbered Asset or Operating Property, as applicable, during such period.

 

“Administrative Agent’s Office”: the Administrative Agent’s address as set forth
in Section 11.2, or such other address as the Administrative Agent may from time
to time notify to the Borrower and the Lenders.

 

“Administrative Questionnaire”: an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Advance”:  a Prime Rate Loan, a LIBOR Loan or a Competitive Advance, as the
case may be.

 

“Affected Advance”:  as defined in Section 2.10.

 

“Affected Principal Amount”:  in the event that (i) the Borrower shall fail for
any reason to borrow or convert after it shall have notified the Administrative
Agent of its intent to do so in any instance in which it shall have requested a
LIBOR Loan on the Effective Date or pursuant to Section 2.3 or 2.8, or a Swing
Loan pursuant to Section 2.1A, or shall have accepted one or more offers of
Competitive Advances under Section 2.4, an amount equal to the principal amount
of such LIBOR Loan, Swing Loan or Competitive Advance; (ii) a LIBOR Loan, Swing
Loan or Competitive Advance shall terminate for any reason prior to the last day
of the Interest

 

2

--------------------------------------------------------------------------------


 

Period applicable thereto, an amount equal to the principal amount of such LIBOR
Loan, Swing Loan or Competitive Advance; or (iii) the Borrower shall prepay or
repay all or any part of the principal amount of a LIBOR Loan, Swing Loan or
Competitive Advance prior to the last day of the Interest Period applicable
thereto (including, without limitation, any mandatory prepayment or a prepayment
resulting from acceleration or illegality), an amount equal to the principal
amount of such LIBOR Loan, Swing Loan or Competitive Advance so prepaid or
repaid.

 

“Affiliate”:  as to any Person, any other Person which, directly or indirectly,
is in control of, is controlled by, or is under common control with, such
Person.  For purposes of this definition, control of a Person shall mean the
power, direct or indirect, (i) to vote 10% or more of the securities having
ordinary voting power for the election of directors of such Person or (ii) to
direct or cause the direction of the management and policies of such Person,
whether by contract or otherwise.

 

“Agreement”:  this First Amended and Restated Revolving Credit Agreement, as the
same may be amended, supplemented or otherwise modified from time to time.

 

“Agreement Regarding Fees”:  that certain Agreement Regarding Fees dated of even
date herewith between Bank of America and the Borrower.

 

“Ancillary Assets”:  at any time (without duplication), (a) all Real Property of
the Borrower and its Subsidiaries which is (i) a mortgage, (ii) a New
Construction Asset, or (iii) any other Real Property other than an open air
shopping center (including single tenant retail properties), and (b) all
Investments of the Borrower and its Subsidiaries of the type described in
Section 8.3(h) and (q), including, without limitation, all Investments of the
Borrower and its Subsidiaries in any FIN 46 Entities.

 

“Applicable Lending Office”:  (i) in respect of any Lender, (A) in the case of
such Lender’s Prime Rate Loans and Competitive Advances, its Domestic Lending
Office and (B) in the case of such Lender’s LIBOR Loans, its LIBOR Lending
Office, and (ii) in respect of the Swing Loan Lender and the Issuing Lender, the
Domestic Lending Office of each thereof.

 

“Applicable Margin”:  (i) with respect to the unpaid principal balance of Prime
Rate Loans or LIBOR Loans, at all times during which the applicable Pricing
Level set forth below is in effect, (ii) with respect to the calculation of the
Facility Fee pursuant to Section 3.1, at all times during which the applicable
Pricing Level set forth below is in effect (the “Applicable Facility Fee
Percentage”), and (iii) with respect to the calculation of the Letter of Credit
Commission Fees pursuant to Section 2.5(f), at all times during which the
applicable Pricing Level set forth below is in effect, the respective percentage
set forth below next to such Pricing Level:

 

Pricing Level

 

LIBOR Loans/
Letter of Credit
Commission Fee

 

Prime Rate Loans

 

Applicable Facility Fee
Percentage

 

 

 

 

 

 

 

 

 

Pricing Level I

 

0.600

%

0

%

0.150

%

Pricing Level II

 

0.650

%

0

%

0.200

%

Pricing Level III

 

0.800

%

0

%

0.200

%

Pricing Level IV

 

1.125

%

0.250

%

0.250

%

 

Changes in the Applicable Margin resulting from a change in a Pricing Level
shall become effective as of the opening of business upon the date of any change
in the Senior Debt Rating of the

 

3

--------------------------------------------------------------------------------


 

Borrower, as determined by S&P or Moody’s, as the case may be, which would
affect the applicable Pricing Level.

 

“Approved Fund”: means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Assignment and Assumption Agreement”:  an assignment and assumption entered
into by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 11.7), and accepted by the Administrative Agent,
in substantially the form of Exhibit A or any other form approved by the
Administrative Agent.

 

“Assignment Fee”:  as defined in Section 11.7(b).

 

“Authorized Signatory”:  the chairman of the board, the chief executive officer,
the president, any executive vice president, the Chief Financial Officer or any
other duly authorized officer (acceptable to the Administrative Agent) of the
Borrower.

 

“Bank of America”:  Bank of America, N.A.

 

“Available Commitment Amount”: on any day, an amount equal to the Total
Commitment Amount at such time minus the total of all Competitive Advances
outstanding on such date.

 

“Benefited Lender”:  as defined in Section 11.10.

 

“Book Manager”:  Banc of America Securities LLC.

 

“Borrower’s Interest”:  for any period, (i) with respect to Unencumbered Assets
or Operating Properties, as applicable, owned by a DownREIT Partnership or a
wholly owned Subsidiary of a DownREIT Partnership, a fraction, expressed as a
percentage, the numerator of which is the Net Operating Income of such
Unencumbered Assets or Operating Properties, as applicable, for such period,
less any distributions required to be made, directly or indirectly, to partners
or members of such DownREIT Partnership, other than the Borrower and its
Subsidiaries, and the denominator of which is the Net Operating Income of such
Unencumbered Assets or Operating Properties, as applicable, for such period, and
(ii) with respect to any Ancillary Asset or Redevelopment Asset, the percentage
of profits and losses with respect thereto to which the Borrower or its wholly
owned Subsidiaries, directly or indirectly, may be entitled to receive for such
period.

 

“Borrowing Date”:  any Business Day specified in a Borrowing Request delivered
pursuant to Sections 2.1, 2.1A or 2.3, or in a Competitive Bid Request delivered
pursuant Section 2.4, as the case may be, as a date on which the Borrower
requests the Lenders or the Swingline Lender to make Loans.

 

“Borrowing Request”:  a borrowing request in the form of Exhibit B hereto.

 

“Business Day”:  any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any LIBOR Loan, means any

 

4

--------------------------------------------------------------------------------


 

such day on which dealings in Dollar deposits are conducted by and between banks
in the London interbank eurodollar market.

 

“Capital Expense Reserve”:  during any period, with respect to each Unencumbered
Asset or Operating Property, as applicable, an amount equal to (A) a per annum
rate of $.15 times (B) the total Net Rentable Area of such Unencumbered Asset or
Operating Property, as applicable (in each case whether or not such reserves are
actually established by the Borrower).

 

“Capital Leases”:  leases which have been, or under GAAP are required to be,
capitalized.

 

“Cash Collateralize”:  to pledge and deposit with or deliver to Administrative
Agent, for the benefit of Issuing Lender and the Lenders, as collateral for the
Letter of Credit Exposure, cash or deposit account balances pursuant to
documentation in form and substance satisfactory to Administrative Agent and
Issuing Lender (which documents are hereby consented to by the Lenders). 
Borrower hereby grants Administrative Agent, for the ratable benefit of the
Issuing Lender and Lenders, a first priority lien on all such cash and deposit
account balances.  Cash collateral shall be maintained in blocked, non-interest
bearing deposit accounts at Administrative Agent.

 

“Change of Control”:  the occurrence of any one of the following events:

 

(a)                                  any Person or Persons acting as a group
shall acquire direct or indirect ownership of 30% or more of the Borrower’s
common Stock; or

 

(b)                                 during any twelve month period on or after
the Effective Date, individuals who at the beginning of such period constituted
the Board of Directors of the Borrower (together with any new directors whose
election by the Board of Directors or whose nomination for election by the
shareholders of the Borrower was approved by a vote of at least a majority of
the members of the Board of Directors then in office who either were members of
the Board of Directors at the beginning of such period or whose election or
nomination for election was previously so approved) cease for any reason to
constitute a majority of the members of the Board of Directors then in office;
or

 

(c)                                  there occurs a change of control of the
Borrower of a nature that would be required to be reported in response to Item
1a of Form 8-K in effect on the date hereof (or any successor provision,
including, without limitation, Item 5.01 set forth in SEC Release 33-8400;
34-49424, if and when such changes become effective) filed pursuant to
Section 13 or 15 under the Securities Exchange Act of 1934, or in any other
filing by the Borrower with the Securities and Exchange Commission; or

 

(d)                                 the Borrower consolidates with, is acquired
by, or merges into or with any Person (other than a merger permitted by
Section 8.2).

 

“Chief Financial Officer”:  at any time, the chief financial officer of the
Borrower, or if the Borrower does not have a chief financial officer at such
time, the officer designated by the Borrower as its principal financial officer
or such other officer of the Borrower that is acceptable to the Administrative
Agent.

 

5

--------------------------------------------------------------------------------


 

“Code”:  the Internal Revenue Code of 1986, as the same may be amended from time
to time, or any successor thereto, and the rules and regulations issued
thereunder, as from time to time in effect.

 

“Commitment”:  in respect of any Lender, such Lender’s undertaking to make Loans
(other than Swing Loans), or purchase participations or subparticipations in
Letters of Credit issued by the Issuing Lender or purchase participations in
Swing Loans to the Borrower, subject to the terms and conditions hereof, in an
aggregate outstanding principal amount not exceeding such Lender’s Commitment
Amount.

 

“Commitment Amount”:  the amount set forth next to the name of such Lender in
Exhibit C under the heading “Commitments” as such Lender’s Commitment Amount, as
the same may be reduced pursuant to Section 2.3(g), and as the same may
otherwise be changed in accordance with the terms of this Agreement.

 

“Commitment Percentage”:  on any day, and as to any Lender, the quotient of (i)
such Lender’s Commitment Amount on such day, divided by (ii) the Commitment
Amounts of all Lenders on such day.

 

“Competitive Advance”: means an Advance made to Borrower by any Lender not
determined by that Lender’s Commitment Percentage pursuant to Section 2.4.

 

“Competitive Advance Note”: means the promissory note made by Borrower in favor
of a Lender to evidence the Competitive Advances made by that Lender,
substantially in the form of Exhibit D, either as originally executed or as the
same may from time to time be supplemented, modified, amended, renewed, extended
or supplanted.

 

“Competitive Bid”: means a written bid to provide a Competitive Advance
substantially in the form of Exhibit E, signed by a Responsible Official of a
Lender and properly completed to provide all information required to be included
therein.

 

“Competitive Bid Request”: means a written request submitted by Borrower to the
Administrative Agent to provide a Competitive Bid, substantially in the form of
Exhibit F signed by an Authorized Signatory of Borrower and properly completed
to provide all information required to be included therein.

 

“Compliance Certificate”:  a certificate substantially in the form of Exhibit G.

 

“Consolidated”:  the Borrower and its Subsidiaries which are consolidated for
financial reporting purposes.  Notwithstanding anything contained herein to the
contrary, for purposes of this Agreement, the phrase “Borrower and its
Subsidiaries determined on a Consolidated basis in accordance with GAAP” (and
similar phrases having the same meaning) shall not be deemed to include the
consolidation of FIN 46 Entities (other than the inclusion of the applicable
pro-rata share of assets, liabilities, income or loss attributable to such FIN
46 Entities to the extent required pursuant to this Agreement).

 

6

--------------------------------------------------------------------------------


 

“Consolidated EBITDA”:  with respect to any period an amount equal to the EBITDA
of Borrower and its Subsidiaries for such period, determined on a Consolidated
basis in accordance with GAAP.

 

“Consolidated Fixed Charges”:  during any period, the sum of each of the
following with respect to the Borrower and its Subsidiaries (without
duplication), determined on a Consolidated basis in accordance with GAAP:  (i)
the aggregate amount of all interest expense, both expensed and capitalized
(including Consolidated Interest Expense) for such period, (ii) the aggregate of
all scheduled principal amounts that become payable during such period in
respect of any Indebtedness of the Borrower or its Subsidiaries (excluding
balloon payments at maturity) and (iii) the aggregate amount of all cash
dividends paid during such period in respect of preferred equity of the Borrower
or its Subsidiaries (including, without limitation, in respect of preferred
operating units).

 

“Consolidated Interest Expense”:  for any period, interest and fees accrued,
accreted or paid by the Borrower and its Subsidiaries during such period in
respect of Consolidated Total Indebtedness, determined in accordance with GAAP,
including (a) the amortization of debt discounts to the extent included in
interest expense in accordance with GAAP, (b) the amortization of all fees
(including fees with respect to Hedging Agreements entered into by the Borrower
or any of its Subsidiaries) payable in connection with the incurrence of any
Indebtedness to the extent included in interest expense in accordance with GAAP
and (c) the portion of any rents payable under capital leases allocable to
interest expense in accordance with GAAP.

 

“Consolidated Total Indebtedness”:  as of any date, the aggregate principal
amount of all Indebtedness of the Borrower and its Subsidiaries determined on a
Consolidated basis in accordance with GAAP, plus, if not otherwise required to
be reflected in the Borrower’s Consolidated balance sheet (and without
duplication) (i) Contingent Obligations of the Borrower and its Subsidiaries on
such date which are required in accordance with GAAP to be disclosed in a
footnote to any such balance sheet, and (ii) any guarantee by the Borrower of
any Indebtedness of an unconsolidated Subsidiary or Joint Venture in which the
Borrower is a direct or indirect investor (to the full extent of the amount of
such guaranteed Indebtedness on such date); provided, however, that with respect
to Joint Ventures in which Borrower is a direct or indirect investor that are
not consolidated in the Borrower’s Consolidated balance sheet or that are FIN 46
Entities, Consolidated Total Indebtedness shall also include (x) the aggregate
principal amount of all Indebtedness of such Joint Ventures if such Indebtedness
is recourse to the Borrower or one of its Subsidiaries, and (y) Borrower’s pro
rata share of the aggregate principal amount of all Indebtedness of such Joint
Ventures if such Indebtedness is Non-Recourse Indebtedness.  Notwithstanding the
foregoing, unfunded portions of the Total Commitment Amount or of any other
Indebtedness (and any Contingent Obligations relating solely to such unfunded
amounts) shall not be included in Consolidated Total Indebtedness.

 

“Contingent Obligation”:  as to any Person, any obligation of such Person
guaranteeing or in effect guaranteeing any Indebtedness, leases, dividends or
other obligations (“Primary Obligations”) of any other Person (the “Primary
Obligor”) in any manner, whether directly or indirectly, and whether arising
from partnership or keep-well agreements, including, without limitation, any
obligation of such Person, whether contingent or not contingent (a) to purchase
any such Primary Obligation or any Property constituting direct or indirect
security therefor, (b) to advance or supply funds (i) for the purchase or
payment of any such Primary Obligation or (ii) to maintain working capital or
equity capital of the Primary Obligor or otherwise to maintain net worth,
solvency or other financial statement condition of the Primary Obligor, (c) to
purchase Property, securities or

 

7

--------------------------------------------------------------------------------


 

services primarily for the purpose of assuring the beneficiary of any such
Primary Obligation of the ability of the Primary Obligor to make payment of such
Primary Obligation, or (d) otherwise to assure, protect from loss or hold
harmless the beneficiary of such Primary Obligation against loss in respect
thereof; provided, however, that the term Contingent Obligation shall not
include (a) the endorsement of instruments for deposit or collection in the
ordinary course of business, or (b) guarantees or carve-outs that constitute
Non-Recourse Exclusions until a claim is made with respect thereto, and then
shall be included only to the extent of the amount of such claim.  The term
Contingent Obligation shall also include the liability of a general partner in
respect of the liabilities of the partnership in which it is a general partner,
but shall not include the liability of a member (managing or otherwise) of a
limited liability company in respect of the liabilities of such limited
liability company to the extent not imposed by agreement or by law.  The amount
of any Contingent Obligation of a Person shall be deemed to be an amount equal
to the stated or determinable amount of the Primary Obligation in respect of
which such Contingent Obligation is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by
such Person in good faith.

 

“Conversion Date”:  the date on which a LIBOR Loan is converted to a Prime Rate
Loan, or the date on which a Prime Rate Loan is converted to a LIBOR Loan, or
the date on which a LIBOR Loan is converted to a new LIBOR Loan, all in
accordance with Section 2.8.

 

“Credit Party”:  the Administrative Agent, the Lead Arranger, each Lender, the
Swing Loan Lender, the Issuing Lender, the Syndication Agent, the Book Manager,
the Documentation Agent, the Managing Agent, and their successors and assigns.

 

“Default”:  any event or condition which constitutes an Event of Default or
which, with the giving of notice, the lapse of time, or any other condition,
would, unless cured or waived, become an Event of Default.

 

“Defaulting Lender”:  at any time, any Lender that, at such time, (i) has failed
to comply with any of its obligations to make a Loan, fund its share of any
payment made by the Issuing Lender pursuant to a Letter of Credit or acquire a
participation in any Swing Loan as required pursuant to this Agreement within
one (1) Business Day of the date required to be funded by it hereunder, (ii) has
failed to pay to the Administrative Agent or any Lender any other amount owed by
such Lender pursuant to the terms of this Agreement or any of the other Loan
Documents within one (1) Business Day of the date when due, unless the subject
of a good faith dispute, or (iii) has been deemed insolvent or become subject to
a bankruptcy or insolvency proceeding.

 

“Documentation Agent”:  collectively, Wells Fargo Bank, National Association,
KeyBank National Association and JPMorgan Chase Bank, as co-documentation
agents.

 

“Dollars” and “$”:  lawful currency of the United States of America.

 

“Domestic Lending Office”:  in respect of any Lender, the Swing Loan Lender and
the Issuing Lender, initially, the office or offices of such Lender, the Swing
Loan Lender and the Issuing Lender, designated as such on Exhibit C; thereafter,
such other office of such Lender, the Swing Loan Lender and the Issuing Lender,
through which it shall be making or maintaining Prime Rate Loans, making Swing
Loans or issuing Letters of Credit, as reported by such Lender, the Swing Loan
Lender and the Issuing Lender, to the Administrative Agent and the Borrower.

 

8

--------------------------------------------------------------------------------


 

“Domestic Reference Lender”:  Bank of America or such other Lender as may become
the Administrative Agent hereunder.

 

“DownREIT Partnership”:  Excel Realty Partners, L.P. and any other partnership
or limited liability company hereafter created by the Borrower for the purpose
of acquiring assets qualifying as “real estate assets” under Section 856(c) of
the Code through the issuance of partnership or limited liability company units
in such partnership or limited liability company to third parties, provided
that, in the case of each such entity (including Excel Realty Partners, L.P.)
(i) the Borrower or a wholly owned Subsidiary of the Borrower is the sole
general partner or managing member of such partnership or limited liability
company, as the case may be, and (ii) the Borrower or its wholly owned
Subsidiary shall be entitled to receive not less than 95% of the net income and
gains before depreciation, if any, from such partnership or limited liability
company after the limited partners or non-managing members of such partnership
or limited liability company receive a stipulated distribution. Any partnership
or limited liability company created after the Effective Date must be approved
by the Administrative Agent as a “DownREIT Partnership” for purposes of being
included in this definition.

 

“EBITDA”:  with respect to a Person or a Subsidiary of a Person (or any asset of
a Person or a Subsidiary of such Person) for any period, an amount equal to the
sum of (a) the net income (or loss) of such Person (or attributable to such
asset) for such period plus (b) depreciation and amortization, interest, and any
extraordinary or non-recurring losses or charges for impairment of real estate
deducted in calculating such net income minus (c) any extraordinary or
non-recurring gains included in calculating such net income, all as determined
in accordance with GAAP.  EBITDA shall be calculated on a pro forma basis as if
assets acquired during the relevant period were owned as of the beginning of the
relevant period, and all assets disposed of during the relevant period were not
owned during any portion of the relevant period.  Adjustments for unconsolidated
partnerships, Joint Ventures and FIN 46 Entities will be calculated to reflect
EBITDA on the same basis.

 

“Effective Date”:  the date of this Agreement.

 

“Eligible Assignee”: (a) a Lender; (b) an Affiliate of a Lender; (c) an Approved
Fund; and (d) any other Person (other than a natural person) approved by (i) the
Administrative Agent, the Issuing Lender and the Swing Loan Lender (provided,
however, that the Administrative Agent’s, the Issuing Lender’s and the Swing
Loan Lender’s approval shall not be required following and during the
continuation of an Event of Default so long as such assignee is a financial
institution having a net worth of not less than $300,000,000.00 as of the date
of such assignment), and (ii) unless an Event of Default has occurred and is
continuing, the Borrower (each such approval not to be unreasonably withheld or
delayed); provided that notwithstanding the foregoing, “Eligible Assignee” shall
not include the Borrower, any Subsidiary Guarantor or any of the Borrower’s or
any Subsidiary Guarantor’s Affiliates or Subsidiaries.

 

“Environmental Laws”:  any and all federal, state and local laws relating to the
environment, the use, storage, transporting, manufacturing, handling, discharge,
disposal or recycling of hazardous substances, materials or pollutants or
industrial hygiene and including, without limitation, (i) the Comprehensive
Environmental Response, Compensation and Liability Act, as amended, 42 USCA
§9601 et seq.; (ii) the Resource Conservation and Recovery Act of 1976, as
amended, 42 USCA §6901 et seq.; (iii) the Toxic Substance Control Act, as
amended, 15 USCA

 

9

--------------------------------------------------------------------------------


 

§2601 et seq.; (iv) the Water Pollution Control Act, as amended, 33 USCA §1251
et seq.; (v) the Clean Air Act, as amended, 42 USCA §7401 et seq.; (vi) the
Hazardous Material Transportation Act, as amended, 49 USCA §1801 et seq. and
(viii) all rules, regulations, judgments, decrees, injunctions and restrictions
thereunder and any analogous state law.

 

“Environmental Risk Property”:  any Real Property of the Borrower, a Subsidiary,
a DownREIT Partnership or a Subsidiary of a DownREIT Partnership in respect of
which, at any time:

 

(i)                                     Hazardous Substances are (A) generated
or manufactured on, transported to or from, treated at, stored at or discharged
from such Real Property in violation of any Environmental Laws; (B) discharged
into subsurface waters under such Real Property in violation of any
Environmental Laws; or (C) discharged from such Real Property on or into
property or waters (including subsurface waters) adjacent to such Real Property
in violation of any Environmental Laws, and any of the foregoing events in (A),
(B) or (C) has an Adverse Environmental Impact; or

 

(ii)                                  there exists with respect to such Real
Property (A) a claim, demand, suit, action, proceeding, condition, report,
directive, lien, violation, or non-compliance concerning any liability
(including, without limitation, potential liability for enforcement,
investigatory costs, cleanup costs, government response costs, removal costs,
remedial costs, natural resources damages, property damages, personal injuries
or penalties) arising in connection with:  (x) any non-compliance with or
violation of the requirements of any applicable Environmental Laws, or (y) the
presence of any Hazardous Substance on such Real Property or the release of any
Hazardous Substance into the environment from such Real Property, or (B) any
actual liability in connection with the presence of any Hazardous Substance on
such Real Property or the release of any Hazardous Substance into the
environment from such Real Property, and any of the foregoing events in (A) or
(B) has an Adverse Environmental Impact.

 

For purposes of this definition, the term “Adverse Environmental Impact” shall
mean any event described in clauses (A), (B) or (C) of paragraph (i) above or
clauses (A) or (B) of paragraph (ii) above which could reasonably be expected to
have a material adverse effect on (1) the value of such Real Property, (2) the
marketability of such Real Property, or (3) the ability to finance or refinance
such Real Property.

 

“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time, and the rules and regulations issued thereunder, as from time to
time in effect.

 

“ERISA Affiliate”:  any Person which is a member of any group of organizations
(i) described in Section 414(b) or (c) of the Code of which the Borrower is a
member, or (ii) solely for purposes of potential liability under
Section 302(c)(11) of ERISA and Section 412(c)(11) of the Code and the Lien
created under Section 302(f) of ERISA and Section 412(n) of the Code, described
in Section 414(m) or (o) of the Code of which the Borrower is a member.

 

“ERISA Liabilities”:  without duplication, the aggregate of all unfunded vested
benefits under all Plans and all potential withdrawal liabilities under all
Multiemployer Plans.

 

10

--------------------------------------------------------------------------------


 

“Event of Default”:  any of the events specified in Section 9, provided that any
requirement for the giving of notice, the lapse of time or any other condition
specified in Section 9 has occurred or been satisfied.

 

“Excluded Subsidiary”:  (i) any DownREIT Partnership and any wholly owned
Subsidiary of a DownREIT Partnership, (ii) CA New Plan Fixed Rate Partnership,
L.P., a Delaware limited partnership, (iii) any Subsidiary all of the Real
Property of which is encumbered in favor of a Person other than Borrower or any
of its Subsidiaries, (iv) any Consolidated Joint Venture or any Subsidiary, the
sole asset of which is an interest as a partner, member or similar interest in
an unconsolidated or Consolidated Joint Venture (including a FIN 46 Entity),
(v) any Subsidiary that does not directly own any Real Property, or (vi) any
Subsidiary which is established as a special purpose entity to own Real Property
or equity interests related thereto in a bankruptcy remote manner to secure
secured Indebtedness permitted by this Agreement.

 

“Existing Credit Agreement”: that certain First Amended and Restated Term Loan
Agreement dated as of even date herewith among the Borrower, Bank of America as
Administrative Agent, and the lenders signatory thereto, as subsequently amended
from time to time, and any restatements, consolidations, replacements or
refinancings thereof.

 

“Existing Letters of Credit”:  those certain Letters of Credit outstanding on
the Effective Date which were issued by FNB pursuant to the Original Credit
Agreement as more particularly described on Schedule 1 attached hereto and by
this reference incorporated herein.

 

“Facility Fee”:  as defined in Section 3.1.

 

“Federal Funds Rate”:  for any day, the rate per annum equal to the weighted
average of the rates on overnight federal funds transactions with members of the
Federal Reserve System arranged by federal funds brokers on such day, as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to Administrative
Agent on such day on such transactions as determined by the Administrative
Agent.

 

“FIN 46”:  the pronouncement entitled Financial Interpretation 46 “Consolidation
of Variable Interest Entities” by the Financial Accounting Standards Board on
January 17, 2003, as revised from time to time.

 

“FIN 46 Entities”:  any entity in which Borrower or any Subsidiary directly or
indirectly owns an interest that is not a Subsidiary, but that is nonetheless
consolidated with Borrower or any Subsidiary for financial reporting purposes as
a result of the application of FIN 46.

 

“Financial Statements”:  as defined in Section 4.13.

 

“Fixed Charge Coverage Ratio”:  on any date of determination, for the period of
four (4) fiscal quarters just ended prior to the date of determination, the
ratio of (i) Consolidated EBITDA for such period to (ii) Consolidated Fixed
Charges for such period.

 

11

--------------------------------------------------------------------------------


 

“Fund”: any Person (other than a natural person) that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business.

 

“Funds from Operations”:  with respect to any Person for any fiscal period, the
sum of (i) the net income of such Person for such fiscal period (computed in
accordance with GAAP), excluding (a) gains (or losses) from debt restructuring
and sales of property and (b) charges for impairment of real estate, (ii)
depreciation and amortization, and (iii) other non-cash items, and after
adjustments for unconsolidated partnerships, Joint Ventures and FIN 46
Entities.  Adjustments for unconsolidated partnerships, Joint Ventures and FIN
46 Entities will be calculated to reflect funds from operations on the same
basis.

 

“GAAP”:  generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statement by such other entity as
may be approved by a significant segment of the accounting profession, which are
applicable to the circumstances as of the date of determination, consistently
applied.

 

“Governmental Authority”:  the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Ground Lease”:  a ground lease in favor of the Borrower, a wholly owned
Subsidiary of Borrower, a DownREIT Partnership or a wholly owned Subsidiary of a
DownREIT Partnership, which has an unexpired term of 30 years or more (inclusive
of any tenant-controlled renewal options) and which includes within its terms
those rights customarily required by mortgagees making a loan secured by the
interest of the holder of the leasehold estate demised pursuant to such ground
lease.

 

“Guaranty”:  collectively, (i) the First Amended and Restated Guaranty,
substantially in the form of Exhibit H executed by each of the Subsidiary
Guarantors identified on Schedule 4.4 and delivered to the Administrative Agent
for the benefit of the Lenders on or prior to the Effective Date, and (ii) each
additional Guaranty substantially in the form of Exhibit H executed by each
Required Additional Guarantor and delivered to the Administrative Agent for the
benefit of the Lenders after the Effective Date.

 

“Hazardous Substance”:  any hazardous or toxic substance, material or waste,
including, but not limited to, (i) those substances, materials, and wastes
listed in the United States Department of Transportation Hazardous Materials
Table (49 CFR 172.101) or by the Environmental Protection Agency as hazardous
substances (40 CFR Part 302) and amendments thereto and replacements therefor
and (ii) any substance, pollutant or material defined as, or designated in, any
Environmental Law as a “hazardous substance,” “toxic substance,” “hazardous
material,” “hazardous waste,” “restricted hazardous waste,” “pollutant,” “toxic
pollutant” or words of similar import.

 

12

--------------------------------------------------------------------------------


 

“Hedging Agreement”:  any interest rate protection agreement, foreign currency
exchange agreement, commodity price protection agreement or other interest or
currency exchange rate or commodity price hedging arrangement.

 

“Highest Lawful Rate”:  with respect to any Lender and the Swing Loan Lender,
the maximum rate of interest, if any, that at any time or from time to time may
be contracted for, taken, charged or received by such Lender or the Swing Loan
Lender on its Note or which may be owing to such Lender or the Swing Loan Lender
pursuant to this Agreement under the laws applicable to such Lender or the Swing
Loan Lender and this Agreement.

 

“Indebtedness”:  as to any Person, at a particular time, all items which
constitute, without duplication, (a) indebtedness for borrowed money (including,
without limitation, indebtedness under this Agreement and the Notes) or the
deferred purchase price of Property (other than trade payables incurred in the
ordinary course of business), (b) indebtedness evidenced by notes, bonds,
debentures or similar instruments, (c) obligations with respect to any
conditional sale or title retention agreement, (d) indebtedness arising under
acceptance facilities and the amount available to be drawn under all letters of
credit issued for the account of such Person and, without duplication, all
drafts drawn thereunder to the extent such Person shall not have reimbursed the
issuer in respect of the issuer’s payment of such drafts, (e) all liabilities
secured by any Lien on any Property owned by such Person even though such Person
has not assumed or otherwise become liable for the payment thereof (other than
carriers’, warehousemen’s, mechanics’, repairmen’s or other like non-consensual
statutory Liens arising in the ordinary course of business), (f) obligations
under Capital Leases, (g) Contingent Obligations, (h) ERISA Liabilities and (i)
all indebtedness, obligations or other liabilities under or with respect to any
Hedging Agreements that in accordance with GAAP should be classified upon such
Person’s balance sheet as liabilities, or to which reference should be made by
footnotes thereto; provided, however, that the term Indebtedness shall not
include guarantees or carve-outs with respect to claims of the types referenced
in (i)-(iv) of the definition of Non-Recourse Exclusions until a claim is made
with respect thereto, and then shall be included only to the extent of the
amount of such claim.

 

“Indemnified Person”:  as defined in Section 11.12.

 

“Intellectual Property”:  all copyrights, trademarks, patents, trade names and
service names.

 

“Interest Payment Date”:  (a) as to any Loan other than a Prime Rate Loan, the
last day of each Interest Period applicable to such Loan and the Maturity Date;
provided, however, that if any Interest Period for a LIBOR Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Prime Rate Loan (including a Swing Line Loan), the last Business Day of each
March, June, September and December and the Maturity Date.

 

“Interest Period”:  (a) with respect to any LIBOR Loans requested by the
Borrower, the period commencing on, as the case may be, the Effective Date,
Borrowing Date or Conversion Date with respect to such LIBOR Loans and ending
one, two, three or six months thereafter, as selected by the Borrower in its
irrevocable Borrowing Request as provided in Section 2.3 or its irrevocable
notice of conversion as provided in Section 2.8; and (b) as to each Competitive
Advance, a period of not less than 14 days and not more than 180 days as
selected by the Borrower in its Competitive

 

13

--------------------------------------------------------------------------------


 

Bid Request; provided, however, that all of the foregoing provisions relating to
Interest Periods are subject to the following:

 

(a)                                  any Interest Period that would otherwise
end on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless, in the case of a LIBOR Loan, such Business Day falls in
another calendar month, in which case such Interest Period shall end on the
immediately preceding Business Day;

 

(b)                                 if, with respect to the borrowing of any
Loan as a LIBOR Loan or the conversion of one Advance to another pursuant to
Section 2.8, the Borrower shall fail to give due notice as provided in
Section 2.3 or 2.8, as the case may be, the Borrower shall be deemed to have
elected that such Loan or Advance shall be made as a Prime Rate Loan;

 

(c)                                  any Interest Period pertaining to a LIBOR
Loan that begins on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the calendar month at the end
of such Interest Period) shall end on the last Business Day of a calendar month;

 

(d)                                 with respect to any Interest Period
applicable to a LIBOR Loan, no such Interest Period shall end after the Maturity
Date; and

 

(e)                                  the Borrower shall select Interest Periods
so as not to have more than ten (10) different Interest Periods outstanding at
any one time with respect to LIBOR Loans and four (4) different Interest Periods
outstanding at any one time with respect to Competitive Advances.

 

“Investments”:  as defined in Section 8.3.

 

“ISP”:  with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents”:  with respect to any Letter of Credit, the Letter of Credit
application, and any other document, agreement and instrument entered into by
the Issuing Lender and the Borrower (or any Subsidiary) or in favor of the
Issuing Lender and relating to any such Letter of Credit.

 

“Issuing Lender”:  Bank of America in its capacity as (a) the Lender issuing the
Letters of Credit and (b) the owner of a one hundred percent (100%)
participation interest in and to the Existing Letters of Credit, and any
successor issuer of the Letters of Credit hereunder.

 

“Joint Venture”:  an Investment by Borrower or any of its Subsidiaries with
third persons in joint ventures, general partnerships, limited partnerships,
limited liability companies or any other business association.  Joint Ventures
include non-wholly owned Subsidiaries of Borrower and FIN 46 Entities.

 

“Land Assets”:  any land of the Borrower or its Subsidiaries, or in which the
Borrower or any of its Subsidiaries has an interest (either directly or
indirectly, through a Joint Venture or

 

14

--------------------------------------------------------------------------------


 

otherwise) with respect to which the commencement of grading, construction of
improvements or infrastructure has not yet commenced, and all unimproved land
according to GAAP.

 

“Laws”:  collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“Lead Arranger”:  Banc of America Securities LLC and BNY Capital Markets, Inc.,
as joint lead arrangers.

 

“Letters of Credit”:  irrevocable standby letters of credit in respect of
obligations of the Borrower incurred pursuant to contracts made or performances
undertaken or to be undertaken in the ordinary course of the Borrower’s business
which are payable upon presentation of a sight draft and other documents
described in such Letters of Credit, if any, as originally issued pursuant to
this Agreement or the Original Credit Agreement (which shall include the
Existing Letters of Credit) or as amended, modified, extended, renewed or
supplemented.

 

“Letter of Credit Exposure”:  at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time plus (b) the aggregate
amount of all unreimbursed drawings under Letters of Credit at such time.

 

“Letter of Credit Request”:  See Section 2.5(a).

 

“LIBOR”:  for any Interest Period with respect to any LIBOR Loan:

 

(a)                                  the rate per annum equal to the rate
determined by the Administrative Agent to be the offered rate that appears on
the page of the Telerate screen (or any successor thereto) that displays an
average British Bankers Association Interest Settlement Rate for deposits in
Dollars (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period, determined as of approximately 11:00 a.m.
(London time) two Business Days prior to the first day of such Interest Period,
or

 

(b)                                 if the rate referenced in the preceding
clause (a) does not appear on such page or service or such page or service shall
not be available, the rate per annum equal to the rate determined by the
Administrative Agent to be the offered rate on such other page or other service
that displays an average British Bankers Association Interest Settlement Rate
for deposits in Dollars (for delivery on the first day of such Interest Period)
with a term equivalent to such Interest Period, determined as of approximately
11:00 a.m. (London time) two Business Days prior to the first day of such
Interest Period, or

 

(c)                                  if the rates referenced in the preceding
clauses (a) and (b) are not available, the rate per annum determined by the
Administrative Agent as the rate of interest at which deposits in Dollars for
delivery on the first day of such Interest Period in same day funds in the
approximate amount of the LIBOR Loan being made, continued, or converted by
Administrative Agent’s (or, in the case of a Competitive Advance Loan, the
applicable Lender with respect to such Competitive

 

15

--------------------------------------------------------------------------------


 

Advance) and with a term equivalent to such Interest Period would be offered by
Administrative Agent’s (or such Competitive Advance Lender’s) London Branch to
major banks in the London interbank eurodollar market at their request at
approximately 4:00 p.m. (London time) two Business Days prior to the first day
of such Interest Period.  In the event that the Board of Governors of the
Federal Reserve System shall impose a Reserve Percentage with respect to LIBOR
deposits of Administrative Agent, then for any period during which such Reserve
Percentage shall apply, LIBOR shall be equal to the amount determined above
divided by an amount equal to 1 minus the Reserve Percentage.

 

“LIBOR Lending Office”:  initially, the office of each Lender designated as such
in Exhibit C hereto; thereafter, such other office of such Lender, if any, that
shall be making or maintaining LIBOR Loans.

 

“LIBOR Loans”:  loans bearing interest calculated by reference to a LIBOR.

 

“Lien”:  any mortgage, pledge, hypothecation, assignment, deposit or
preferential arrangement, encumbrance, lien (statutory or other), or other
security agreement or security interest of any kind or nature whatsoever,
including, without limitation, any conditional sale or other title retention
agreement and any capital or financing lease having substantially the same
economic effect as any of the foregoing.

 

“Loan” and “Loans”:  an individual loan or the aggregate loans (including a
Revolving Credit Loan (or Loans), a Swing Loan (or Loans) and a Competitive
Advance (or Advances)), as the case may be, to be made by the Lenders
hereunder.  All Loans shall be made in Dollars.  Amounts drawn under a Letter of
Credit shall also be considered Loans as provided in Section 2.5.

 

“Loan Documents”:  collectively, this Agreement, the Guaranty (and each Guaranty
subsequently delivered pursuant to Section 7.11), the Notes and all other
documents, instruments or agreements now or hereafter executed or delivered by
or on behalf of the Borrower, any Subsidiary Guarantor or any of their
respective Subsidiaries evidencing or otherwise relating to the Loans to which
Administrative Agent and/or the Lenders are a party or an intended beneficiary.

 

“Managing Agent”:  SunTrust Bank, as managing agent.

 

“Margin Stock”:  any “margin stock”, as said term is defined in Regulation U of
the Board of Governors of the Federal Reserve System, as the same may be amended
or supplemented from time to time.

 

“Material Adverse Effect”:  a material adverse effect on (i) the financial
condition, operations, business, or Properties of (A) the Borrower or (B) the
Borrower and its Subsidiaries taken as a whole, (ii) the ability of the Borrower
to perform any of its material obligations under the Loan Documents or the
ability of the Subsidiary Guarantors, taken as a whole, to perform their
material obligations under the Guaranty or (iii) the ability of the
Administrative Agent and the Lenders to enforce the Loan Documents.

 

“Maturity Date”:  the earlier of (i) June 29, 2007 (as such date may be extended
as provided in Section 2.18), or (ii) the date on which the Notes shall become
due and payable, whether by acceleration or otherwise.

 

16

--------------------------------------------------------------------------------


 

“Maximum Competitive Advance”:  means, with respect to any Competitive Bid made
by a Lender, the amount set forth therein as the maximum Competitive Advance
which that Lender is willing to make in response to the related Competitive Bid
Request.

 

“Moody’s”:  Moody’s Investors Services, Inc. and any successor thereto.

 

“Multiemployer Plan”:  a plan defined as such Section 3(37) of ERISA to which
contributions have been made by the Borrower or any ERISA Affiliate and which is
covered by Title IV of ERISA.

 

“Net Operating Income”:  for any period and with respect to all assets which are
Unencumbered Assets or Operating Properties during such period, the sum of (a)
net income for such period, determined in accordance with GAAP, attributable to
Unencumbered Assets or Operating Properties, as applicable, plus (b)
depreciation and amortization, interest expense and any extraordinary or
non-recurring losses or charges for impairment of real estate deducted in
calculating such net income, minus (c) extraordinary or non-recurring gains and
payments (including rent insurance proceeds and condemnation awards) included in
such net income, minus (d) any portion of such net income attributable to rents
paid by any tenant which is an Affiliate of the Borrower, minus (e) an amount
(but not less than zero) equal to the excess (if any) of (i) 3% of operating
income for such period, over (ii) management fees payable in respect of such
Unencumbered Assets or Operating Properties, as applicable, during such period. 
For purposes of any calculation of Net Operating Income, real estate taxes,
ground rent and insurance shall be included only at their stabilized, recurring
levels.

 

“Net Rentable Area”:  with respect to any Real Property, the floor area of any
buildings, structures or improvements thereof (expressed in square feet)
available for leasing to tenants, as determined in accordance with the leases or
site plans or leasing plans for such Real Property, or if such leases or site
plans or leasing plans do not set forth the floor area demised thereunder (or if
such Real Property is not subject to a lease), then as determined by the
Borrower in accordance with an industry-accepted protocol approved by the
Administrative Agent.

 

“New Construction Asset”:  any Property of the Borrower or its Subsidiaries, or
in which the Borrower or any of its Subsidiaries has an interest (either
directly or indirectly, through a Joint Venture or otherwise) (i) which is new
ground-up construction (but not including an expansion of an existing Property),
and (ii) for which a certificate of occupancy, whether temporary or permanent,
or the functional equivalent thereof, has not been issued with respect to such
construction or expansion (if required by law to occupy the same). 
Notwithstanding the foregoing, any such new construction which shall have been a
New Construction Asset under the criteria of this definition shall no longer be
a New Construction Asset upon such time as (A) the same is an income-producing
Property in operating condition, and (B) at least 60% of the Net Rentable Area
(determined on an “as completed” basis) of such construction is initially leased
to tenants who have taken possession thereof.

 

“Non-Recourse Exclusions”:  with respect to any Non-Recourse Indebtedness of any
Person, any usual and customary exclusions from the non-recourse limitations
governing such Indebtedness, including, without limitation, exclusions for
claims that (i) are based on fraud, intentional misrepresentation,
misapplication of funds, gross negligence or willful misconduct, (ii) result
from intentional mismanagement of or waste at the Real Property securing such
Non-Recourse

 

17

--------------------------------------------------------------------------------


 

Indebtedness, (iii) arise from the presence of Hazardous Substances on the Real
Property securing such Non-Recourse Indebtedness; or (iv) are the result of any
unpaid real estate taxes and assessments.

 

“Non-Recourse Indebtedness”:  at any time, Indebtedness of the Borrower, its
Subsidiaries or a Joint Venture at such time which is secured by one or more
parcels of Real Property or interests therein and which is not a general
obligation of the Borrower or such Subsidiary, the holder of such Indebtedness
having recourse solely to the parcels of Real Property, or interests therein,
securing such Indebtedness, the leases thereon and the rents, profits and equity
thereof (except for recourse against the general credit of the Borrower or its
Subsidiaries for any Non-Recourse Exclusions), provided that in calculating the
amount of Non-Recourse Indebtedness at any time, the amount of any Non-Recourse
Exclusions which are the subject of a final judgment shall not be included in
Non-Recourse Indebtedness.

 

“Note” and “Notes”:  collectively, the Revolving Credit Notes, the Swing Loan
Note and the Competitive Advance Notes.

 

“Notes Receivable”:  mortgage and notes receivable and reimbursement agreements
(to the extent obligations are payable under such reimbursement agreements),
including interest payments thereunder, of Borrower or any Subsidiary in a
Person (other than Borrower or its Subsidiaries).

 

“Operating Property”:  any Real Property which at any time (i) is an
income-producing property in operating condition and in respect of which no
material part thereof has been (a) damaged by fire or other casualty (unless
such damage has been repaired) or (b) condemned (unless such condemnation has
been restored), (ii) is a retail shopping center (including single tenant retail
properties), and (iii) for which a certificate of occupancy, whether temporary
or permanent, or the functional equivalent thereof, has been issued for the
operating portions of the improvements comprising the same (if required by law
to occupy the same) and are in full force and effect, and “Operating Properties”
means all such Operating Properties, collectively.  An Operating Property shall
not include any Redevelopment Asset or any New Construction Asset.

 

“Operating Property Value”:  as of any date the quotient of (i) an amount equal
to the Adjusted Net Operating Income for all Operating Properties in the
aggregate for the four fiscal quarters of the Borrower most recently ending as
of such date, divided by (ii) 9.0%. For purposes of any determination of
Operating Property Value, the following limitations and methodology shall
apply:  (A) the Adjusted Net Operating Income of any Operating Property owned by
a DownREIT Partnership or a Subsidiary of a DownREIT Partnership shall be based
on the Borrower’s Interest in the Adjusted Net Operating Income for each such
Operating Property for the four fiscal quarters having most recently ended as of
such date; (B) in the event more than 15% of the gross base rents payable under
all leases for Properties of the Borrower, its Subsidiaries, DownREIT
Partnerships and Subsidiaries of DownREIT Partnerships (including the Borrower’s
Interest in any Properties) shall be payable by one tenant and its Subsidiaries,
then Operating Property Value shall be reduced by the percentage amount of such
excess multiplied by the Operating Property Value attributable to the Properties
leased or controlled by such tenant and its Subsidiaries; and (C) in the event
that the Borrower or a Subsidiary of the Borrower shall not have owned an
Operating Property for the entire previous four fiscal quarters, then for the
purposes of determining the Operating Property Value with respect to such
Operating Property, the Adjusted Net Operating Income for such Operating
Property shall be annualized in a manner reasonably satisfactory to the
Administrative Agent,

 

18

--------------------------------------------------------------------------------


 

provided, however, that to the extent that a New Construction Asset or
Redevelopment Asset becomes an Operating Property during the relevant period,
the Adjusted Net Operating Income of such Operating Property during such period
and the following periods shall be annualized in a manner reasonably
satisfactory to the Administrative Agent until such time as such Operating
Property has performed as an Operating Property for four (4) full fiscal
quarters.

 

“Organization Documents” (a) with respect to any corporation, the certificate or
articles of incorporation and the bylaws (or equivalent or comparable
constitutive documents with respect to any non-U.S. jurisdiction); (b) with
respect to any limited liability company, the certificate or articles of
formation or organization and operating agreement; and (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Participant” has the meaning specified in Section 11.7(d).

 

“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA, or any Governmental Authority succeeding to the
functions thereof.

 

“Permitted Liens”:  Liens permitted to exist under Section 8.1.

 

“Person”:  an individual, a partnership, a corporation, a business trust, a
limited liability company, a joint stock company, a trust, an unincorporated
association, a joint venture, a Governmental Authority or any other entity of
whatever nature.

 

“Plan”:  any employee benefit or other plan established or maintained by the
Borrower or any ERISA Affiliate and which is covered by or subject to the
minimum funding standards of Title IV of ERISA, other than a Multiemployer Plan.

 

“Pricing Level”:  one of the following four pricing levels, as applicable,
provided that if the ratings by S&P and Moody’s in any such Pricing Level are
split by one equivalent rating level, the operative rating would be deemed to be
the higher of the two ratings, and if the ratings by S&P and Moody’s in any such
Pricing Level are split by more than one equivalent rating level, the operative
rating would be deemed to be one rating level higher than the lower of the two
ratings, and provided, further, that during any period that the Borrower has no
Senior Debt Rating, Pricing Level IV would be the applicable Pricing Level:

 

“Pricing Level I”:  the Pricing Level which would be applicable for so long as
the Senior Debt Rating is greater than or equal to BBB+ by S&P or Baa1 by
Moody’s;

 

“Pricing Level II”:  the Pricing Level which would be applicable for so long as
the Senior Debt Rating is equal to BBB by S&P or Baa2 by Moody’s and Pricing
Level I is not applicable;

 

“Pricing Level III”:  the Pricing Level which would be applicable for so long as
the Senior Debt Rating is equal to BBB- by S&P or Baa3 by Moody’s and Pricing
Levels I and II are not applicable; and

 

19

--------------------------------------------------------------------------------


 

“Pricing Level IV”:  the Pricing Level which would be applicable for so long as
the Senior Debt Rating is less than BBB- by S&P or Baa3 by Moody’s and Pricing
Levels I, II and III are not applicable.

 

“Prime Rate”:  for any day a fluctuating rate per annum equal to the higher of
(a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in effect
for such day as publicly announced from time to time by Administrative Agent as
its “prime rate.”  The “prime rate” is a rate set by Administrative Agent based
upon various factors including Administrative Agent’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate.  Any change in such rate announced by Administrative Agent shall take
effect at the opening of business on the day specified in the public
announcement of such change.

 

“Prime Rate Loans”:  those Loans bearing interest calculated by reference to the
Prime Rate.

 

“Property”:  all types of real, personal, tangible, intangible or mixed
property.

 

“Proposed Bid Rate”: as applied to any Remaining Interest Period with respect to
a Lender’s Competitive Advance, or the interest rate applicable to a Swing Loan,
the rate per annum that such Lender or Swing Loan Lender in good faith would
have quoted to the Borrower had the Borrower requested that such Lender or Swing
Loan Lender offer to make a Competitive Advance or Swing Loan on the first day
of such Remaining Interest Period, assuming no Default or Event of Default
existed on such day and that the Borrower had the right to borrow hereunder on
such day; each such rate to be determined by such Lender or Swing Loan Lender,
as the case may be, in good faith in its sole discretion.

 

“Real Property”:  all real Property, and all interests in real Property, now or
hereafter owned, leased or held by the Borrower or any Subsidiary of the
Borrower.

 

“Redevelopment Asset”:  any Property of the Borrower or its Subsidiaries, or in
which the Borrower or any of its Subsidiaries has an interest (either directly
or indirectly, through a Joint Venture or otherwise) (i) which is not a New
Construction Asset, (ii) which is undergoing an expansion which will increase
the Net Rentable Area of such Property by 20,000 square feet or more (provided
that with respect to any Property which is under expansion, if the balance
thereof is a fully integrated, rentable property, then only the portion of such
Property that is under expansion shall be a Redevelopment Asset), and (iii) for
which a certificate of occupancy, whether temporary or permanent, or the
functional equivalent thereof, has not been issued with respect to such
construction or expansion (if required by law to occupy the same). 
Notwithstanding the foregoing, any such expansion which shall have been a
Redevelopment Asset under the criteria of this definition shall no longer be a
Redevelopment Asset upon such time as (A) the same is an income-producing
Property in operating condition, and (B) at least 60% of the Net Rentable Area
(determined on an “as completed” basis) of such expansion is initially leased to
tenants who have taken possession thereof.  A Property shall not be considered a
Redevelopment Asset solely because such Property is being restored to its prior
condition following a casualty or condemnation.

 

“REIT”:  a Person qualifying as a real estate investment trust under sections
856-859 of the Code and the regulations and rulings of the Internal Revenue
Service issued thereunder.

 

20

--------------------------------------------------------------------------------


 

“Related Parties”:  with respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents and advisors of such Person and
of such Person’s Affiliates.

 

“Remaining Interest Period”:  (i) in the event that the Borrower shall fail for
any reason to borrow a Loan in respect of which it shall have requested a LIBOR
Loan or a Swing Loan or to convert an Advance to a LIBOR Loan after it shall
have notified the Administrative Agent of its intent to do so with respect to
the Loans to be made pursuant to Sections 2.1A, 2.3 or 2.8 or accepted one or
more Competitive Advances under Section 2.4 or with respect to a conversion
pursuant to Section 2.8, a period equal to the Interest Period that the Borrower
elected in respect of such LIBOR Loan, Swing Loan or Competitive Advance; or
(ii) in the event that a LIBOR Loan, Swing Loan or Competitive Advance shall
terminate for any reason prior to the last day of the Interest Period applicable
thereto, a period equal to the remaining portion of such Interest Period if such
Interest Period had not been so terminated; or (iii) in the event that the
Borrower shall prepay or repay all or any part of the principal amount of a
LIBOR Loan, Swing Loan or Competitive Advance (including, without limitation,
any mandatory prepayment or a prepayment resulting from acceleration or
illegality) prior to the last day of the Interest Period applicable thereto, a
period equal to the period from and including the date of such prepayment or
repayment to but excluding the last day of such Interest Period.

 

“Rent Roll”:  a schedule prepared by the Borrower from time to time identifying
(i) the Real Property owned by the Borrower or its Subsidiaries and stating
whether such items of Real Property are Unencumbered Assets at such time, (ii)
the annual base rent payable under each lease of Real Property owned by the
Borrower or any of its Subsidiaries, (iii) the commencement and termination
dates of the term of each such lease, (iv) any renewal options with respect to
such lease, (v) the Net Rentable Area of the space demised under each such lease
and (vi) such other information as the Administrative Agent may reasonably
require.

 

“Required Additional Guarantors”:  any Subsidiary required to execute and
deliver a Guaranty pursuant to Section 7.11(a).

 

“Required Lenders”:  the Lenders whose aggregate Commitment Percentage equals or
exceeds fifty-one percent (51%), notwithstanding any termination of the Total
Commitment (in which case the Commitment Percentage immediately preceding such
termination shall be utilized), provided that the Commitment of any Defaulting
Lender shall be excluded from the calculations of Commitment Amount and Total
Commitment Amount for purposes of making a determination of Required Lenders.

 

“Reserve Percentage”:  for any day with respect to a LIBOR Loan, the maximum
rate (expressed as a decimal) at which any lender subject thereto would be
required to maintain reserves (including, without limitation, all base,
supplemental, marginal and other reserves) under Regulation D of the Board of
Governors of the Federal Reserve System (or any successor or similar regulations
relating to such reserve requirements) against “Eurocurrency Liabilities” (as
that term is used in Regulation D or any successor or similar regulation), if
such liabilities were outstanding.  The Reserve Percentage shall be adjusted
automatically on and as of the effective date of any change in the Reserve
Percentage.

 

“Responsible Official”: (a) when used with reference to a Person other than an
individual, any corporate officer of such Person, general partner or managing
member of such Person,

 

21

--------------------------------------------------------------------------------


 

corporate officer of a corporate general partner or managing member of such
Person, or corporate officer of a corporate general partner of a partnership
that is a general partner of such Person or corporate managing member of a
limited liability company that is a managing member of such Person, or any other
responsible official thereof duly acting on behalf thereof, and (b) when used
with reference to a Person who is an individual, such Person.

 

“Restricted Payment”:  as to any Person, any dividend or other distribution by
such Person (whether in cash, securities or other property) with respect to any
shares of any class of equity securities or beneficial interests of such Person,
or any payment (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any such shares or
beneficial interests or any option, warrant or other right to acquire any such
shares or beneficial interests.

 

“Revolving Credit Loan” and “Revolving Credit Loans”:  as defined in
Section 2.1.

 

“Revolving Credit Note” and “Revolving Credit Notes”:  as defined in
Section 2.2.

 

“Senior Debt Rating”:  the senior unsecured non-credit-enhanced debt rating of
the Borrower as determined by S&P and/or Moody’s from time to time.

 

“Special Counsel”:  McKenna Long & Aldridge LLP, special counsel to Bank of
America.

 

“S&P”:  Standard & Poor’s Ratings Group and any successor thereto.

 

“Stock”:  any and all shares, rights, interests, participations, warrants,
depositary receipts or other equivalents (however designated) of corporate
stock, including, without limitation, so-called “phantom stock,” preferred stock
and common stock.

 

“Subsidiary”:  as to any Person, any corporation, association, partnership,
limited liability company, joint venture or other business entity (A) which is
required pursuant to GAAP to be consolidated with such Person for financial
reporting purposes, and (B) of which such Person, directly or indirectly, either
(i) in respect of a corporation, owns or controls more than 50% of the
outstanding Stock having ordinary voting power to elect a majority of the board
of directors or similar managing body, irrespective of whether a class or
classes shall or might have voting power by reason of the happening of any
contingency, or (ii) in respect of an association, partnership, limited
liability company, joint venture or other business entity (other than a
corporation which is provided for in (i) above), is entitled to share, either
directly or indirectly through an entity described in clause (i) above, in more
than 50% of the profits and losses, however determined (without taking into
account returns of capital to such Person as an equity investor or payment of
fees to such Person for services rendered to such entity).

 

“Subsidiary Guarantor”: the Subsidiaries of the Borrower listed on Schedule 4.4
and designated thereon as a Subsidiary Guarantor, each Required Additional
Guarantor, and their successors and assigns; and “Subsidiary Guarantors” shall
mean all such guarantors, collectively.

 

“Supermajority Lenders”: the Lender or Lenders whose aggregate Commitment
Percentage exceeds sixty-six and two-thirds percent (66.67%), notwithstanding
any termination of the Total Commitment (in which case the Commitment Percentage
immediately preceding such termination

 

22

--------------------------------------------------------------------------------


 

shall be utilized), provided that the Commitment of any Defaulting Lender shall
be excluded from the calculations of Commitment Amount and Total Commitment
Amount for purposes of making a determination of Supermajority Lenders.

 

“Swing Loans”:  as defined in Section 2.1A.

 

“Swing Loan Lender”:  Bank of America, in its capacity as Swing Loan Lender.

 

“Swing Loan Commitment”:  the sum of $10,000,000.00, as the same may be changed
from time to time in accordance with the terms of this Agreement.

 

“Swing Loan Note”:  as defined in Section 2.1A.

 

“Syndication Agent”:  The Bank of New York, as syndication agent.

 

“Tangible Net Worth”:  as of any date of determination thereof with respect to
the Borrower and its Subsidiaries, determined on a Consolidated basis in
accordance with GAAP, the remainder of (i) the amounts which would, in
conformity with GAAP, be included under “shareholder’s equity” (or any like
caption) on a Consolidated balance sheet of the Borrower and its Subsidiaries as
at such date, minus (ii) the net book value of all assets of the Borrower and
its Subsidiaries on a Consolidated basis (to the extent reflected in the
Consolidated balance sheet of the Borrower at such date) which would be treated
as intangibles under GAAP, including, without limitation, goodwill (whether
representing the excess cost over book value of assets acquired or otherwise),
patents, trademarks, trade names, franchises, copyrights, licenses, service
marks, rights with respect to the foregoing and deferred charges (including,
without limitation, unamortized debt discount and expense, organization costs
and research and development costs).

 

“Taxes”:  any present or future income, stamp or other taxes, levies, imposts,
duties, fees, assessments, deductions, withholdings, or other charges of
whatever nature, now or hereafter imposed, levied, collected, withheld, or
assessed by any Governmental Authority.

 

“Total Commitment Amount”:  on any day, the sum of the Commitment Amounts of all
Lenders on such day.

 

“Unencumbered Asset”:  any Operating Property which Borrower desires to have
treated as an Unencumbered Asset and which at any time (i) is wholly owned in
fee simple by the Borrower or a DownREIT Partnership or a direct or indirect
wholly owned Subsidiary of the Borrower or a DownREIT Partnership (or is the
subject of a Ground Lease), (ii) is free and clear of all Liens, including any
Liens on any direct or indirect interest of Borrower or any Subsidiary therein
(other than Liens permitted under clauses (i), (ii), (iii), (iv), (v) (vi),
(viii) and (ix) of Section 8.1), (iii) does not have applicable to it (or to any
such Ground Lease) any restriction on the pledge, transfer, mortgage or
assignment of such Operating Property or Ground Lease (including any restriction
imposed by the organizational documents of any such Subsidiary or DownREIT
Partnership, but excluding (a) any requirement in a Ground Lease that such
Ground Lease be assumed upon the assignment thereof and (b) any restrictions on
transfers applicable to an Operating Property or Ground Lease owned by a
DownREIT Partnership or a wholly owned Subsidiary of a DownREIT Partnership, so
long as any such transfer restrictions shall not prohibit such DownREIT
Partnership or such wholly owned Subsidiary of a DownREIT Partnership from
transferring such Operating

 

23

--------------------------------------------------------------------------------


 

Property or Ground Lease either (x) in a manner that does not trigger the built
in gains of the applicable unit holders in such DownREIT Partnership, including,
without limitation, exchanges pursuant to Section 1031 of the Code, or (y)
subject only to the payment of any tax liability and related expenses of the
applicable unit holders in such DownREIT Partnership in connection with such
transfers, including a reimbursement for taxes imposed upon the applicable unit
holders as a result of such payment), (iv) if owned by any such Subsidiary or
DownREIT Partnership, the Stock, partnership interests or membership interests,
as the case may be, of such Subsidiary or DownREIT Partnership that are owned by
the Borrower, any Subsidiary or any DownREIT Partnership are not subject to any
pledge or security interest in favor of any Person other than the Borrower or a
Subsidiary Guarantor, (v) is not an Environmental Risk Property; (vi) does not
have, to the best of the Borrower’s knowledge, any title, survey, or other
defect which could reasonably be expected to materially and adversely affect the
value, use, financeability or marketability thereof, and (vii) is located within
the contiguous 48 states of the continental United States; and “Unencumbered
Assets” means all such Unencumbered Assets, collectively.  The Unencumbered
Assets which are retail shopping centers shall on an aggregate basis have an
occupancy level of tenants in possession and operating and which are paying
base, minimum or similar regularly scheduled fixed payments of rent (but not
pass-throughs of common area maintenance charges, operating expenses, taxes,
insurance and similar charges) in accordance with the terms of their leases of
at least eighty percent (80%) of the Net Rentable Area within such Unencumbered
Assets based on bona fide arms-length tenant leases requiring current rental
payments.

 

“Unencumbered Assets Coverage Ratio”:  on any date of determination the ratio of
(i) the sum of all Adjusted Net Operating Income for all Unencumbered Assets of
the Borrower and its Subsidiaries determined on a Consolidated basis in
accordance with GAAP, plus (without duplication) the Borrower’s Interest in all
Adjusted Net Operating Income for all Unencumbered Assets owned by any DownREIT
Partnerships and by wholly owned Subsidiaries of any DownREIT Partnerships, in
each case, for the period of four (4) fiscal quarters just ended prior to the
date of determination, to (ii) the portion of the Consolidated Interest Expense
(which excludes interest on unsecured Indebtedness of Joint Ventures (including
FIN 46 Entities) that are not Subsidiaries) consisting of interest on all
unsecured Indebtedness of the Borrower and its Subsidiaries for such period.

 

“Unencumbered Asset Value”:  as of any date the quotient of (i) an amount equal
to the Adjusted Net Operating Income for all Unencumbered Assets in the
aggregate for the four fiscal quarters of the Borrower most recently ending as
of such date, divided by (ii) 9.0%. For purposes of any determination of
Unencumbered Asset Value, the following limitations and methodology shall
apply:  (A) the Adjusted Net Operating Income of any Unencumbered Asset owned by
a DownREIT Partnership or a wholly owned Subsidiary of a DownREIT Partnership
shall be based on the Borrower’s Interest in the Adjusted Net Operating Income
for each such Unencumbered Asset for the four fiscal quarters having most
recently ended as of such date; (B) in the event more than 15% of the gross base
rents payable under all leases for Properties of the Borrower, its Subsidiaries,
DownREIT Partnerships and wholly owned Subsidiaries of DownREIT Partnerships
(including the Borrower’s Interest in any Properties) shall be payable by one
tenant and its Subsidiaries, then Unencumbered Asset Value shall be reduced by
the percentage amount of such excess multiplied by the Unencumbered Asset Value
attributable to the Properties leased or controlled by such tenant and its
Subsidiaries; and (C) in the event that the Borrower or a Subsidiary of the
Borrower shall not have owned an Unencumbered Asset for the entire previous four
fiscal

 

24

--------------------------------------------------------------------------------


 

quarters, then for the purposes of determining the Unencumbered Asset Value with
respect to such Unencumbered Asset, the Adjusted Net Operating Income for such
Unencumbered Asset shall be annualized in a manner reasonably satisfactory to
the Administrative Agent, provided, however, that to the extent that a New
Construction Asset or Redevelopment Asset becomes an Operating Property during
the relevant period, the Adjusted Net Operating Income of such Operating
Property during such period and the following periods shall be annualized until
such time as such Operating Property has performed as an Operating Property for
four (4) full fiscal quarters.

 

1.2                                 Other Interpretive Provisions.  With
reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

 

(a)                                  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document (including any
Organization Document) shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein or in any other Loan Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “herein,” “hereof” and “hereunder,” and
words of similar import when used in any Loan Document, shall be construed to
refer to such Loan Document in its entirety and not to any particular provision
thereof, (iv) all references in a Loan Document to Articles, Sections, Exhibits
and Schedules shall be construed to refer to Articles and Sections of, and
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

 

(b)                                 In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including;” the words “to” and “until” each mean “to but excluding;” and the
word “through” means “to and including.”

 

(c)                                  Section headings herein and in the other
Loan Documents are included for convenience of reference only and shall not
affect the interpretation of this Agreement or any other Loan Document.

 

1.3                                 Accounting Terms.

 

(a)                                  Generally.  All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a

 

25

--------------------------------------------------------------------------------


 

manner consistent with that used in preparing the audited Financial Statements
pursuant to Section 4.13, except as otherwise specifically prescribed herein.

 

(b)                                 Changes in GAAP.  If at any time any change
in GAAP would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Borrower or the Required Lenders
shall so request, the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Borrower shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP.

 

1.4                                 Rounding.  Any financial ratios required to
be maintained by the Borrower pursuant to this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

 

1.5                                 Times of Day.  Unless otherwise specified,
all references herein to times of day shall be references to Eastern time
(daylight or standard, as applicable).

 

1.6                                 Letter of Credit Amounts.  Unless otherwise
specified, all references herein to the amount of a Letter of Credit at any time
shall be deemed to mean the maximum face amount of such Letter of Credit after
giving effect to all increases thereof contemplated by such Letter of Credit or
the Issuer Documents related thereto, whether or not such maximum face amount is
in effect at such time.

 

2.                                       AMOUNT AND TERMS OF LOANS.

 

2.1                                 Revolving Credit Loans.  Subject to the
terms and conditions hereof, each Lender severally agrees to make revolving
credit loans (each a “Revolving Credit Loan” and, as the context may require,
collectively with all Revolving Credit Loans of such Lender and with the
Revolving Credit Loans of all other Lenders, the “Revolving Credit Loans”) to
the Borrower from time to time between the Effective Date and the Maturity Date,
in an aggregate principal amount, together with such Lender’s share of the
Letter of Credit Exposure and Swing Loans outstanding at such time, not to
exceed at any time (exclusive of any Competitive Advances of such Lender at such
time) such Lender’s Commitment Amount for the purposes set forth in
Section 2.15.  The Revolving Credit Loans shall be made pro rata in accordance
with each Lender’s Commitment Percentage.  The acceptance by Borrower of the
Revolving Credit Loans hereunder shall constitute a representation and warranty
that all of the conditions set forth in Sections 5 (with respect to Revolving
Credit Loans made on the Effective Date) and 6 (with respect to all other
Revolving Credit Loans) have been satisfied.  At no time shall the aggregate
outstanding principal amount of the Revolving Credit Loans of all Lenders
(including the amount of Competitive Advances) plus the Letter of Credit
Exposure plus the aggregate principal amount of all Swing Loans exceed the Total
Commitment Amount.  Between the Effective Date and the Maturity Date, the
Borrower may borrow, prepay in whole or in part and reborrow under the
Commitments at any time and from time to time, all in

 

26

--------------------------------------------------------------------------------


 

accordance with the terms and conditions of this Agreement.  Subject to the
provisions of Sections 2.3, 2.4 and 2.8, Revolving Credit Loans may be (a) Prime
Rate Loans, (b) LIBOR Loans, (c) Competitive Advances or (d) any combination
thereof.

 

2.1A                       Swing Loan Commitment.

 

(a)                                  Subject to the terms and conditions set
forth in this Agreement, Swing Loan Lender agrees to lend to the Borrower, and
the Borrower may borrow (and repay and reborrow) from time to time between the
Effective Date and the Maturity Date upon notice by the Borrower to the Swing
Loan Lender given in accordance with this Section 2.1A, such sums as are
requested by the Borrower for the purposes set forth in Section 2.15 in an
aggregate principal amount at any one time outstanding not exceeding the Swing
Loan Commitment (the “Swing Loans”); provided that (i) after giving effect to
any such Swing Loan, the aggregate principal balance of any Lender’s Commitment
Percentage of all outstanding Loans (after giving effect to the Letter of Credit
Exposure) plus such Lender’s Commitment Percentage of all Swing Loans, shall not
exceed such Lender’s Commitment; (ii) in all events no Default or Event of
Default shall have occurred and be continuing; (iii) the aggregate principal
amount outstanding under the Notes (after giving effect to all amounts requested
thereunder) plus the Letter of Credit Exposure shall not at any time exceed the
Total Commitment Amount; (iv) no Swing Loan shall be used to repay a Swing Loan;
and (v) no Lender shall be in default of its obligations under this Agreement. 
Swing Loans shall constitute “Loans” for all purposes hereunder, but shall not
be considered the utilization of a Lender’s Commitment.  The funding of a Swing
Loan hereunder shall constitute a representation and warranty by the Borrower
that all of the conditions set forth in Sections 5 (with respect to any Swing
Loans made on the Effective Date) and Section 6 (with respect to all other Swing
Loans) have been satisfied on the date of such funding.

 

(b)                                 The Swing Loans shall be evidenced by a
separate promissory note of the Borrower in substantially the form of Exhibit J
hereto (the “Swing Loan Note”), dated the date of this Agreement and completed
with appropriate insertions.  The Swing Loan Note shall be payable to the order
of the Swing Loan Lender in such amount as may be outstanding from time to time
thereunder and shall be payable as set forth below.  The Borrower irrevocably
authorizes the Swing Loan Lender to make or cause to be made, at or about the
time of the Borrowing Date of any Swing Loan or at the time of receipt of any
payment of principal thereof, an appropriate notation on the Swing Loan Lender’s
record reflecting the making of such Swing Loan or (as the case may be) the
receipt of such payment.  The outstanding amount of the Swing Loans set forth on
the Swing Loan Lender’s record shall be prima facie evidence of the principal
amount thereof owing and unpaid to the Swing Loan Lender, but the failure to
record, or any error in so recording, any such amount on the Swing Loan Lender’s
record shall not limit or otherwise affect the obligations of the Borrower
hereunder or under the Swing Loan Note to make payments of principal of or
interest on any Swing Loan Note when due.

 

(c)                                  Each borrowing of a Swing Loan shall be
subject to the limits and restrictions for Prime Rate Loans and LIBOR Loans set
forth in this Agreement.  Borrower shall request a Swing Loan by delivering to
the Swing Loan Lender a Borrowing Request (or a telephonic request confirmed
promptly by hand delivery or telecopy to the Swing Loan Lender of a written
Borrowing Request signed by Borrower) no later than 12:00 p.m. (i) on the
requested Borrowing Date with respect to a Prime Rate Loan, and (ii)  three (3)
Business Days prior to the requested Borrowing Date, with respect to a LIBOR
Loan, specifying the amount of the requested Swing Loan.  The

 

27

--------------------------------------------------------------------------------


 

Borrowing Request shall also contain the statements and certifications required
by Section 2.3(b)(i)-(v) (provided, however, the minimum amount for such
requested Swing Loan shall be $100,000.00).  Each such Borrowing Request shall
be irrevocable and binding on the Borrower and shall obligate the Borrower to
accept such Swing Loan on the Borrowing Date.  Notwithstanding anything herein
to the contrary, a Swing Loan shall either be a Prime Rate Loan or, if the
Borrower has requested a LIBOR Loan (of any interest period) in the  Borrowing
Request delivered in connection with such Swing Loan, a LIBOR Loan having an
Interest Period of seven (7) days (regardless of the Interest Period so
requested), and in the event that the Borrower fails to specify whether it has
selected a Prime Rate Loan or a LIBOR Loan, the Borrower shall be deemed
conclusively to have selected a Prime Rate Loan.  If the Borrower requests a
LIBOR Loan in the Borrowing Request delivered in connection with such Swing
Loan, then upon the date that the Lenders shall be required to fund the Loans
pursuant to Section 2.1A(d) to refund such Swing Loan, the interest rate shall
be reset to correspond to the rate applicable to a LIBOR Loan with an Interest
Period as specified in the Borrowing Request given by the Borrower to the
Administrative Agent in connection with such Swing Loan (such Interest Period to
commence on the date of such funding of Loans by the Lenders to fund such Swing
Loan), or if no Interest Period is so specified, then as a Prime Rate Loan.  The
proceeds of the Swing Loan will be made available by the Swing Loan Lender to
the Borrower at the office of the Administrative Agent specified in Section 11.2
by crediting the account of the Borrower at such office with such proceeds. 
Each Swing Loan shall be deemed a LIBOR Loan or Prime Rate Loan, as applicable,
for purposes of this Agreement.

 

(d)                                 The Swing Loan Lender shall within three (3)
days after the Borrowing Date with respect to such Swing Loan request each
Lender, including the Swing Loan Lender, to make a Revolving Credit Loan
pursuant to Section 2.1 in an amount equal to such Lender’s Commitment
Percentage of the amount of the Swing Loan outstanding on the date such notice
is given, unless the Borrower has advised Administrative Agent in the Borrowing
Request for such Swing Loan that Borrower shall repay such Swing Loan in full on
the date that is seven (7) days after the making of such Swing Loan.  Such
request shall be made in writing and in accordance with the requirements of
Section 2.3 without regard to the minimum and multiples specified therein for
the principal amount for Prime Rate Loans and LIBOR Loans, but subject to the
unutilized portion of the Total Commitment Amount and the conditions set forth
in Sections 5 and 6.  Borrower hereby irrevocably authorizes and directs the
Swing Loan Lender to so act on its behalf, and agrees that any amount advanced
to the Administrative Agent for the benefit of the Swing Loan Lender pursuant to
this Section 2.1A(d) shall be considered a Loan pursuant to Section 2.1.  Unless
any of the events described in paragraph (h) or (i) of Section 9.1 shall have
occurred (in which event the procedures of Section 2.1A(e) shall apply), each
Lender shall make the proceeds of its Loan available to the Swing Loan Lender
for the account of the Swing Loan Lender at the office of the Administrative
Agent specified in Section 11.2 prior to 1:00 p.m. in funds immediately
available on the date specified in such request just as if the Lenders were
funding directly to the Borrower, so that thereafter such obligations of
Borrower with respect to such Swing Loan shall be evidenced by the Revolving
Credit Notes.  The proceeds of such Loan shall be immediately applied to repay
the Swing Loans.  Administrative Agent may, at its option, also request that the
Lenders make a Loan as provided herein in the event that the Borrower fails to
repay a Swing Loan on its maturity date after having indicated that it would so
repay such Swing Loan.  Until such Loans pursuant to Section 2.1 are made
pursuant to this paragraph, interest shall accrue under the Swing Loan only.

 

28

--------------------------------------------------------------------------------


 

(e)                                  If (a) prior to the making of a Loan
pursuant to Section 2.1A(d) by all of the Lenders, one of the events described
in Section 9.1(h) or (i) shall have occurred, or (b) for any reason any Swing
Loan cannot be refinanced by a Revolving Credit Loan in accordance with
Section 2.1A(d), each Lender will, on the date such Loan pursuant to
Section 2.1A(d) was to have been made, purchase an undivided participating
interest in the Swing Loan in an amount equal to its Commitment Percentage of
such Swing Loan.  Each Lender will, on the date such Loan pursuant to
Section 2.1A(d) was to have been made, transfer to the Swing Loan Lender in
immediately available funds the amount of its participation and upon receipt
thereof the Swing Loan Lender will deliver to such Lender a Swing Loan
participation certificate dated the date of receipt of such funds and in such
amount.

 

(f)                                    Whenever at any time after the Swing Loan
Lender has received from any Lender such Lender’s participating interest in a
Swing Loan, the Swing Loan Lender receives any payment on account thereof, the
Swing Loan Lender will promptly distribute to such Lender its participating
interest in such amount (appropriately adjusted in the case of interest payments
to reflect the period of time during which such Lender’s participating interest
was outstanding and funded); provided, however, that in the event that such
payment received by the Swing Loan Lender is required to be returned, such
Lender will return to the Swing Loan Lender any portion thereof previously
distributed by the Swing Loan Lender to it.

 

(g)                                 Each Lender’s obligation to fund a Loan as
provided in Section 2.1A(d) or to purchase participating interests pursuant to
Section 2.1A(e) shall be absolute and unconditional and shall not be affected by
any circumstance, including, without limitation, (i) any setoff, counterclaim,
recoupment, defense or other right which such Lender or the Borrower or any
Subsidiary Guarantor may have against the Swing Loan Lender, the Borrower or any
Subsidiary Guarantor or anyone else for any reason whatsoever; (ii) the
occurrence or continuance of a Default or an Event of Default arising after the
relevant Swing Loan was advanced by the Swing Loan Lender; (iii) any adverse
change in the condition (financial or otherwise) of the Borrower or any
Subsidiary Guarantor or any of their respective Subsidiaries; (iv) any breach of
this Agreement or any of the other Loan Documents by the Borrower or any
Subsidiary Guarantor or any Lender; or (v) any other circumstance, happening or
event whatsoever, whether or not similar to any of the foregoing.  Any portions
of a Swing Loan not so purchased or converted may be treated by the Swing Loan
Lender as a Loan which was not funded by the non-purchasing Lender as
contemplated in Section 9.1.  Each Swing Loan, once so sold or converted, shall
cease to be a Swing Loan for the purposes of this Agreement, but shall be a Loan
made by each Lender under its Commitment.

 

2.2                                 Notes.

 

(a)                                  Revolving Credit Notes.  The Loans (other
than the Swing Loans and Competitive Advances) of each Lender shall be evidenced
by a promissory note of the Borrower, substantially in the form of Exhibit K,
with appropriate insertions therein as to date and principal amount (each, as
endorsed or modified from time to time, a “Revolving Credit Note” and,
collectively with the Revolving Credit Notes of all other Lenders, the
“Revolving Credit Notes”), payable to the order of such Lender for the account
of its Applicable Lending Office in the initial principal face amount equal to
the original amount of the Commitment of such Lender and representing the
obligation of the Borrower to pay the lesser of (a) the original amount of the
Commitment of such Lender and (b) the aggregate unpaid principal balance of all
Revolving Credit Loans of such Lender and such Lender’s share of any payments
made by the Issuing Lender

 

29

--------------------------------------------------------------------------------


 

pursuant to any Letters of Credit and such Lender’s pro rata percentage of the
aggregate principal amount of all Swing Loans based on its Commitment
Percentage, plus interest and other amounts due and owing to the Lenders under
the Loan Documents.  No Lender shall have any obligation to make Loans to the
Borrower of more than the principal face amount of its Revolving Credit Note.

 

(b)                                 The Revolving Credit Notes Generally.  Each
Revolving Credit Note shall bear interest from the date thereof on the unpaid
principal balance thereof at the applicable interest rate or rates per annum
determined as provided in Section 2.9 and shall be stated to mature on the
Maturity Date.  The following information shall be recorded by each Lender on
its books:  (i) the date and amount of each Loan of such Lender; (ii) its
character as a Prime Rate Loan, a LIBOR Loan or a combination thereof; (iii) the
interest rate and Interest Period applicable to LIBOR Loans; and (iv) each
payment and prepayment of the principal thereof; provided, that the failure of
such Lender to make any such recordation or endorsement shall not affect the
obligations of the Borrower to make payment when due of any amount owing under
the Loan Documents.

 

(c)                                  By delivery of the Notes, there shall not
be deemed to have occurred, and there has not otherwise occurred, any payment,
satisfaction or novation of the indebtedness evidenced by the “Notes” as defined
in the Original Credit Agreement, which indebtedness is instead allocated among
the Lenders as of the date hereof and evidenced by the Notes in accordance with
their respective Commitment Percentages.

 

2.3                                 Procedure for Revolving Credit Loan
Borrowings Other than Competitive Advances.

 

(a)                                  Revolving Credit Loans.  Except for (i)
Revolving Credit Loans which the Borrower has requested to be made as
Competitive Advances (as to which the provisions of Section 2.4 shall apply),
and (ii) Revolving Credit Loans which the Borrower has requested to be made as
Swing Loans (as to which provisions of Section 2.1A shall apply), and subject to
the limitations set forth in Sections 2.1 and 2.3(c), the Borrower may borrow
under the Commitments on any Business Day between the Effective Date and the
Maturity Date by providing notice thereof in accordance with Section 2.3(b).

 

(b)                                 Borrowing Requests.  To request Revolving
Credit Loans pursuant to Section 2.3(a), the Borrower shall notify the
Administrative Agent of such request by telephone (a) in the case of a LIBOR
Loan, not later than 12:00 noon three (3) Business Days before the date of the
proposed borrowing of Revolving Credit Loans or (b) in the case of a Prime Rate
Loan, not later than 12:00 noon one (1) Business Day before the date of such
proposed advance.  Each such telephonic Borrowing Request shall be irrevocable
and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Borrowing Request signed by the Borrower. 
Each such telephonic and written Borrowing Request shall specify the following
information: (i) the aggregate amount of the requested borrowing of Revolving
Credit Loans; (ii) the date of such borrowing of Revolving Credit Loans, which
shall be a Business Day; (iii) whether the requested Revolving Credit Loan is to
be a Prime Rate Loan or a LIBOR Loan; (iv) in the case of a LIBOR Loan, the
initial Interest Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Interest Period”; and (v) the
location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.3(d).

 

30

--------------------------------------------------------------------------------


 

(c)                                  Limits on Advances.  Each borrowing of (i)
Prime Rate Loans shall be in a minimum aggregate principal amount equal to
$1,000,000 or such amount plus a whole multiple of $100,000 in excess thereof,
or, if less, the Available Commitment Amount, and (ii) LIBOR Loans shall be in
an aggregate principal amount equal to $5,000,000 or such amount plus a whole
multiple of $100,000 in excess thereof, or, if less, the Available Commitment
Amount.

 

(d)                                 Funding of Revolving Credit Loans.  Upon
receipt of each Borrowing Request from the Borrower, the Administrative Agent
shall promptly notify each Lender of the contents thereof.  Subject to its
receipt of the notice referred to in the preceding sentence, each Lender will
make the amount of its Commitment Percentage of each borrowing of Revolving
Credit Loans pursuant to this Section available to the Administrative Agent for
the account of the Borrower at the office of the Administrative Agent set forth
in Section 11.2 not later than 11:00 a.m. on the relevant Borrowing Date
requested by the Borrower in funds immediately available to the Administrative
Agent at such office.  The amounts so made available to the Administrative Agent
on the Borrowing Date will then, subject to the satisfaction of the terms and
conditions of this Agreement, as determined by the Administrative Agent, be made
available on such date to the Borrower by the Administrative Agent at the office
of the Administrative Agent specified in Section 11.2 by crediting the account
of the Borrower on the books of such office with the aggregate of said amounts
received by the Administrative Agent, provided that Revolving Credit Loans made
to finance the reimbursement of a payment made by the Issuing Lender pursuant to
a Letter of Credit as provided in Section 2.5 shall be remitted by the
Administrative Agent to the Issuing Lender.

 

(e)                                  Effect of Incomplete Borrowing Request.  If
no election is made as to the whether the Revolving Credit Loans shall be Prime
Rate Loans or LIBOR Loans, then the requested Revolving Credit Loans shall be
Prime Rate Loans.  If no Interest Period is specified with respect to any
requested borrowing of LIBOR Loans, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(f)                                    Administrative Agent’s Assumption. 
Unless the Administrative Agent shall have received prior notice from a Lender
(by telephone or otherwise, such notice to be promptly confirmed by telecopy or
other writing) that such Lender will not make available to the Administrative
Agent such Lender’s pro rata share of the Loans (including, without limitation,
Revolving Credit Loans, Swing Loans and Competitive Advances), the
Administrative Agent may assume that such Lender has made such share available
to the Administrative Agent on the Borrowing Date in accordance with this
Section, provided that such Lender received notice of the proposed borrowing
from the Administrative Agent, and the Administrative Agent may, in reliance
upon such assumption, make available to the Borrower on the Borrowing Date a
corresponding amount.  If and to the extent such Lender shall not have so made
such pro rata share available to the Administrative Agent, such Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount (to the extent not previously paid by the other),
together with interest thereon for each day from the date such amount is made
available to the Borrower until the date such amount is paid to the
Administrative Agent, at a rate per annum equal to, in the case of the Borrower,
the applicable interest rate set forth in Section 2.9 for Prime Rate Loans or
LIBOR Loans, as initially requested by Borrower, and, in the case of a payment
to be made by such Lender, the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.  Such payment by the Borrower, however, shall be
without prejudice to its rights against such Lender.  If

 

31

--------------------------------------------------------------------------------


 

such Lender shall pay to the Administrative Agent such corresponding amount,
such amount so paid shall constitute such Lender’s Loan as part of the Loans for
purposes of this Agreement, which Loan shall be deemed to have been made by such
Lender on the Borrowing Date applicable to such Loans, but without prejudice to
the Borrower’s rights against such Lender.

 

(g)                                 Voluntary Reduction or Termination of
Commitments.

 

(i)                                     The Borrower shall have the right, upon
at least three Business Days’ prior written notice to the Administrative Agent,
at any time to terminate the Commitments or from time to time to permanently
reduce the Commitments, provided that (i) the Total Commitment Amount shall not
be reduced below an amount equal to the sum of the aggregate principal balance
of the Loans plus the Letter of Credit Exposure plus the aggregate principal
amount of all Swing Loans (in each case after giving effect to any
contemporaneous prepayment of the Loans) then outstanding thereunder, and
(ii) any such reduction of the Commitments shall be in the minimum amount of
$5,000,000 or such amount plus a whole multiple of $100,000 in excess thereof. 
In the event that the Total Commitment Amount is reduced below the Swing Loan
Commitment, the Swing Loan Commitment shall be reduced to an amount equal to the
Total Commitment Amount, as reduced.  Upon receipt of each such notice of
termination or permanent reduction of Commitments from the Borrower, the
Administrative Agent shall promptly notify each Lender of the contents thereof.

 

(ii)                                  Reductions of the Commitments shall be
applied pro rata according to the Commitments of each Lender, as the case may
be.  Simultaneously with each reduction or termination of the Commitments under
this Section, the Borrower shall prepay the Loans outstanding thereunder by the
amount, if any, by which the aggregate unpaid principal balance of such Loans
plus the Letter of Credit Exposure exceeds the amount of the Commitments, as so
reduced.  Simultaneously with a termination of the Commitments under this
Section, the Borrower shall pay the Facility Fee accrued (but not yet paid).  If
any prepayment is made under this Section with respect to any LIBOR Loans, in
whole or in part, prior to the last day of the applicable Interest Period, the
Borrower agrees to indemnify the Lenders in accordance with Section 2.14.  No
reduction or termination of the Commitments may be reinstated.

 

2.4                                 Competitive Advances.

 

(a)                                  Subject to the terms and conditions hereof,
at any time and from time to time from the Effective Date through the Maturity
Date, and provided that no Default or Event of Default shall have occurred and
be continuing, each Lender may in its sole and absolute discretion make
Competitive Advances to Borrower in such principal amounts as Borrower may
request pursuant to a Competitive Bid Request that do not result in (i) the
aggregate principal amount outstanding under the Competitive Advance Notes
(after giving effect to all amounts requested thereunder) being in excess of the
lesser of (A) $150,000,000 or (B) an amount equal to 42.86% of the Total
Commitment Amount, and (ii) the aggregate principal amount outstanding under the
Notes (after giving effect to all amounts requested thereunder) plus the Letter
of Credit Exposure being in excess of the Total Commitment Amount.  A Lender
lending to the Borrower pursuant to this Section 2.4 shall remain obligated to
make Loans in accordance with its Commitment Percentage as provided in
Section 2.1.

 

32

--------------------------------------------------------------------------------

 

(b)                                 Borrower shall request Competitive Advances
by submitting a duly completed Competitive Bid Request to the Administrative
Agent, which Competitive Bid Request shall specify the relevant date, amount and
maturity for the proposed Competitive Advance and shall state whether a
Competitive Bid is requested on the basis of a fixed rate of interest expressed
in multiples of 1/100th of one basis point (a “Absolute Rate Bid”) or on the
basis of a margin over LIBOR (a “LIBOR Margin Bid”).  If a LIBOR Margin Bid is
requested, the maturity date shall be one of the Interest Periods, and any such
advance shall be a LIBOR Loan.  The proposed funding date shall be a Business
Day.  The Administrative Agent shall incur no liability whatsoever hereunder in
acting upon any Competitive Bid Request purportedly made by an Authorized
Signatory of Borrower, which hereby agrees to indemnify the Administrative Agent
from any loss, cost, expense or liability as a result of so acting.  The
Competitive Bid Request must be received by the Administrative Agent not later
than 12:00 noon on a Business Day that is at least five (5) Business Days prior
to the date of the proposed Competitive Advance.

 

(c)                                  Unless the Administrative Agent otherwise
agrees, in its sole and absolute discretion, no Competitive Bid Request shall be
made by Borrower if Borrower has within the current calendar month submitted
five (5) or more Competitive Bid Requests.

 

(d)                                 Each Competitive Bid Request must be made
for a Competitive Advance of at least $5,000,000 and shall be in an integral
multiple of $1,000,000.

 

(e)                                  No Competitive Bid Request shall be made
for a Competitive Advance with a maturity of less than 7 days or more than
180 days, or with a maturity date subsequent to the Maturity Date.  The Borrower
may request offers to make Competitive Advances for up to four (4) Interest
Periods in a single Competitive Bid Request, provided that in no event shall
Borrower be permitted to have more than four (4) different Interest Periods
outstanding at any one time with respect to all Competitive Advances.

 

(f)                                    Upon receipt of each Competitive Bid
Request from the Borrower, the Administrative Agent shall promptly notify each
Lender of the contents thereof.  Any Lender may, by written notice to the
Administrative Agent, advise the Administrative Agent that it elects not to be
so notified of Competitive Bid Requests, in which case the Administrative Agent
shall not notify such Lender of the Competitive Bid Request.

 

(g)                                 Each Lender receiving a Competitive Bid
Request may, in its sole and absolute discretion, make or not make a Competitive
Bid responsive to the Competitive Bid Request.  Each Competitive Bid shall be
submitted so as to be received by the Administrative Agent not later than 12:00
noon (or, in the case of the Domestic Reference Lender, not later than 11:00
a.m.) on the date which is four (4) Business Days prior to the requested
Competitive Advance.  Any Competitive Bid received by the Administrative Agent
after 12:00 noon (or 11:00 a.m. in the case of the Domestic Reference Lender) on
such date shall be disregarded for purposes of this Agreement.  The
Administrative Agent shall incur no liability whatsoever hereunder in acting
upon any Competitive Bid purportedly made by a Responsible Official of a Lender,
each of which hereby agrees to indemnify the Administrative Agent from any loss,
cost, expense or liability as a result of so acting with respect to that Lender.

 

(h)                                 Each Competitive Bid shall specify the fixed
interest rate or the margin over LIBOR, as applicable, for the offered Maximum
Competitive Advance set forth in the Competitive

 

33

--------------------------------------------------------------------------------


 

Bid.  The Maximum Competitive Advance offered by a Lender in a Competitive Bid
shall not exceed the Competitive Advance requested and may be less than the
Competitive Advance requested by Borrower in the Competitive Bid Request, but
shall be an integral multiple of $1,000,000.  Any Competitive Bid which offers
an interest rate other than a fixed interest rate or a margin over LIBOR, is in
a form other than as set forth in Exhibit E or which otherwise contains any
term, condition, qualification or provision not contained in the Competitive Bid
Request (including without limitation a requirement of a minimum advance) or is
received after the time set forth in Section 2.4(g) shall be disregarded for
purposes of this Agreement.  A Competitive Bid once submitted to the
Administrative Agent shall, subject to the terms of Sections 2.12 and Section 6,
be irrevocable until 12:00 noon on the date which is three (3) Business Days
prior to the requested Competitive Advance set forth in the related Competitive
Bid Request, and shall expire by its terms at such time unless accepted by
Borrower on or prior thereto.

 

(i)                                     Promptly after 12:00 noon (a) on the
date which is four (4) Business Days prior to the date of the proposed
Competitive Advance, the Administrative Agent shall notify Borrower of the names
of the Lenders providing Competitive Bids to the Administrative Agent at or
before 12:00 noon on that date (or 11:00 a.m. in the case of the Domestic
Reference Lender) and satisfying the conditions of this Section 2.4 and the
Maximum Competitive Advance and fixed interest rate or margin over LIBOR set
forth by each such Lender in its Competitive Bid.

 

(j)                                     Borrower may, in its sole and absolute
discretion, reject any or all of the Competitive Bids.  If Borrower accepts any
Competitive Bid, by telephone or in writing (provided that any acceptance by
telephone shall be confirmed promptly by hand delivery or telecopy of such
acceptance signed by Borrower), the following shall apply:  (i) Borrower must
accept all Absolute Rate Bids at all lower fixed interest rates before accepting
any portion of a Absolute Rate Bid at a higher fixed interest rate,
(ii) Borrower must accept all LIBOR Margin Bids at all lower margins over LIBOR
before accepting any portion of a LIBOR Margin Bid at a higher margin over
LIBOR, (iii) if two or more Lenders have submitted a Competitive Bid at the same
fixed interest rate or margin, then Borrowers must accept either all of such
Competitive Bids or accept such Competitive Bids in the same proportion as the
Maximum Competitive Advance of each Lender bears to the aggregate Maximum
Competitive Advances of all such Lenders, (iv) Borrower may not accept
Competitive Bids for an aggregate amount in excess of the requested Competitive
Advance set forth in the Competitive Bid Request, and (v) the principal amount
of the Competitive Bids accepted must be at least $5,000,000 and shall be in an
integral multiple of $1,000,000.  Acceptance by Borrower of a LIBOR Margin Bid
or Absolute Rate Bid must be made prior to 12:00 noon on the date which is three
(3) Business Days prior to the requested Competitive Advance.  Acceptance of a
Competitive Bid by Borrower shall be accomplished by telephonic or written
notification thereof to the Administrative Agent (provided that any acceptance
by telephone shall be confirmed promptly by hand delivery or telecopy of such
acceptance signed by Borrower) and shall be irrevocable upon such notification. 
The Administrative Agent shall promptly notify each of the Lenders whose
Competitive Bid has been accepted by Borrower by telephone, which notification
shall promptly be confirmed in writing delivered in person or by telecopier to
such Lenders.  Any Competitive Bid not accepted or rejected by Borrower by 12:00
noon on the date which is three (3) Business Days prior to the proposed
Competitive Advance, shall be deemed rejected.

 

(k)                                  In the case of a LIBOR Margin Bid, the
Administrative Agent shall determine LIBOR for the relevant Interest Period on
the date which is three (3) Business Days prior

 

34

--------------------------------------------------------------------------------


 

to the date of the proposed Competitive Advance, and shall promptly thereafter
notify Borrower and the Lenders whose LIBOR Margin Bids were accepted by
Borrower of such LIBOR rate.

 

(l)                                     A Lender whose Competitive Bid has been
accepted by Borrower shall make the Competitive Advance in accordance with the
Competitive Bid Request and with its Competitive Bid, subject to the applicable
conditions set forth in this Agreement, by making funds immediately available to
the Administrative Agent at the office of the Administrative Agent set forth in
Section 11.2 in the amount of such Competitive Advance not later than 1:00 p.m.
on the date set forth in the Competitive Bid Request.  The Administrative Agent
shall then promptly make available to the Borrower the aggregate amount of the
Competitive Advances made available to the Administrative Agent by crediting
such amount in immediately available funds to the account of the Borrower on the
books of such office of Administrative Agent.

 

(m)                               The Administrative Agent shall notify Borrower
and the Lenders promptly after any Competitive Advance is made of the amounts
and maturity of such Competitive Advances and the identity of the Lenders making
such Competitive Advances.

 

(n)                                 The Competitive Advances made by a Lender
shall be evidenced by that Lender’s Competitive Advance Note.

 

(o)                                 Each Competitive Advance shall be subject to
all of the provisions of this Agreement generally, provided, however, that a
Competitive Advance shall not reduce a Lender’s obligation to fund its
Commitment Percentage of any Loan.  No Competitive Advance may be prepaid
without the prior written consent of the affected Lender.

 

2.5                                 Letters of Credit.

 

(a)                                  Subject to the terms and conditions set
forth in this Agreement, at any time and from time to time from the Effective
Date through the day that is seven (7) days prior to the Maturity Date, the
Issuing Lender shall issue such Letters of Credit as the Borrower may request
upon the delivery of a written request in the form of Exhibit L hereto (a
“Letter of Credit Request”) to the Issuing Lender, provided that (i) no Default
or Event of Default shall have occurred and be continuing, (ii) upon issuance of
such Letter of Credit, the outstanding Letters of Credit (including Letters of
Credit accepted but unpaid) shall not exceed Thirty-Five Million and No/100
Dollars ($35,000,000.00), (iii) in no event shall the amount of the Loans
outstanding and the amount of Letters of Credit outstanding (after giving effect
to the Letter of Credit Exposure) exceed the Total Commitment Amount, (iv) the
conditions set forth in Sections 5 and 6 shall have been satisfied, and (v) in
no event shall any amount drawn under a Letter of Credit be available for
reinstatement or a subsequent drawing under such Letter of Credit.  Each Letter
of Credit Request shall be executed by an Authorized Signatory of the Borrower. 
The Issuing Lender shall not be required to issue any Letter of Credit if any
Lender is at such time a Defaulting Lender hereunder, unless the Issuing Lender
has entered into satisfactory arrangements with the Borrower or such Defaulting
Lender to eliminate the Issuing Lender’s risk with respect to such Defaulting
Lender.  The Issuing Lender shall be entitled to conclusively rely on such
Person’s authority to request a Letter of Credit on behalf of such Borrower. 
The Issuing Lender shall have no duty to verify the authenticity of any
signature appearing on a Letter of Credit Request.  The Borrower assumes all
risks with respect to the use of the Letters of Credit.  Unless the Issuing
Lender and the Required Lenders otherwise consent, the term of any Letter of
Credit (other than any extension of the original term of any Letter

 

35

--------------------------------------------------------------------------------


 

of Credit pursuant to Section 2.5(d)) shall not exceed a period of time
commencing on the issuance of the Letter of Credit and ending on the date which
is seven (7) days prior to the Maturity Date (but in any event the term shall
not extend beyond the Maturity Date).  The amount available to be drawn under
any Letter of Credit shall reduce on a dollar for dollar basis the amount
available to be drawn under the Total Commitment Amount as a Loan.  All Existing
Letters of Credit shall be deemed to have been issued pursuant hereto as Letters
of Credit, and from and after the Effective Date shall be subject to and
governed by the terms and conditions hereof.  Notwithstanding anything contained
herein to the contrary, the parties hereto acknowledge and agree that (a) Bank
of America, in its capacity as the Issuing Lender, has purchased from FNB a one
hundred percent (100%) participation interest in and to the Existing Letters of
Credit, (b) Bank of America shall be deemed to be the Issuing Lender with
respect to the Existing Letters of Credit for purposes of this Agreement and the
Loan Documents (provided, however, that Borrower shall not be required to make
reimbursement payments to the Issuing Lender with respect to drawings under the
Existing Letters of Credit (and instead shall make such payments directly to FNB
as the original issuer of the Existing Letters of Credit) except as set forth in
item (c) below, (c) any payments made by Issuing Lender to the beneficiary under
any Existing Letter of Credit or to FNB as a result of a drawing under an
Existing Letter of Credit by the beneficiary thereof, shall constitute a drawing
by a beneficiary under a Letter of Credit for purposes of this Agreement, and
(d) FNB, as the issuer of the Existing Letters of Credit, shall be considered a
third party beneficiary of this Agreement with respect to Section 2.5(l).

 

(b)                                 Each Letter of Credit Request shall be
submitted to the Issuing Lender no later than 11:00 a.m. at least five (5)
Business Days prior to the date upon which the requested Letter of Credit is to
be issued.  Each such Letter of Credit Request shall contain (i) a statement as
to the purpose for which such Letter of Credit shall be used (which purpose
shall be in accordance with the terms of Section 2.15 of this Agreement), and
(ii) a certification by an Authorized Signatory of the Borrower that the
Borrower is and will be in compliance with all covenants under the Loan
Documents after giving effect to the issuance of such Letter of Credit.  The
Borrower shall further deliver to the Issuing Lender such additional
applications and documents as the Issuing Lender may require, in conformity with
the then standard practices of its letter of credit department, in connection
with the issuance of such Letter of Credit; provided that in the event of any
conflict, the terms of this Agreement shall control.

 

(c)                                  Promptly after receipt of any Letter of
Credit Request, the Issuing Lender will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has received a copy
of such Letter of Credit Request from the Borrower and, if not, the Issuing
Lender will provide the Administrative Agent with a copy thereof.  Unless the
Issuing Lender has received written notice from any Lender, the Administrative
Agent, the Borrower or any Subsidiary Guarantor, at least one Business Day prior
to the requested date of issuance or amendment of the applicable Letter of
Credit, that one or more applicable conditions contained in Article VI shall not
then be satisfied, then, subject to the terms and conditions set forth in this
Agreement (including without limitation approval by Issuing Lender of the
content of the Letter of Credit Request), the Issuing Lender shall, on the
requested date, issue a Letter of Credit for the account of the Borrower or
enter into the applicable amendment, as the case may be, in each case in
accordance with the Issuing Lender’s usual and customary business practices. 
Each Letter of Credit shall be in form and substance satisfactory to the Issuing
Lender in its sole discretion.  Upon

 

36

--------------------------------------------------------------------------------


 

issuance of a Letter of Credit, the Issuing Lender shall provide copies of each
Letter of Credit to the Lenders.

 

(d)                                 If the Borrower so requests in any
applicable Letter of Credit Request, the Issuing Lender shall, subject to the
terms and conditions hereof with respect to the issuance of Letters of Credit,
agree to issue a Letter of Credit that has automatic extension provisions (each,
an “Auto-Extension Letter of Credit”); provided that any such Auto-Extension
Letter of Credit must permit the Issuing Lender to prevent any such extension at
least once in each twelve-month period (commencing with the date of issuance of
such Letter of Credit) by giving at least thirty (30) days’ prior written notice
to the beneficiary thereof (the “Non-Extension Notice Date”) in each such
twelve-month period.  Unless otherwise directed by the Issuing Lender, the
Borrower shall not be required to make a specific request to the Issuing Lender
for any such extension.  Once an Auto-Extension Letter of Credit has been
issued, the Lenders shall be deemed to have authorized (but may not require) the
Issuing Lender to permit the extension of such Letter of Credit, at any time to
an expiry date that may or may not extend beyond the Maturity Date; provided,
however, that the Issuing Lender shall not permit any such extension if (A) the
Issuing Lender has determined that it would not be permitted, or would have no
obligation, at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of Section 2.05(a)
or otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is thirty (30) Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Lenders have elected not to permit such extension or (2) from the Administrative
Agent, any Lender or the Borrower that one or more of the applicable conditions
specified in Section 6 is not then satisfied, and in each such case directing
the Issuing Lender not to permit such extension, and provided further, however,
that in the event that the expiry date of such extended Letter of Credit shall
extend beyond the date that is after the Maturity Date and if as of the date
that is seven (7) days prior to the Maturity Date, any such Letter of Credit may
for any reason remain outstanding and partially or wholly undrawn, the Borrower
shall immediately Cash Collateralize the Letter of Credit Exposure (in an amount
equal to such Letter of Credit Exposure).

 

(e)                                  Upon the issuance of a Letter of Credit,
each Lender shall be deemed to have purchased a participation therein from
Issuing Lender in an amount equal to its respective Commitment Percentage of the
amount of such Letter of Credit, provided, however, that with respect to the
Existing Letters of Credit, on the Effective Date, each Lender shall be deemed
to have purchased a subparticipation therein from the Issuing Lender in an
amount equal to its respective Commitment Percentage of the amount of the
Existing Letters of Credit.  No Lender’s obligation to participate or
subparticipate, as applicable, in a Letter of Credit shall be affected by any
other Lender’s failure to perform as required herein with respect to such Letter
of Credit or any other Letter of Credit.

 

(f)                                    Upon the issuance of each Letter of
Credit, the Borrower shall pay (i) directly to the Issuing Lender for its own
account, a fee calculated at the rate of one-eighth of one percent (0.125%)
times the daily maximum amount available to be drawn under such Letter of Credit
(which annual fee shall not be less than $500.00 in any event) (the “Letter of
Credit Fronting Fees”), and (ii) the Administrative Agent for the accounts of
the Lenders in accordance with their respective percentage shares of
participation or subparticipation, as applicable, in such Letter of Credit, a
fee equal to the Applicable Margin times the daily maximum amount available to
be drawn

 

37

--------------------------------------------------------------------------------


 

under such Letter of Credit (the “Letter of Credit Commission Fees”).  The
Letter of Credit Fronting Fees payable under clause (i) above shall be (A)
calculated on the basis of a 360-day year and (B) payable (w) quarterly in
arrears on the last Business Day of each March, June, September, and December,
(x) upon the expiration or return of any Letter of Credit, (y) on any
termination of the Total Commitment Amount, and (z) on the Maturity Date.  The
Letter of Credit Commission Fees payable under clause (ii) above shall be (A)
calculated on the basis of a 360-day year and (B) payable (x) quarterly in
arrears on the last Business Day of each March, June, September, and December,
(y) on any termination of the Total Commitment Amount, and (z) on the Maturity
Date.  In addition to and concurrently with the payment of the Letter of Credit
Commission Fees and the Letter of Credit Fronting Fees, Borrower shall pay
directly to, the applicable Issuing Lender its customary issuance, presentation,
amendment, and other processing fees, and all other standard costs and charges
of such Issuing Lender relating to letters of credit as from time to time in
effect (such charges not to exceed $500.00).

 

(g)                                 In the event that any amount is drawn under
a Letter of Credit by the beneficiary thereof, the Borrower shall reimburse the
Issuing Lender not later than 11:00 a.m. on the date of such payment by the
Issuing Lender through the Administrative Agent in an amount equal to the amount
of such drawing.  If the Borrower fails to so reimburse the Issuing Lender by
such time, Borrower shall be deemed to have requested a Prime Rate Loan on such
date in an amount equal to the amount of such drawing and such amount drawn
shall be treated as an outstanding Prime Rate Loan under this Agreement and the
Administrative Agent shall promptly notify each Lender by telex, telecopy,
telegram, telephone (confirmed in writing) or other similar means of
transmission, and each Lender shall promptly and unconditionally pay to the
Administrative Agent, for the Issuing Lender’s own account, an amount equal to
such Lender’s Commitment Percentage of such Letter of Credit (to the extent of
the amount drawn).  If and to the extent any Lender shall not make such amount
available on the Business Day on which such draw occurs, such Lender agrees to
pay such amount to the Administrative Agent forthwith on demand, together with
interest thereon, for each day from the date on which such draw occurred until
the date on which such amount is paid to the Administrative Agent, at a rate per
annum equal to the greater of the Federal Funds Effective Rate and a rate
determined by the Issuing Lender in accordance with banking industry rules on
interbank compensation.  Further, such Lender shall be deemed to have assigned
any and all payments made of principal and interest on its Loans, amounts due
with respect to its participations  and subparticipations in Letters of Credit
and any other amounts due to it hereunder to the Administrative Agent to fund
the amount of any drawn Letter of Credit which such Lender was required to fund
pursuant to this Section 2.5(g) until such amount has been funded (as a result
of such assignment or otherwise).  In the event of any such failure or refusal,
the Lenders not so failing or refusing shall be entitled to a priority position
for such amounts as provided in Section 9.1.  The failure of any Lender to make
funds available to the Administrative Agent in such amount shall not relieve any
other Lender of its obligation hereunder to make funds available to the
Administrative Agent pursuant to this Section 2.5(g).

 

(h)                                 If after the issuance of a Letter of Credit
pursuant to Section 2.5(c) by the Issuing Lender, but prior to the funding of
any portion thereof by a Lender pursuant to Section 2.5(g), one of the events
described in Section 9.1(h) or (i) shall have occurred, each Lender will, on the
date such Loan pursuant to Section 2.5(g) was to have been made, transfer to the
Issuing Lender in immediately available funds the amount of its participation or
subparticipation, as applicable, based on that Loan that it was to have made on
such date and upon receipt thereof the Issuing

 

38

--------------------------------------------------------------------------------


 

Lender will deliver to such Lender a Letter of Credit participation certificate
or subparticipation certificate, as applicable, dated the date of receipt of
such funds and in such amount.

 

(i)                                     Whenever at any time after the Issuing
Lender has received from any Lender such Lender’s payment of funds under a
Letter of Credit and thereafter the Issuing Lender receives any payment on
account thereof, then the Issuing Lender will distribute to such Lender its
participating interest or subparticipating interest, as applicable, in such
amount (appropriately adjusted in the case of interest payments to reflect the
period of time during which such Lender’s participating interest or
subparticipating interest, as applicable, was outstanding and funded); provided,
however, that in the event that such payment received by the Issuing Lender is
required to be returned, such Lender will return to the Issuing Lender any
portion thereof previously distributed by the Issuing Lender to it.

 

(j)                                     The issuance of any supplement,
modification, amendment, renewal or extension to or of any Letter of Credit
shall be treated in all respects the same as the issuance of a new Letter of
Credit.

 

(k)                                  The obligations of the Borrower to the
Lenders under this Agreement with respect to Letters of Credit shall be
absolute, unconditional and irrevocable, and shall be paid and performed
strictly in accordance with the terms of this Agreement, under all circumstances
whatsoever, including, without limitation, the following circumstances:  (i) any
improper use which may be made of any Letter of Credit or any improper acts or
omissions of any beneficiary or transferee of any Letter of Credit in connection
therewith; (ii) the existence of any claim, set-off, defense or any right which
the Borrower may have at any time against any beneficiary or any transferee of
any Letter of Credit (or persons or entities for whom any such beneficiary or
any such transferee may be acting) or the Lenders (other than the defense of
payment to the Lenders in accordance with the terms of this Agreement) or any
other person, whether in connection with any Letter of Credit, this Agreement,
any other Loan Document, or any unrelated transaction; (iii) any statement or
any other documents presented under any Letter of Credit proving to be
insufficient, forged, fraudulent or invalid in any respect or any statement
therein being untrue or inaccurate in any respect whatsoever; (iv) any breach of
any agreement between Borrower and any beneficiary or transferee of any Letter
of Credit; (v) any irregularity in the transaction with respect to which any
Letter of Credit is issued, including any fraud by the beneficiary or any
transferee of such Letter of Credit; (vi) payment by the Issuing Lender under
any Letter of Credit against presentation of a sight draft or a certificate
which does not comply with the terms of such Letter of Credit, provided that
such payment shall not have constituted gross negligence or willful misconduct
on the part of the Issuing Lender, and (vii) any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing, provided that such
other circumstances or happenings shall not have been the result of gross
negligence or willful misconduct on the part of the Issuing Lender.

 

(l)                                     Borrower assumes all risks of the acts,
omissions, or misuse of any Letter of Credit by the beneficiary thereof. 
Neither Administrative Agent, Issuing Lender nor any Lender will be responsible
for (i) the form, validity, sufficiency, accuracy, genuineness or legal effect
of any Letter of Credit or any document submitted by any party in connection
with the issuance of any Letter of Credit, even if such document should in fact
prove to be in any or all respects invalid, insufficient, inaccurate, fraudulent
or forged; (ii) the form, validity, sufficiency, accuracy, genuineness or legal
effect of any instrument transferring or assigning or purporting to transfer or
assign any Letter of Credit or the rights or benefits thereunder or proceeds
thereof in whole or in

 

39

--------------------------------------------------------------------------------


 

part, which may prove to be invalid or ineffective for any reason; (iii) failure
of any beneficiary of any Letter of Credit to comply fully with the conditions
required in order to demand payment under a Letter of Credit; (iv) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex or otherwise; (v) errors in interpretation of
technical terms; (vi) any loss or delay in the transmission or otherwise of any
document or draft required by or from a beneficiary in order to make a
disbursement under a Letter of Credit or the proceeds thereof; (vii) the
misapplication by the beneficiary of any Letter of Credit of the proceeds of any
drawing under such Letter of Credit; and (viii) any consequences arising from
causes beyond the control of Administrative Agent or any Lender.  None of the
foregoing will affect, impair or prevent the vesting of any of the rights or
powers granted to Administrative Agent, Issuing Lender or the Lenders
hereunder.  In furtherance and extension and not in limitation or derogation of
any of the foregoing, any act taken or omitted to be taken by Administrative
Agent, Issuing Lender or the other Lenders in good faith will be binding on
Borrower and will not put Administrative Agent, Issuing Lender or the other
Lenders under any resulting liability to Borrower.

 

(m)                               Unless otherwise expressly agreed by the
Issuing Lender and the Borrower, when a Letter of Credit is issued (including
any such agreement applicable to an Existing Letter of Credit), the rules of the
ISP shall apply to each Letter of Credit.

 

2.6                                 Repayment of Loans; Evidence of Debt.

 

(a)                                  Promise to Pay.  The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the then unpaid principal amount of each Loan on the Maturity Date;
provided, however, that Swing Loans shall be paid pursuant to Section 2.1A and
Competitive Advances shall be paid pursuant to Section 2.4.

 

(b)                                 Lenders’ Accounts.  Each Lender shall
maintain in accordance with its usual practice an account or accounts evidencing
the debt of the Borrower to such Lender resulting from each Loan made by such
Lender, including the amounts of principal and interest payable and paid to such
Lender from time to time hereunder.

 

(c)                                  Administrative Agent’s Accounts.  The
Administrative Agent shall maintain accounts in which it shall record (i) the
amount of each Loan, Competitive Advance and payment made by the Issuing Lender
pursuant to a Letter of Credit made hereunder, the type of Advance thereof and
the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any other sum received by the
Administrative Agent hereunder for the account of the Lenders and each Lender’s
share thereof.

 

(d)                                 Entries Made in Accounts.  The entries made
in the accounts maintained pursuant to paragraphs (b) and (c) of this
Section shall, to the extent not inconsistent with any entries made in any Note
and absent manifest error, be prima facie evidence of the existence and amounts
of the obligations recorded therein, provided that the failure of any Lender,
the Swing Loan Lender or the Administrative Agent, to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans or any payment made by the Issuing Lender pursuant to a
Letter of Credit in accordance with the terms of this Agreement or otherwise to
make any payments in accordance with the Loan Documents.

 

40

--------------------------------------------------------------------------------


 

(e)                                  Loans Evidenced by Notes.  The Loans and
interest thereon shall at all times (including after assignment pursuant to
Section 11.7) be represented by one or more Notes in like form payable to the
order of the payee named therein and its registered assigns.

 

2.7                                 Prepayments of the Loans.

 

(a)                                  Voluntary Prepayments. The Borrower may, at
its option, prepay the Prime Rate Loans and LIBOR Loans, in whole or in part,
without premium or penalty (other than any indemnification amounts, as provided
for in Section 2.14) at any time and from time to time by notifying the
Administrative Agent in writing at least one Business Day prior to the proposed
prepayment date in the case of Loans consisting of Prime Rate Loans and at least
three Business Days prior to the proposed prepayment date in the case of Loans
consisting of LIBOR Loans, specifying the Loans to be prepaid consisting of
Prime Rate Loans, LIBOR Loans or a combination thereof, the amount to be prepaid
and the date of prepayment.  Such notice shall be irrevocable and the amount
specified in such notice shall be due and payable on the date specified,
together with accrued interest to the date of such payment on the amount
prepaid.  Upon receipt of such notice, the Administrative Agent shall promptly
notify each Lender of the contents thereof.  Partial prepayments of (a) Prime
Rate Loans and/or LIBOR Loans shall be in an aggregate minimum principal amount
of $500,000 or such amount plus a whole multiple of $500,000 in excess thereof
and (b) Swing Loans shall be in a minimum principal amount of $100,000, or, if
less, the outstanding principal balance thereof.  After giving effect to any
partial prepayment with respect to LIBOR Loans which were converted on the same
date and which had the same Interest Period, the outstanding principal amount of
such LIBOR Loans shall be at least (subject to Section 2.8(a)) $1,000,000 or
such amount plus a whole multiple of $100,000 in excess thereof.  Any Loans
prepaid may be reborrowed as provided in Section 2.1, 2.1A and 2.4. 
Notwithstanding the foregoing, no prior notice shall be required for the
prepayment of any Swing Loan.

 

(b)                                 Mandatory Prepayments.  If not sooner paid,
the principal Indebtedness evidenced by the Notes shall be payable as follows:

 

(i)                                     the amount, if any, by which the
principal Indebtedness evidenced by the Revolving Credit Notes (after giving
effect to all amounts disbursed thereunder) plus the Letter of Credit Exposure
plus the aggregate amount of Swing Loans outstanding, at any time exceeds the
Total Commitment Amount shall be payable immediately;

 

(ii)                                  the amount, if any, by which the principal
Indebtedness evidenced by the Notes (after giving effect to all amounts
disbursed thereunder) plus the Letter of Credit Exposure plus the aggregate
amount of Swing Loans outstanding, at any time exceeds the Total Commitment
Amount shall be payable immediately;

 

(iii)                               the principal Indebtedness evidenced by each
Competitive Advance Note shall be payable on the maturity date of each
Competitive Advance in the amount of such Competitive Advance; and

 

(iv)                              the principal Indebtedness evidenced by the
Notes shall in any event be payable on the Maturity Date.

 

41

--------------------------------------------------------------------------------


 

Upon the occurrence of an event described in Section 2.7(b)(i) or (ii) above,
Borrower shall immediately upon demand from Administrative Agent pay the amount
of such excess to the Administrative Agent first for the account of Swing Loan
Lender for application to outstanding Swing Loans and second for the respective
accounts of the Lenders for application first to Prime Rate Loans and then to
LIBOR Loans

 

(c)                                  In General.  If any prepayment is made in
respect of any Advance, in whole or in part, prior to the last day of the
applicable Interest Period, the Borrower agrees to indemnify the Lenders in
accordance with Section 2.14.

 

(d)                                 Partial Prepayments.  Each partial
prepayment of the Loans (other than Prime Rate Loans) under Section 2.7(a) shall
be accompanied by the payment of accrued interest on the principal prepaid to
the date of payment and, after payment of such interest, shall be applied, in
the absence of instruction by the Borrower, first to the principal of any
outstanding Swing Loans, and then to the Lenders in accordance with the
provisions of Section 3.2.

 

2.8                                 Conversions.

 

(a)                                  Conversion Elections.  The Borrower may
elect from time to time to convert LIBOR Loans to Prime Rate Loans by giving the
Administrative Agent at least one Business Day’s prior irrevocable notice of
such election, specifying the amount to be so converted, provided, that any such
conversion of LIBOR Loans shall only be made on the last day of the Interest
Period applicable thereto.  In addition, the Borrower may elect from time to
time to convert Prime Rate Loans to LIBOR Loans or to convert LIBOR Loans to new
LIBOR Loans by giving the Administrative Agent at least three (3) Business Days
prior irrevocable notice of such election, specifying the amount to be so
converted and the initial Interest Period relating thereto, provided that any
such conversion of Prime Rate Loans to LIBOR Loans shall only be made on a
Business Day and any such conversion of LIBOR Loans to new LIBOR Loans shall
only be made on the last day of the Interest Period applicable to the LIBOR
Loans which are to be converted to such new LIBOR Loans.  Each such notice shall
be in the form of Exhibit M and must be delivered to the Administrative Agent
prior to 12:00 noon on the Business Day required by this Section for the
delivery of such notices to the Administrative Agent.  The Administrative Agent
shall promptly provide the Lenders with notice of any such election.  Prime Rate
Loans and LIBOR Loans may be converted pursuant to this Section in whole or in
part, provided that conversions of Prime Rate Loans to LIBOR Loans, or LIBOR
Loans to new LIBOR Loans, shall be in an aggregate principal amount of
$5,000,000 or such amount plus a whole multiple of $100,000 in excess thereof. 
This Section shall not apply to Competitive Advances or Swing Loans, which may
not be converted or continued beyond the Interest Period applicable thereto.

 

(b)                                 Effect on Conversions if an Event of
Default.  Notwithstanding anything in this Section to the contrary, no Prime
Rate Loan may be converted to a LIBOR Loan, and no LIBOR Loan may be converted
to a new LIBOR Loan, if a Default or Event of Default has occurred and is
continuing either (i) at the time the Borrower shall notify the Administrative
Agent of its election to convert or (ii) on the requested Conversion Date.  In
such event, such Prime Rate Loan shall be automatically continued as a Prime
Rate Loan or such LIBOR Loan shall be automatically converted to a Prime Rate
Loan on the last day of the Interest Period applicable to such LIBOR Loan.

 

42

--------------------------------------------------------------------------------


 

(c)                                  Conversion not a Borrowing.  Each
conversion shall be effected by each Lender by applying the proceeds of its new
Prime Rate Loan or LIBOR Loan, as the case may be, to its Advances (or portion
thereof) being converted (it being understood that such conversion shall not
constitute a borrowing for purposes of Sections 4, 5 or 6).

 

2.9                                 Interest Rate and Payment Dates.

 

(a)                                  Prior to Maturity.  Except as otherwise
provided in Section 2.9(b), prior to the Maturity Date, the Loans shall bear
interest on the outstanding principal balance thereof at the applicable interest
rate or rates per annum set forth below:

 

ADVANCES

 

RATE

 

 

 

Each Prime Rate Loan

 

Prime Rate plus the Applicable Margin.

Each LIBOR Loan

 

LIBOR for the applicable Interest Period plus the Applicable Margin.

Each Competitive Advance

 

The rate for the applicable Competitive Advance determined pursuant to
Section 2.4.

Swing Loans

 

The rate for the applicable Swing Loan determined pursuant to Section 2.1A.

 

(b)                                 Event of Default.  After the occurrence and
during the continuance of an Event of Default, the outstanding prin-cipal
balance of (a) the LIBOR Rate Loans and any overdue interest with respect
thereto shall bear interest, whether before or after the entry of any judgment
thereon, at a rate per annum equal to LIBOR for the applicable Interest Period
plus the Applicable Margin plus 2% and (b) the Prime Rate Loans and any overdue
interest with respect thereto or other amount payable under the Loan Documents
shall bear interest, whether before or after the entry of any judgment thereon,
at a rate per annum equal to the Prime Rate plus 2% (the “Default Rate”).

 

(c)                                  Interest Payment Dates.  Accrued interest
on each Loan shall be payable in arrears on each Interest Payment Date for such
Loan, provided that (i) interest accrued pursuant to paragraph (b) of this
Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan, accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and (iii)
in the event of any conversion of any LIBOR Loans prior to the end of the
current Interest Period therefor, accrued interest on such Loan shall be payable
on the effective date of such conversion.

 

(d)                                 General.  Interest on (i) Prime Rate Loans
shall be calculated on the basis of a year of 365 or 366 days, as the case may
be, and (ii) LIBOR Loans shall be calculated on the basis of a 360-day year, in
each case for the actual number of days elapsed, including the first day but
excluding the last.  Any change in the interest rate on the Loans resulting from
a change in the Prime Rate or a Pricing Level shall become effective as of the
opening of business on the day on which such change shall become effective.  The
Administrative Agent shall, as soon as practicable, notify the Borrower and the
Lenders of the effective date and the amount of each such change in the Prime
Rate or a Pricing Level, but any failure to so notify shall not in any manner
affect the obligation of the Borrower to pay interest on the Loans in the
amounts and on the dates required.  Each determination of the Prime Rate, a
LIBOR or a Pricing Level by the Administrative Agent

 

43

--------------------------------------------------------------------------------


 

pursuant to this Agreement shall be conclusive and binding on the Borrower and
the Lenders absent manifest error.  At no time shall the interest rate payable
on the Loans of any Lender (including Swing Loan Lender), together with the
Facility Fee and all other amounts payable under the Loan Documents, to the
extent the same are construed to constitute interest, exceed the Highest Lawful
Rate.  If interest payable to a Lender (including Swing Loan Lender) on any date
would exceed the maximum amount permitted by the Highest Lawful Rate, such
interest payment shall automatically be reduced to such maximum permitted
amount, and interest for any subsequent period, to the extent less than the
maximum amount permitted for such period by the Highest Lawful Rate, shall be
increased by the unpaid amount of such reduction.  Any interest actually
received for any period in excess of such maximum allowable amount for such
period shall be deemed to have been applied as a prepayment of the Loans.  The
Borrower acknowledges that the Prime Rate is only one of the bases for computing
interest on loans made by the Lenders, and by basing interest payable on Prime
Rate Loans on the Prime Rate, the Lenders have not committed to charge, and the
Borrower has not in any way bargained for, interest based on a lower or the
lowest rate at which the Lenders may now or in the future make loans to other
borrowers.

 

2.10                           Substituted Interest Rate.

 

In the event that (i) the Administrative Agent shall have reasonably determined
(which determination shall be conclusive and binding upon the Borrower) that by
reason of circumstances affecting the interbank eurodollar market adequate and
reasonable means do not exist for ascertaining the LIBOR applicable pursuant to
Section 2.9 or (ii) the Required Lenders shall have notified the Administrative
Agent that they have reasonably determined (which determination shall be
conclusive and binding on the Borrower) that the applicable LIBOR will not
adequately and fairly reflect the cost to such Lenders of maintaining or funding
loans bearing interest based on such LIBOR, with respect to any portion of the
Loans that the Borrower has requested be made as LIBOR Loans or LIBOR Loans that
will result from the requested conversion of any portion of the Advances into
LIBOR Loans (each, an “Affected Advance”), the Administrative Agent shall
promptly notify the Borrower and the Lenders (by telephone or otherwise, to be
promptly confirmed in writing) of such determination, on or, to the extent
practicable, prior to the requested Borrowing Date or Conversion Date for such
Affected Advances.  If the Administrative Agent shall give such notice, (a) any
Affected Advances shall be made as Prime Rate Loans, (b) the Advances (or any
portion thereof) that were to have been converted to Affected Advances shall be
converted to or continued as Prime Rate Loans and (c) any outstanding Affected
Advances shall be converted, on the last day of the then current Interest Period
with respect thereto, to Prime Rate Loans.  Until any notice under clauses (i)
or (ii), as the case may be, of this Section has been withdrawn by the
Administrative Agent (by notice to the Borrower promptly upon either (x) the
Administrative Agent having determined that such circumstances affecting the
LIBOR market no longer exist and that adequate and reasonable means do exist for
determining the LIBOR pursuant to Section 2.9 or (y) the Administrative Agent
having been notified by such Required Lenders that circumstances no longer
render the Advances (or any portion thereof) Affected Advances), no further
LIBOR Loans shall be required to be made by the Lenders nor shall the Borrower
have the right to convert all or any portion of the Loans to LIBOR Loans.

 

2.11                           Taxes; Net Payments.

 

(a)                                  All payments made by the Borrower or any
Subsidiary Guarantor under the Loan Documents shall be made free and clear of,
and without reduction for or on account of, any

 

44

--------------------------------------------------------------------------------


 

taxes, levies, imposts, deductions, charges or withholdings required by law to
be withheld from any amounts payable under the Loan Documents.  A statement
setting forth the calculations of any amounts payable pursuant to this paragraph
submitted by a Lender to the Borrower shall be conclusive absent manifest
error.  The obligations of the Borrower under this Section shall survive the
termination of this Agreement and the Commitments and the payment of the Notes
and all other amounts payable under the Loan Documents.

 

(b)                                 Each Lender which is a foreign corporation
within the meaning of Section 1442 of the Code shall deliver to the Borrower
such certificates, documents or other evidence as the Borrower may reasonably
require from time to time as are necessary to establish that such Lender is not
subject to withholding under Section 1441 or 1442 of the Code or as may be
necessary to establish, under any law hereafter imposing upon the Borrower, an
obligation to withhold any portion of the payments made by the Borrower under
the Loan Documents, that payments to the Administrative Agent on behalf of such
Lender are not subject to withholding.

 

2.12                           Illegality.

 

Notwithstanding any other provisions herein, if any law, regulation, treaty or
directive hereafter enacted, promulgated, approved or issued, or any change in
any presently existing law, regulation, treaty or directive, or in the
interpretation or application thereof, shall make it unlawful for any Credit
Party to make or maintain its LIBOR Loans as contemplated by this Agreement,
such Credit Party shall so notify the Administrative Agent and the
Administrative Agent shall forthwith give notice thereof to the other Credit
Parties and the Borrower, whereupon (i) the commitment of such Credit Party
hereunder to make LIBOR Loans or convert Prime Rate Loans to LIBOR Loans shall
forthwith be suspended and (ii) such Credit Party’s Loans then outstanding as
LIBOR Loans affected hereby, if any, shall be converted automatically to Prime
Rate Loans on the last day of the then current Interest Period applicable
thereto or within such earlier period as required by law.  If the commitment of
any Credit Party with respect to LIBOR Loans is suspended pursuant to this
Section and thereafter it is once again legal for such Credit Party to make or
maintain LIBOR Loans, such Credit Party’s commitment to make or maintain LIBOR
Loans shall be reinstated and such Credit Party shall notify the Administrative
Agent and the Borrower of such event.  Notwithstanding the foregoing, to the
extent that the conditions giving rise to the notice requirement set forth in
this Section can be eliminated by the transfer of such Credit Party’s Loans or
Commitment to another of its branches, and to the extent that such transfer is
not inconsistent with such Credit Party’s internal policies of general
application and only if, as determined by such Credit Party in its sole
discretion, the transfer of such Loan or Commitment, as the case may be, would
not otherwise adversely affect such Loans or such Credit Party, the Borrower may
request, and such Credit Party shall use reasonable efforts to effect, such
transfer.

 

2.13                           Increased Costs.

 

In the event that any law, regulation, treaty or directive hereafter enacted,
promulgated, approved or issued or any change in any presently existing law,
regulation, treaty or directive therein or in the interpretation or application
thereof by any Governmental Authority charged with the administration thereof or
compliance by any Credit Party (or any corporation directly or indirectly owning
or controlling such Credit Party) with any request or directive, whether or not
having the force of law, from any central bank or other Governmental Authority,
agency or instrumentality:

 

45

--------------------------------------------------------------------------------


 

(a)                                  does or shall subject any Credit Party to
any Taxes of any kind whatsoever with respect to any LIBOR Loans or any Letter
of Credit or participation or subparticipation therein or its obligations under
this Agreement to make LIBOR Loans, issue Letters of Credit or participate or
subparticipate therein, or change the basis of taxation of payments to any
Credit Party of principal, interest or any other amount payable hereunder in
respect of its LIBOR Loans or Letters of Credit or participations or
subparticipations therein, including any Taxes required to be withheld from any
amounts payable under the Loan Documents (except for (i) imposition of, or
change in the rate of, tax on the overall net income of such Credit Party or its
Applicable Lending Office for any of such Advances by any jurisdiction,
including, in the case of Credit Parties incorporated in any State of the United
States, such tax imposed by the United States and (ii) any franchise,
unincorporated business or gains taxes); or

 

(b)                                 does or shall impose, modify or make
applicable any reserve, special deposit, compulsory loan, assessment, increased
cost or similar requirement against assets held by, or deposits of, or advances
or loans by, or other credit extended by, or any other acquisition of funds by,
any office of such Credit Party in respect of its LIBOR Loans or Letters of
Credit or participations or subparticipations therein, which, in the case of
LIBOR Loans, is not otherwise included in the determination of the LIBOR;

 

and the result of any of the foregoing is to increase the cost to such Credit
Party of making, issuing, renewing, converting or maintaining its LIBOR Loans,
issuing Letters of Credit or participating or subparticipating therein, or its
commitment to make such LIBOR Loans, issue Letters of Credit or participate or
subparticipate therein, or to reduce any amount receivable hereunder in respect
of its LIBOR Loans, Letters of Credit or participation or subparticipation
therein, then, in any such case, the Borrower shall pay such Credit Party, upon
its demand, any additional amounts necessary to compensate such Credit Party for
such additional cost or reduction in such amount receivable which such Credit
Party deems to be material as reasonably determined by such Credit Party;
provided, however, that nothing in this Section shall require the Borrower to
indemnify the Credit Parties with respect to withholding Taxes for which the
Borrower has no obligation under Section 2.11.  No failure by any Credit Party
to demand compensation for any increased cost during any Interest Period shall
constitute a waiver of such Credit Party’s right to demand such compensation at
any time.  A statement setting forth the calculations of any additional amounts
payable pursuant to the foregoing sentence submitted by a Credit Party to the
Borrower shall be conclusive absent manifest error.  The obligations of the
Borrower under this Section shall survive the termination of this Agreement and
any of the Commitments or the payment of the Notes and all other amounts payable
under the Loan Documents for a period of one hundred eighty (180) days and shall
thereafter terminate forever.  Failure to demand compensation pursuant to this
Section shall not constitute a waiver of such Credit Party’s right to demand
such compensation.  To the extent that any increased costs of the type referred
to in this Section are being incurred by a Credit Party and such costs can be
eliminated or reduced by the transfer of such Credit Party’s Loans or Commitment
to another of its branches, and to the extent that such transfer is not
inconsistent with such Credit Party’s internal policies of general application
and only if, as determined by such Credit Party in its sole discretion, the
transfer of such Loan or Commitment, as the case may be, would not otherwise
materially adversely affect such Loan or such Credit Party, the Borrower may
request, and such Lender shall use reasonable efforts to effect, such transfer.

 

46

--------------------------------------------------------------------------------


 

2.14                           Indemnification for Break Funding Losses.

 

Notwithstanding anything contained herein to the contrary, if (i) the Borrower
shall fail to borrow on the Borrowing Date, if it shall have requested a LIBOR
Loan, or shall fail to convert on a Conversion Date, after it shall have given
notice to do so in which it shall have requested a LIBOR Loan pursuant to
Section 2.3 or 2.8, (ii) the Borrower shall fail to borrow after having accepted
one or more offers of Competitive Advances under Section 2.4, or (iii) a LIBOR
Loan or Competitive Advance shall be terminated or prepaid for any reason prior
to the last day of the Interest Period applicable thereto (including, without
limitation, any mandatory prepayment or a prepayment resulting from acceleration
or illegality), the Borrower agrees to indemnify each Credit Party against, and
to pay on demand directly to such Credit Party, any loss or expense suffered by
such Credit Party as a result of such failure to borrow or convert, or such
termination or repayment, including, without limitation, an amount, if greater
than zero, equal to:

 

A x (B-C) x D/360

 

where:

 

“A” equals such Credit Party’s pro rata share of the Affected Principal Amount;

 

“B” equals the applicable LIBOR or the rate which such Competitive Advance bears
to such Loan, as the case may be;

 

“C” equals the applicable LIBOR or Proposed Bid Rate (in each case, expressed as
a decimal), as the case may be, in effect on or about the first day of the
applicable Remaining Interest Period, based on the applicable rates offered or
bid, as the case may be, on or about such date, for deposits (or in the case of
a Proposed Bid Rate, based on the rate such Credit Party would have quoted) in
an amount equal approximately to such Credit Party’s pro rata share of the
Affected Principal Amount with an Interest Period equal approximately to the
applicable Remaining Interest Period, as determined by such Credit Party;

 

“D” equals the number of days from and including the first day of the applicable
Remaining Interest Period to but excluding the last day of such Remaining
Interest Period;

 

and any other out of pocket loss or expense (including any internal processing
charge customarily charged by such Credit Party) suffered by such Credit Party
in connection with such LIBOR Loan or Competitive Advance including, without
limitation, in liquidating or employing deposits acquired to fund or maintain
the funding of its pro rata share of the Affected Principal Amount, or
redeploying funds prepaid or repaid, in amounts which correspond to its pro rata
share of the Affected Principal Amount.  A statement setting forth the
calculations of any amounts payable pursuant to this Section submitted by a
Credit Party to the Borrower shall be conclusive and binding on the Borrower
absent manifest error.  The obligations of the Borrower under this Section shall
survive the termination of this Agreement and the Commitments and the payment of
the Notes and all other amounts payable under the Loan Documents.

 

47

--------------------------------------------------------------------------------


 

2.15                           Use of Proceeds.

 

The proceeds of Loans and the issuances of Letters of Credit shall be used
solely (i) to repay other Indebtedness; and (ii) for general business purposes,
including, without limitation, working capital.

 

2.16                           Capital Adequacy.

 

If (i) after the date hereof, the enactment or promulgation of, or any change or
phasing in of, any United States or foreign law or regulation or in the
interpretation thereof by any Governmental Authority charged with the
administration thereof, (ii) compliance with any directive or guideline from any
central bank or United States or foreign Governmental Authority (whether or not
having the force of law) promulgated or made after the date hereof, or (iii)
compliance with the Risk-Based Capital Guidelines of the Board of Governors of
the Federal Reserve System as set forth in 12 CFR Parts 208 and 225, or of the
Comptroller of the Currency, Department of the Treasury, as set forth in 12 CFR
Part 3, or similar legislation, rules, guidelines, directives or regulations
under any applicable United States or foreign Governmental Authority affects or
would affect the amount of capital required to be maintained by a Credit Party
(or any lending office of such Credit Party) or any corporation directly or
indirectly owning or controlling such Credit Party or imposes any restriction on
or otherwise adversely affects such Credit Party (or any lending office of such
Credit Party) or any corporation directly or indirectly owning or controlling
such Credit Party and such Credit Party shall have reasonably determined that
such enactment, promulgation, change or compliance has the effect of reducing
the rate of return on such Credit Party’s capital or the asset value to such
Credit Party of any Loan made by such Credit Party, or Letter of Credit issued
by such Credit Party (or participation or subparticipation therein) as a
consequence, directly or indirectly, of its obligations to make and maintain the
funding of its Loans or issue Letters of Credit or participate or subparticipate
therein at a level below that which such Credit Party could have achieved but
for such enactment, promulgation, change or compliance (after taking into
account such Credit Party’s policies regarding capital adequacy) by an amount
deemed by such Credit Party to be material, then, upon demand by such Credit
Party, the Borrower shall promptly pay to such Credit Party such additional
amount or amounts as shall be sufficient to compensate such Credit Party for
such reduction in such rate of return or asset value.  A certificate in
reasonable detail as to such amounts submitted to the Borrower and the
Administrative Agent setting forth the determination of such amount or amounts
that will compensate such Credit Party for such reductions shall be presumed
correct absent manifest error.  No failure by any Credit Party to demand
compensation for such amounts hereunder shall constitute a waiver of such Credit
Party’s right to demand such compensation at any time.  Such Credit Party shall,
however, use reasonable efforts to notify the Borrower of such claim within 90
days after the officer of such Credit Party having primary responsibility for
this Agreement has obtained knowledge of the events giving rise to such claim. 
The obligations of the Borrower under this Section shall survive the termination
of this Agreement and the Commitments and the payment of the Notes and all other
amounts payable under the Loan Documents.

 

2.17                           Administrative Agent’s Records.

 

The Administrative Agent’s records with respect to the Loans, the interest rates
applicable thereto, each payment by the Borrower of principal and interest on
the Loans, and fees, expenses and any other amounts due and payable in
connection with this Agreement shall be presumptively

 

48

--------------------------------------------------------------------------------


 

correct absent manifest error as to the amount of the Loans, and the amount of
principal and interest paid by the Borrower in respect of such Loans and as to
the other information relating to the Loans, and amounts paid and payable by the
Borrower hereunder and under the Notes.  The Administrative Agent will when
requested by the Borrower advise the Borrower of the principal and interest
outstanding under the Loans as of the date of such request and the dates on
which such payments are due.

 

2.18                           Extension of Maturity Date.  The Borrower shall
have the one-time right and option to extend the Maturity Date to June 29, 2008,
upon satisfaction of the following conditions precedent, which must be satisfied
prior to the effectiveness of any extension of the Maturity Date:

 

(a)                                  Extension Request.  The Borrower shall
deliver written notice of such request (the “Extension Request”) to the
Administrative Agent not later than the date which is ninety (90) days prior to
the Maturity Date (as determined without regard to such extension).  Any such
Extension Request shall be irrevocable and binding on the Borrower.  Upon the
Administrative Agent’s receipt of such Extension Request, the Administrative
Agent shall promptly notify the Lenders of the contents thereof.

 

(b)                                 Payment of Extension Fee.  The Borrower
shall pay to the Administrative Agent for the pro rata accounts of the Lenders
in accordance with their respective Commitments an extension fee in an amount
equal to twelve and one-half (12.5) basis points on the Total Commitment Amount
in effect on the Maturity Date (as determined without regard to such extension),
which fee shall, when paid, be fully earned and non-refundable under any
circumstances.

 

(c)                                  No Default.  On the date the Extension
Request is given and on the Maturity Date (as determined without regard to such
extension) there shall exist (i) no Default or Event of Default and (ii) no
Default or Event of Default (as such terms are defined in the Existing Credit
Agreement) under the Existing Credit Agreement.

 

(d)                                 Representations and Warranties.  The
representations and warranties made by the Borrower and the Subsidiary
Guarantors in the Loan Documents or otherwise made by or on behalf of the
Borrower and the Subsidiary Guarantors in connection therewith or after the date
thereof shall have been true and correct in all material respects when made and
shall also be true and correct in all material respects on the Maturity Date (as
determined without regard to such extension) other than for changes in the
ordinary course of business permitted by this Agreement that have not had a
Material Adverse Effect.

 

2.19                           Representative of Borrower.  Borrower hereby
appoints each of the Authorized Signatories as its agent, attorney-in-fact and
representative for the purpose of making Borrowing Requests, Competitive Bid
Requests, acceptance of Competitive Bids, Letter of Credit Requests, payment and
prepayment of Loans and Competitive Advances, the giving and receipt of notices
by and to Borrower under this Agreement and all other purposes incidental to any
of the foregoing.  Borrower agrees that any action taken by any such Authorized
Signatory as the agent, attorney-in-fact and representative of Borrower shall be
binding on Borrower to the same extent as if directly taken by Borrower.

 

49

--------------------------------------------------------------------------------


 

3.                                       FEES; PAYMENTS.

 

3.1                                 Facility Fee.

 

(a)                                  The Borrower agrees to pay to the
Administrative Agent, for the account of the Lenders in accordance with each
Lender’s Commitment Percentage, an annual fee (the “Facility Fee”), from the
Effective Date through the Maturity Date, computed as follows: while any Loans
are outstanding, an amount, determined periodically as hereinafter set forth,
equal to the product of (i) the Applicable Facility Fee Percentage times (ii)
the average daily Total Commitment Amount.  The Facility Fee shall be payable
quarterly in arrears on the last Business Day of each March, June, September and
December of each year, commencing on the first such day following the Effective
Date, on any termination of the Total Commitment Amount, and on the Maturity
Date.  The Facility Fee (and the Applicable Facility Fee Percentage) shall be
calculated on the basis of a 360 day year for the actual number of days elapsed
without regard to the amount of Loans outstanding during any period for which
the Facility Fee is computed.

 

(b)                                 The Borrower agrees to pay to Bank of
America, individually and as a Lead Arranger, on the Effective Date an
arrangement, commitment and loan structuring fee (the “Bank of America Fee”), as
provided in the Agreement Regarding Fees.  Bank of America shall pay to the
other Lenders a commitment and loan structuring fee in accordance with their
separate agreement.

 

(c)                                  The Borrower agrees to pay any other fees
payable to any Credit Party under any separate agreement at the times so agreed
upon in such separate agreements.

 

(d)                                 The Bank of America Fee shall be paid on the
date due, in immediately available funds, to Bank of America.  All fees and
other amounts payable under paragraph (a) of this Section shall be paid on the
dates due, in immediately available funds, to the Administrative Agent for
distribution, in the case of the Facility Fee and participation fees described
therein, and other fees and amounts payable under this Section shall be payable
directly to the Credit Party to whom such fees and other amounts are payable. 
The Bank of America Fee, the Facility Fee and all other fees and amounts paid
shall not be refundable under any circumstances.

 

3.2                                 Payments; Application of Payments.

 

Each payment, including each prepayment, of principal and interest on the Loans
and the Facility Fee, the Bank of America Fee, the Administrative Agent’s fees,
Letter of Credit fees and any other amounts due hereunder shall be made by the
Borrower to the Administrative Agent or Bank of America, as applicable, without
set-off, deduction or counterclaim, at its office set forth in Section 11.2 in
funds immediately available to the Administrative Agent at such office by 12:00
noon on the due date for such payment.  Promptly upon receipt thereof by the
Administrative Agent, the Administrative Agent shall remit, in like funds as
received, (i) to the Lenders who maintain any of their Loans as Prime Rate Loans
or LIBOR Loans, each such Lender’s pro rata share of such payments which are in
respect of principal or interest due on such Prime Rate Loans or LIBOR Loans,
(ii) to the Lenders who maintain any of their Revolving Credit Loans as
Competitive Advances, each such Lender’s pro rata share of such payments which
are in respect of principal or interest due on such Competitive Advances in
accordance with Section 2.4, (iii) in the case of the Facility Fee, to all
Lenders pro rata in accordance with each Lenders Commitment Percentage thereof,
(iv) in the case of Swing Loan fees, to the Swing Loan Lender, and (v) in the

 

50

--------------------------------------------------------------------------------


 

case of Letter of Credit fees, to the Issuing Lender and the Lenders as provided
in Section 2.5.  The failure of the Borrower to make any such payment by such
time shall not constitute a default hereunder, provided that such payment is
made on such due date, but any such payment made after 12:00 noon on such due
date shall be deemed to have been made on the next Business Day for the purpose
of calculating interest on amounts outstanding on the Loans.  If any payment
hereunder or under the Notes shall be due and payable on a day which is not a
Business Day, the due date thereof (except as otherwise provided in the
definition of Interest Period) shall be extended to the next Business Day and
interest shall be payable at the applicable rate specified herein during such
extension.  If any payment is made with respect to any LIBOR Loans or
Competitive Advances prior to the last day of the applicable Interest Period,
the Borrower shall indemnify each Lender in accordance with Section 2.14.

 

4.                                       REPRESENTATIONS AND WARRANTIES.

 

In order to induce the Administrative Agent and the Lenders to enter into this
Agreement and to make the Loans the Borrower makes the following representations
and warranties to the Administrative Agent and each Lender:

 

4.1                                 Existence and Power.

 

(a)                                  The Borrower (i) is a Maryland corporation
duly organized and validly existing and in good standing under the laws of
Maryland, (ii) has all requisite power and authority to own its Property and to
carry on its business as now conducted, and (iii) is in good standing and
authorized to do business in each jurisdiction in which the nature of the
business conducted therein or the Property owned therein make such qualification
necessary, except where such failure to qualify could not reasonably be expected
to have a Material Adverse Effect.

 

(b)                                 Each Subsidiary of the Borrower (including
each Subsidiary Guarantor) (i) is a corporation, partnership, limited liability
company, real estate investment trust or business trust, is validly existing and
in good standing under the laws of the jurisdiction of its organization and has
all requisite power and authority to own its Property and to carry on its
business as now conducted, and (ii) is in good standing and authorized to do
business in each other jurisdiction in which the nature of the business
conducted therein or the Property owned therein make such qualification
necessary, except where such failure to qualify could not reasonably be expected
to have a Material Adverse Effect.

 

4.2                                 Authority.

 

The Borrower has full legal power and authority to enter into, execute, deliver
and perform the terms of the Loan Documents to which it is a party and to make
the borrowings contemplated thereby, to execute, deliver and carry out the terms
of the Notes and to incur the obligations provided for herein and therein, all
of which have been duly authorized by all proper and necessary corporate action.

 

4.3                                 Binding Agreement.

 

(a)                                  The Loan Documents to which the Borrower is
a party constitute the valid and legally binding obligations of the Borrower,
enforceable in accordance with their respective

 

51

--------------------------------------------------------------------------------


 

terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights generally.

 

(b)                                 The execution, delivery and performance by
the Borrower of the Loan Documents to which it is a party do not violate the
provisions of any applicable statute, law (including, without limitation, any
applicable usury or similar law), rule or regulation of any Governmental
Authority.

 

4.4                                 Subsidiaries; DownREIT Partnerships.

 

As of the Effective Date, the Borrower has only the Subsidiaries set forth on
Schedule 4.4.  Schedule 4.4 sets forth the name of, and the ownership interest
of the Borrower in, each Subsidiary of the Borrower and identifies each
Subsidiary that is a Subsidiary Guarantor, in each case as of the Effective
Date. The shares of each corporate Subsidiary of the Borrower that are owned by
the Borrower are duly authorized, validly issued, fully paid and nonassessable
and are owned free and clear of any Liens.  The interest of the Borrower in each
non-corporate Subsidiary is owned free and clear of any Liens (other than Liens
applicable to a partner under the terms of any partnership agreement, or those
applicable to a member under the terms of any limited liability company
operating agreement,  to secure the Borrower’s obligation to make capital
contributions or similar payments thereunder).  As of the Effective Date, the
only DownREIT Partnership is Excel Realty Partners, L.P. and the only
Subsidiaries of Excel Realty Partners, L.P. are as set forth on Schedule 4.4. 
As of the Effective Date, there is no Subsidiary of the Borrower (other than ERT
Development Corporation) that is a guarantor of any unsecured Indebtedness of
Borrower (other than the Loans) that is not also a Subsidiary Guarantor.

 

4.5                                 Litigation.

 

(a)                                  There are no actions, suits or proceedings
at law or in equity or by or before any Governmental Authority (whether or not
purportedly on behalf of the Borrower or any Subsidiary of the Borrower) pending
or, to the knowledge of the Borrower, threatened against the Borrower or any
Subsidiary of the Borrower or any of their respective Properties or rights,
which (i) if adversely determined, could reasonably be expected to have a
Material Adverse Effect, (ii) call into question the validity or enforceability
of any of the Loan Documents, or (iii) could reasonably be expected to result in
the rescission, termination or cancellation of any franchise, right, license,
permit or similar authorization held by the Borrower or any Subsidiary of the
Borrower, which rescission, termination or cancellation could reasonably be
expected to have a Material Adverse Effect.

 

(b)                                 As of the date hereof, Schedule 4.5 sets
forth all actions, suits and proceedings at law or in equity or by or before any
Governmental Authority (whether or not purportedly on behalf of the Borrower or
any Subsidiary of the Borrower) pending or, to the knowledge of the Borrower,
threatened against the Borrower, any Subsidiary of the Borrower or any of their
respective Properties or rights which, if adversely determined, could reasonably
be expected to have a Material Adverse Effect.

 

52

--------------------------------------------------------------------------------


 

4.6                                 Required Consents.

 

No consent, authorization or approval of, filing with, notice to, or exemption
by, stockholders, any Governmental Authority or any other Person not obtained is
required to be obtained by the Borrower to authorize, or is required in
connection with the execution, delivery and performance of the Loan Documents or
is required to be obtained by the Borrower as a condition to the validity or
enforceability of the Loan Documents.

 

4.7                                 No Conflicting Agreements.

 

Neither the Borrower nor any Subsidiary of the Borrower is in default beyond any
applicable grace or cure period under any mortgage, indenture, contract or
agreement to which it is a party or by which it or any of its Property is bound,
the effect of which default could reasonably be expected to have a Material
Adverse Effect.  The execution, delivery or carrying out of the terms of the
Loan Documents will not constitute a default under, or result in the creation or
imposition of, or obligation to create, any Lien upon any Property of the
Borrower or any Subsidiary of the Borrower pursuant to the terms of any such
mortgage, indenture, contract or agreement.

 

4.8                                 Compliance with Applicable Laws.

 

Neither the Borrower nor any Subsidiary of the Borrower is in default with
respect to any judgment, order, writ, injunction, decree or decision of any
Governmental Authority which default could reasonably be expected to have a
Material Adverse Effect. The Borrower and each Subsidiary of the Borrower is in
compliance in all material respects with all statutes, regulations, rules and
orders applicable to Borrower or such Subsidiary of all Governmental
Authorities, including, without limitation, (i) Environmental Laws and ERISA, a
violation of which could reasonably be expected to have a Material Adverse
Effect and (ii) §§856-860 of the Code, compliance with which is required to
preserve the Borrower’s status as a REIT.

 

4.9                                 Taxes.

 

Each of the Borrower and its Subsidiaries has filed or caused to be filed all
tax returns required to be filed and has paid, or has filed appropriate
extensions and has made adequate provision for the payment of, all taxes shown
to be due and payable on said returns or in any assessments made against it
(other than those being contested as permitted under Section 7.4) in which the
failure to pay could reasonably be expected to have a Material Adverse Effect,
and no tax Liens have been filed with respect thereto.  The charges, accruals
and reserves on the books of the Borrower and each Subsidiary of the Borrower
with respect to all federal, state, local and other taxes are, to the best
knowledge of the Borrower, adequate for the payment of all such taxes, and the
Borrower knows of no unpaid assessment which is due and payable against it or
any of its Subsidiaries or any claims being asserted which could reasonably be
expected to have a Material Adverse Effect.

 

4.10                           Governmental Regulations.

 

Neither the Borrower nor any Subsidiary of the Borrower is subject to regulation
under the Public Utility Holding Company Act of 1935, as amended, the Federal
Power Act, as amended, or the Investment Company Act of 1940, as amended, and
neither the Borrower nor any Subsidiary of

 

53

--------------------------------------------------------------------------------


 

the Borrower is subject to any statute or regulation which prohibits or
restricts the incurrence of Indebtedness under the Loan Documents, including,
without limitation, statutes or regulations relative to common or contract
carriers or to the sale of electricity, gas, steam, water, telephone, telegraph
or other public utility services.

 

4.11                           Federal Reserve Regulations; Use of Loan
Proceeds.

 

Neither the Borrower nor any Subsidiary of the Borrower is engaged principally,
or as one of its important activities, in the business of extending credit for
the purpose of purchasing or carrying any Margin Stock.  No part of the proceeds
of the Loans will be used, directly or indirectly, for a purpose which violates
any law, rule or regulation of any Governmental Authority, including, without
limitation, the provisions of Regulations T, U or X of the Board of Governors of
the Federal Reserve System, as amended.  No part of the proceeds of the Loans
will be used, directly or indirectly, to purchase or carry Margin Stock or to
extend credit to others for the purpose of purchasing or carrying Margin Stock.

 

4.12                           Plans; Multiemployer Plans.

 

As of the Effective Date, each of the Borrower and its ERISA Affiliates
maintains or makes contributions only to the Plans and Multiemployer Plans
listed on Schedule 4.12.  Each Plan, and, to the best knowledge of the Borrower,
each Multiemployer Plan, is in compliance in all material respects with, and has
been administered in all material respects in compliance with, the applicable
provisions of ERISA, the Code and any other applicable Federal or state law, and
no event or condition is occurring or exists concerning which the Borrower would
be under an obligation to furnish a report to the Administrative Agent and each
Lender as required by Section 7.2(d).  As of May 31, 2004, each Plan was “fully
funded”, which for purposes of this Section means that the fair market value of
the assets of such Plan is not less than the present value of the accrued
benefits of all participants in the Plan, computed on a plan termination basis. 
To the best knowledge of the Borrower, no Plan has ceased being fully funded.

 

4.13                           Financial Statements.

 

The Borrower has heretofore delivered to the Administrative Agent and the
Lenders (i) copies of the audited Consolidated Balance Sheet of the Borrower and
its Consolidated Subsidiaries as of December 31, 2003, and the unaudited
Consolidated Statements of Operations, Stockholders’ Equity and Cash Flows for
the Borrower and its Consolidated Subsidiaries for the three months ended
March 31, 2004, and (ii) the unaudited Consolidated Statements of Income and
Cash Flows for the Borrower and its Consolidated Subsidiaries for the three
months ended March 31, 2004, certified by its Chief Financial Officer
(collectively, with the related notes and schedules, the “Financial
Statements”).  The Financial Statements fairly present in all material respects
the Consolidated financial condition and results of the operations of the
Borrower and its Consolidated Subsidiaries as of the dates and for the periods
indicated therein and have been prepared in conformity with GAAP.  Except as
reflected in the Financial Statements or in the notes thereto, neither the
Borrower nor any Subsidiary of the Borrower has any obligation or liability of
any kind (whether fixed, accrued, contingent, unmatured or otherwise) involving
material amounts which, in accordance with GAAP, should have been shown on the
Financial Statements and was not.  Since March 31, 2004 there has been no
material adverse change in the condition (financial or otherwise), operations,
prospects or business of the Borrower and its Subsidiaries taken as a whole.

 

54

--------------------------------------------------------------------------------


 

4.14                           Property.

 

Each of the Borrower and its Subsidiaries has good and marketable title to all
of its Property, title to which is material to the Borrower or such Subsidiary,
subject to no Liens, except Permitted Liens.  There are no unpaid or outstanding
real estate or similar taxes or assessments on or against any Real Property
other than (i) real estate or other taxes or assessments that are not yet due
and payable, and (ii) such taxes as the Borrower or any Subsidiary of the
Borrower is contesting in good faith or which individually or in the aggregate
could not reasonably be expected to have a Materially Adverse Effect.  There are
no pending eminent domain proceedings against any Real Property, and, to the
knowledge of the Borrower, no such proceedings are presently threatened or
contemplated by any Governmental Authority against any Real Property, which
pending, threatened or contemplated proceedings individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.  None
of the Real Property is now damaged as a result of any fire, explosion,
accident, flood or other casualty which individually or in the aggregate could
reasonably be expected to have a Material Adverse Effect.

 

4.15                           Franchises, Intellectual Property, Etc.

 

Each of the Borrower and its Subsidiaries possesses or has the right to use all
franchises, Intellectual Property, licenses and other rights, in each case that
are material and necessary for the conduct of its business, with no known
conflict with the valid rights of others which could reasonably be expected to
have a Material Adverse Effect.  No event has occurred which permits or, to the
best knowledge of the Borrower, after notice or the lapse of time or both, or
any other condition, could reasonably be expected to permit, the revocation or
termination of any such franchise, Intellectual Property, license or other right
and which revocation or termination could reasonably be expected to have a
Material Adverse Effect.

 

4.16                           Environmental Matters.

 

(a)                                  The Borrower and each of its Subsidiaries
is in compliance with the requirements of all applicable Environmental Laws
except for such non-compliance which could not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

(b)                                 No Hazardous Substances have been (i)
generated or manufactured on, transported to or from, treated at, stored at or
discharged from any Real Property in violation of any Environmental Laws; (ii)
discharged into subsurface waters under any Real Property in violation of any
Environmental Laws; or (iii) discharged from any Real Property on or into
property or waters (including subsurface waters) adjacent to any Real Property
in violation of any Environmental Laws, which violation, in the case of any of
(i), (ii) or (iii) could, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

(c)                                  Neither the Borrower nor any of its
Subsidiaries (i) has received notice (written or oral) or otherwise learned of
any claim, demand, suit, action, proceeding, event, condition, report,
directive, lien, violation, non-compliance or investigation indicating or
concerning any potential or actual liability (including, without limitation,
potential liability for enforcement, investigatory costs, cleanup costs,
government response costs, removal costs, remedial costs, natural resources
damages, property damages, personal injuries or penalties) arising in connection
with (x)

 

55

--------------------------------------------------------------------------------


 

any non-compliance with or violation of the requirements of any applicable
Environmental Laws, or (y) the presence of any Hazardous Substance on any Real
Property (or any Real Property previously owned by the Borrower or any
Subsidiary of the Borrower) or the release or threatened release of any
Hazardous Substance into the environment which, in either case, could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (ii) has any threatened or actual liability in connection with
the presence of any Hazardous Substance on any Real Property (or any Real
Property previously owned by the Borrower or any Subsidiary of the Borrower) or
the release or threatened release of any Hazardous Substance into the
environment which, in either case, could, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, (iii) has
received notice of any federal or state investigation evaluating whether any
remedial action is needed to respond to the presence of any Hazardous Substance
on any Real Property (or any Real Property previously owned by the Borrower or
any Subsidiary of the Borrower) or a release or threatened release of any
Hazardous Substance into the environment for which the Borrower or any
Subsidiary of the Borrower is or may be liable the results of which could, in
either case, either individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect, or (iv) has received notice that the Borrower or
any Subsidiary of the Borrower is or may be liable to any Person under any
Environmental Law which liability could, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

(d)                                 To the best of the Borrower’s knowledge, no
Real Property is located in an area identified by the Secretary of Housing and
Urban Development as an area having special flood hazards, or if any such Real
Property is located in such a special flood hazard area, then the Borrower has
obtained all insurance that is required to be maintained by law or which is
customarily maintained by Persons engaged in similar businesses and owning
similar Properties in the same general areas in which the Borrower operates.

 

4.17                           Labor Relations.

 

Neither the Borrower nor any of its Subsidiaries is a party to any collective
bargaining agreement, other than the collective bargaining agreement covering
fewer than 25 employees at the Roosevelt Mall Shopping Center in Philadelphia,
Pennsylvania, and, to the best knowledge of the Borrower, no petition has been
filed or proceedings instituted by any employee or group of employees with any
labor relations board seeking recognition of a bargaining representative with
respect to the Borrower or such Subsidiary.  There are no material controversies
pending between the Borrower or any Subsidiary and any of their respective
employees, which could reasonably be expected to have a Material Adverse Effect.

 

4.18                           [Intentionally Omitted.]

 

4.19                           Solvency.

 

On the Effective Date and immediately following the making of each Loan
(assuming for the purposes of this paragraph that the Letter of Credit Exposure
is included as a part of the Loans), and after giving effect to the application
of the proceeds of such Loan:  (a) the fair value of the assets of the Borrower
and its Subsidiaries, taken as a whole, at a fair valuation, will exceed the
debts and liabilities, including Contingent Obligations, of the Borrower and its
Subsidiaries, taken as a whole; (b) the present fair saleable value of the
Property of the Borrower and its Subsidiaries, taken as a whole, will be greater
than the amount that will be required to pay the probable liability

 

56

--------------------------------------------------------------------------------


 

of the debts and other liabilities, subordinated, contingent or otherwise of the
Borrower and its Subsidiaries, as such debts and other liabilities become
absolute and mature; (c) the Borrower and its Subsidiaries, taken as a whole,
will be able to pay its debts and liabilities, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and mature; and (d) the
Borrower and its Subsidiaries, taken as a whole, will not have unreasonably
small capital with which to conduct the business in which they are engaged as
such business is now conducted and is proposed to be conducted hereafter.

 

4.20                           REIT Status.

 

The Borrower (i) has made an election pursuant to Section 856 of the Code to
qualify as a REIT, (ii) has satisfied and continues to satisfy all of the
requirements under §§ 856-859 of the Code and the regulations and rulings issued
thereunder which must be satisfied for the Borrower to maintain its status as a
REIT, and (iii) is in compliance in all material respects with all Code sections
applicable to REITs generally and the regulations and rulings issued thereunder.

 

4.21                           List of Unencumbered Assets.

 

A list of all the Unencumbered Assets as of the date of this Agreement is
attached hereto as Schedule 4.21.

 

4.22                           Operation of Business.

 

The Borrower is a self-advised and self-managed REIT.

 

4.23                           No Misrepresentation.

 

No representation or warranty contained herein and no certificate or report
furnished or to be furnished by the Borrower or any Subsidiary of the Borrower
in connection with the transactions contemplated hereby, contains or will
contain a misstatement of material fact, or, to the best knowledge of the
Borrower, omits or will omit to state a material fact required to be stated in
order to make the statements herein or therein contained not misleading in the
light of the circumstances under which made.

 

4.24                           Anti-Terrorism Laws.

 

Neither Borrower nor any Subsidiary Guarantor is (or will be) a person with whom
a Lender is restricted from doing business under regulations of the Office of
Foreign Asset Control (“OFAC”) of the Department of the Treasury of the United
States of America (including, those Persons named on OFAC’s Specially Designated
and Blocked Persons list) or under any statute, executive order (including, the
September 24, 2001 Executive Order Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism),
or other governmental action and is not and shall not knowingly engage in any
dealings or transactions or otherwise knowingly be associated with such
persons.  In addition, Borrower hereby agrees to (a) take any such actions as
any Lender deems reasonably necessary, and (b) provide to any Lender any
additional information that such Lender deems reasonably necessary, from time to
time in order to ensure compliance with all applicable Laws concerning money
laundering and similar activities.

 

57

--------------------------------------------------------------------------------


 

5.                                       CONDITIONS TO EFFECTIVENESS OF THIS
AGREEMENT.

 

In addition to the conditions precedent set forth in Section 6, the obligation
of each Lender to make its initial Loan, or the Swing Loan Lender to make the
initial Swing Loan or the Issuing Lender to issue the initial Letter of Credit
shall be subject to the fulfillment of the following conditions precedent:

 

5.1                                 Evidence of Action.

 

(a)                                  The Administrative Agent shall have
received a certificate, dated the Effective Date, of the Secretary or Assistant
Secretary of the Borrower substantially in the form of Exhibit O (i) attaching a
true and complete copy of the resolutions of its Board of Directors authorizing
the execution and delivery of the Loan Documents by the Borrower and the
performance of the Borrower’s obligations thereunder, and of all other documents
evidencing other necessary action (in form and substance reasonably satisfactory
to the Administrative Agent) taken by it to authorize the Loan Documents and the
transactions contemplated thereby, (ii) attaching a true and complete copy of
its articles of incorporation and by-laws, (iii) setting forth the incumbency of
its officer or officers who may sign the Loan Documents, including therein a
signature specimen of such officer or officers, and (iv) certifying that said
corporate charter and by-laws are true and complete copies thereof, are in full
force and effect and have not been amended or modified.

 

(b)                                 The Administrative Agent shall have received
a certificate, dated the Effective Date, of the Secretary or Assistant Secretary
of each Subsidiary Guarantor (or such Subsidiary Guarantor’s managing partner,
general partner or managing member, as applicable) substantially in the form of
Exhibit P (i) attaching a true and complete copy of the resolutions of its Board
of Directors, Trustees or Managers, as the case may be, authorizing its
execution and delivery of the Guaranty and the performance of its obligations
thereunder, and of all other documents evidencing other necessary action (in
form and substance reasonably satisfactory to the Administrative Agent) taken by
it to authorize the Guaranty and the transactions contemplated thereby, (ii)
attaching a true and complete copy of its articles of incorporation or corporate
charter, declaration of trust or certificate of formation and, if applicable,
by-laws, operating agreement or agreement of limited liability company, and if
such certificate is from such Subsidiary Guarantor’s managing partner, general
partner or managing member, attaching a true and complete copy of the applicable
Subsidiary Guarantor’s partnership agreement or operating agreement and other
organizational documents, (iii) setting forth the incumbency of its officer or
officers who may sign the Guaranty, including therein a signature specimen of
such officer or officers, and (iv) certifying that said organizational documents
are true and complete copies thereof, are in full force and effect and have not
been amended or modified.

 

58

--------------------------------------------------------------------------------


 

(c)                                  The Administrative Agent shall have
received certificates of good standing for the Borrower from the Maryland State
Department of Assessments and Taxation and for each Subsidiary Guarantor from
the Secretary of State for the State in which such Subsidiary Guarantor is
incorporated, and for the Borrower from each jurisdiction other than Maryland in
which the Borrower is qualified to do business, provided that such Secretaries
issue such certificates with respect to the Borrower.

 

5.2                                 This Agreement.

 

The Administrative Agent shall have received counterparts of this Agreement
signed by each of the parties hereto (or receipt by the Administrative Agent
from a party hereto of a facsimile signature page signed by such party which
shall have agreed to promptly provide the Administrative Agent with originally
executed counterparts hereof).

 

5.3                                 Notes.

 

The Administrative Agent shall have received, for the benefit of each Lender and
the Swing Loan Lender, as the case may be, a Revolving Credit Note and
Competitive Advance Note in favor of each Lender, and the Swing Loan Note in
favor of Swing Loan Lender, each of the Notes, duly executed by an Authorized
Signatory of the Borrower.

 

5.4                                 Guaranty.

 

The Administrative Agent shall have received counterparts of the Guaranty signed
by each of the Subsidiary Guarantors (or receipt by the Administrative Agent
from a party hereto of a facsimile signature page signed by such party which
shall have agreed to promptly provide the Administrative Agent with originally
executed counterparts thereof).

 

5.5                                 Litigation.

 

There shall be no injunction, writ, preliminary restraining order or other order
of any nature issued by any Governmental Authority in any respect affecting the
transactions provided for herein and no action or proceeding by or before any
Governmental Authority shall have been commenced and be pending or, to the
knowledge of the Borrower, threatened, seeking to prevent or delay the
transactions contemplated by the Loan Documents or challenging any other terms
and provisions hereof or thereof or seeking any damages in connection therewith
and the Administrative Agent shall have received a certificate of an Authorized
Signatory of the Borrower to the foregoing effects.

 

5.6                                 Opinion of Counsel to the Borrower.

 

The Administrative Agent shall have received an opinion of (i) Hogan & Hartson,
L.L.P., outside counsel to the Borrower, and (ii) Steven F. Siegel, Esq.,
in-house counsel to the Borrower, and (iii) counsel to each Subsidiary
Guarantor, and their respective general partners, managing partners or managing
members, as applicable, each addressed to the Administrative Agent and the
Lenders, and each dated the Effective Date, and each in form and substance
satisfactory to Administrative Agent, covering such matters as Administrative
Agent may reasonably request.

 

59

--------------------------------------------------------------------------------


 

5.7                                 Fees.

 

The Facility Fee, to the extent then due and payable, the Bank of America Fee
and all other fees payable to the Administrative Agent, any Lead Arranger, the
Lenders, the Swing Loan Lender and the Issuing Lender shall have been paid.

 

5.8                                 Fees and Expenses of Special Counsel.

 

The fees and expenses of Special Counsel in connection with the preparation,
negotiation and closing of the Loan Documents shall have been paid.

 

6.                                       CONDITIONS OF LENDING – ALL LOANS.

 

The obligation of each Lender to make any Loan or of the Swing Loan Lender to
make a Swing Loan or an Issuing Lender to issue any Letters of Credit is subject
to the satisfaction of the following conditions precedent as of the date of such
Loan or issuance of such Letter of Credit:

 

6.1                                 Compliance.

 

On each Borrowing Date and after giving effect to the Loans to be made or
created, and after the issuance of any Letter of Credit, (a) the Borrower shall
be in compliance with all of the terms, covenants and conditions hereof, (b)
there shall not exist and be continuing any Default or Event of Default, (c) the
representations and warranties contained in the Loan Documents shall be true and
correct with the same effect as though such representations and warranties had
been made on such Borrowing Date (except for representations and warranties that
speak as of a specific date, which need only be true and correct as of such
date), (d) the aggregate outstanding principal balance of the Loans plus the
Letter of Credit Exposure plus the aggregate principal amount of all Swing Loans
shall not exceed the Total Commitment Amount, and (e) the aggregate outstanding
principal balance of the Swing Loans shall not exceed the Swing Loan
Commitment.  Each notice requesting a Revolving Credit Loan, a Competitive
Advance, a Swing Loan or a Letter of Credit shall be deemed to constitute a
representation and warranty by the Borrower on the date thereof that each of the
foregoing matters is true and correct in all respects.

 

6.2                                 Loan Closings.

 

All documents required by the provisions of the Loan Documents to be executed or
delivered to the Administrative Agent on or before the applicable Borrowing Date
or prior to the issuance of a Letter of Credit shall have been executed and
shall have been delivered at the office of the Administrative Agent set forth in
Section 11.2 on or before such Borrowing Date or prior to the issuance of a
Letter of Credit.

 

6.3                                 Requests.

 

With respect to each borrowing of a Loan or issuance of a Letter of Credit, the
Administrative Agent shall have timely received a Borrowing Request, a
Competitive Bid Request or Letter of Credit Request, as the case may be, duly
executed by an Authorized Signatory of the Borrower and otherwise in compliance
with the terms of this Agreement.

 

60

--------------------------------------------------------------------------------


 

6.4                                 Documentation and Proceedings.

 

All corporate matters and legal proceedings and all documents and papers in
connection with the transactions contemplated by the Loan Documents shall be
reasonably satisfactory in form and substance to the Administrative Agent and
the Administrative Agent shall have received all information and copies of all
documents which the Administrative Agent or the Required Lenders may reasonably
have requested in connection therewith, such documents (where appropriate) to be
certified by an Authorized Signatory of the Borrower or proper Governmental
Authorities.

 

6.5                                 Required Acts and Conditions.

 

All acts, conditions and things (including, without limitation, the obtaining of
any necessary regulatory approvals and the making of any filings, recordings or
registrations) required to be done or performed by the Borrower and to have
happened on or prior to such Borrowing Date or prior to the issuance of a Letter
of Credit and which are necessary for the continued effectiveness of the Loan
Documents, shall have been done or performed and shall have happened in due
compliance with all applicable laws.

 

6.6                                 Approval of Special Counsel.

 

All legal matters in connection with the making of each Loan and issuance of
each Letter of Credit shall be reasonably satisfactory to Special Counsel.

 

6.7                                 Supplemental Opinions.

 

If reasonably requested by the Administrative Agent with respect to the
applicable Borrowing Date or issuance of a Letter of Credit, there shall have
been delivered to the Administrative Agent favorable supplementary opinions of
counsel to the Borrower, addressed to the Administrative Agent and the Lenders
and dated such Borrowing Date or date of issuance of such Letter of Credit,
covering such matters incident to the transactions contemplated herein as the
Administrative Agent may reasonably request.

 

6.8                                 Other Documents.

 

The Administrative Agent shall have received such other documents and
information with respect to the Borrower and its Subsidiaries or the
transactions contemplated hereby as the Administrative Agent or the Lenders
shall reasonably request.

 

7.                                       AFFIRMATIVE COVENANTS.

 

The Borrower agrees that, so long as any Loan remains outstanding and unpaid or
there exists any Letter of Credit Exposure, or any other amount is owing under
any Loan Document to any Lender or the Administrative Agent, or any Lender has
any obligation to make any Loans, or the Swing Loan Lender has any obligation to
make any Swing Loans or the Issuing Lender has any obligation to issue any
Letters of Credit, the Borrower shall:

 

61

--------------------------------------------------------------------------------


 

7.1                                 Financial Statements.

 

Maintain a standard system of accounting in accordance with GAAP, and furnish or
cause to be furnished to the Administrative Agent and each Lender:

 

(a)                                  Annual Statements.  As soon as available,
but in any event within 120 days after the end of each fiscal year of the
Borrower, a copy of its Consolidated Balance Sheet as at the end of such fiscal
year, together with the related Consolidated Statements of Income, Stockholders’
Equity and Cash Flows as of and through the end of such fiscal year, setting
forth in each case in comparative form the figures for the preceding fiscal
year.  The Consolidated Balance Sheets and Consolidated Statements of Income,
Stockholders’ Equity and Cash Flows shall be audited and certified without
qualification by the Accountants, which certification shall (i) state that the
examination by such Accountants in connection with such Consolidated financial
statements has been made in accordance with generally accepted auditing
standards and, accordingly, includes the examination, on a test basis, of
evidence supporting the amounts and disclosures in such Consolidated financial
statements, and (ii) include the opinion of such Accountants that such
Consolidated financial statements present fairly, in all material respects, the
Consolidated financial position of the Borrower and its Subsidiaries, as of the
date of such Consolidated financial statements, and the Consolidated results of
their operations and their cash flows for each of the years identified therein
in conformity with GAAP (subject to any change in the requirements of GAAP).

 

(b)                                 Annual Operating Statements and Rent Roll. 
As soon as available, but in any event within 120 days after the end of each
fiscal year of the Borrower, and, if requested by Administrative Agent, within
sixty (60) days after the end of the first three fiscal quarters of each year of
the Borrower, copies of (i) the operating statements (in a form reasonably
satisfactory to the Administrative Agent) for all Real Property of the Borrower,
and (ii) a Rent Roll, each of which shall be certified by the Chief Financial
Officer to be true, correct and complete in all material respects.
 Additionally, upon the request of the Administrative Agent, the Borrower shall
deliver to the Administrative Agent a Rent Roll

 

(c)                                  Quarterly Statements.  As soon as
available, but in any event within 60 days after the end of the first three
fiscal quarters of each year of the Borrower, a copy of the unaudited
Consolidated Balance Sheet of the Borrower as at the end of each such quarterly
period, together with the related unaudited Consolidated Statements of Income
and Cash Flows for the elapsed portion of the fiscal year through the end of
such period, setting forth in each case in comparative form the figures for the
corresponding periods of the preceding fiscal year, certified by the Chief
Financial Officer as being true, correct and complete in all material respects
and as presenting fairly the Consolidated financial condition and the
Consolidated results of operations of the Borrower and its Subsidiaries.

 

(d)                                 Quarterly Information Regarding Unencumbered
Assets.  Concurrently with the delivery of the financial statements referred to
in Sections 7.1(a) and 7.1(c), a list of all the Unencumbered Assets owned by
the Borrower, any wholly owned Subsidiary of the Borrower, each DownREIT
Partnership and any wholly owned Subsidiary of a DownREIT Partnership as of the
last day of such fiscal quarter setting forth the following information with
respect to each such Unencumbered Asset as of such date:  (i) location; (ii)
percentage of the Unencumbered Asset

 

62

--------------------------------------------------------------------------------


 

owned by the Borrower, any wholly owned Subsidiary of the Borrower, each
DownREIT Partnership and any wholly owned Subsidiary of a DownREIT Partnership;
and (iii) the Net Operating Income for such Unencumbered Asset during such
fiscal quarter.

 

(e)                                  Compliance Certificate.  Concurrently with
the delivery of the financial statements referred to in Sections 7.1(a) and
7.1(c), a Compliance Certificate, certified by the Chief Financial Officer,
setting forth in reasonable detail the computations demonstrating the Borrower’s
compliance with the provisions of Sections 8.12, 8.13, 8.14, 8.15, 8.16, 8.17
and 8.18.

 

(f)                                    Other Information.  Such other
information as the Administrative Agent or any Lender may reasonably request
from time to time.

 

Administrative Agent, the Lenders and Borrower acknowledge and agree that the
Consolidated financial statements of the Borrower that are required to be
delivered pursuant hereto may include FIN 46 Entities, provided, however, that
the Borrower covenants and agrees to provide to the Administrative Agent and the
Lenders simultaneously with the delivery of such financial statements the
back-up information and calculations utilized by the Borrower in performing the
calculations set forth in the Compliance Certificate (in a form reasonably
satisfactory to the Administrative Agent).

 

7.2                                 Certificates; Other Information.

 

Furnish to the Administrative Agent and each Lender:

 

(a)                                  Defaults Under Other Indebtedness.  Prompt
written notice if:  (i) any Indebtedness of the Borrower or any Subsidiary of
the Borrower is declared or shall become due and payable prior to its stated
maturity, or called and not paid when due, or (ii) a default that extends beyond
any applicable notice or grace period shall have occurred under any note (other
than the Notes) or the holder of any such note, or other evidence of
Indebtedness, certificate or security evidencing any such Indebtedness or any
obligee with respect to any other Indebtedness of the Borrower or any Subsidiary
of the Borrower has the right to declare any such Indebtedness due and payable
prior to its stated maturity, and, in the case of either (i) or (ii), the
Indebtedness that is the subject of (i) or (ii) is, in the aggregate,
$15,000,000 or more;

 

(b)                                 Action of Governmental Authorities.  Prompt
written notice of:  (i) receipt of any citation, summons, subpoena, order to
show cause or other document naming the Borrower or any Subsidiary of the
Borrower a party to any proceeding before any Governmental Authority which could
reasonably be expected to have a Material Adverse Effect or which calls into
question the validity or enforceability of any of the Loan Documents, and
include with such notice a copy of such citation, summons, subpoena, order to
show cause or other document; (ii) any lapse or other termination of any
Intellectual Property, license, permit, franchise or other authorization issued
to the Borrower or any Subsidiary of the Borrower by any Person or Governmental
Authority, which lapse or termination could reasonably be expected to have a
Material Adverse Effect; and (iii) any refusal by any Person or Governmental
Authority to renew or extend any such material Intellectual Property, license,
permit, franchise or other authorization, which refusal could reasonably be
expected to have a Material Adverse Effect;

 

63

--------------------------------------------------------------------------------


 

(c)                                  SEC or other Governmental Reports and
Filings.  Promptly upon becoming available, if requested by the Administrative
Agent or any Lender, copies of all regular, periodic or special reports which
the Borrower or any Subsidiary of the Borrower may now or hereafter be required
to file with or deliver to any securities exchange or the Securities and
Exchange Commission, or any other Governmental Authority succeeding to the
functions thereof, pursuant to the Securities Exchange Act of 1934, as amended.

 

(d)                                 ERISA Information.  Promptly, and in any
event within ten Business Days, after the Borrower knows or has reason to know
that any of the events or conditions enumerated below with respect to any Plan
or Multiemployer Plan has occurred or exists, a statement signed by the Chief
Financial Officer setting forth details with respect to such event or condition
and the action, if any, which the Borrower or an ERISA Affiliate proposes to
take with respect thereto; provided, however, that if such event or condition is
required to be reported or noticed to the PBGC, such statement, together with a
copy of the relevant report or notice to the PBGC, shall be furnished promptly
and in any event not later than ten days after it is reported or noticed to the
PBGC:

 

(i)                                     any reportable event, as defined in
Section 4043(b) of ERISA with respect to a Plan, as to which the PBGC has not by
regulation waived the requirement of Section 4043(a) of ERISA that it be
notified within thirty days of the occurrence of such event (provided that a
failure to meet the minimum funding standard of Section 412 of the Code or of
Section 302 of ERISA, including, without limitation, the failure to make, on or
before its due date, a required installment under Section 412(m) of the Code or
Section 302(e) of ERISA or the disqualification of such Plan for purposes of
Section 4043(b)(1) of ERISA, shall be a reportable event regardless of the
issuance of any waivers in accordance with Section 412(d) of the Code) and any
request for a waiver under Section 412(d) of the Code for any Plan;

 

(ii)                                  the distribution under Section 4041 of
ERISA of a notice of intent to terminate any Plan or any action taken by the
Borrower or any ERISA Affiliate to terminate any Plan;

 

(iii)                               the institution by the PBGC of proceedings
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Plan, or the receipt by the Borrower or any ERISA
Affiliate of a notice from a Multiemployer Plan that such action has been taken
by the PBGC with respect to such Multiemployer Plan;

 

(iv)                              the complete or partial withdrawal from a
Multiemployer Plan by the Borrower or any ERISA Affiliate that results in
liability under Section 4201 or 4204 of ERISA (including the obligation to
satisfy secondary liability as a result of a purchaser default) or the receipt
of the Borrower or any ERISA Affiliate of notice from a Multiemployer Plan that
it is in reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA
or that it intends to terminate or has terminated under Section 4041A of ERISA;

 

(v)                                 the institution of a proceeding by a
fiduciary of any Multiemployer Plan against the Borrower or any ERISA Affiliate
to enforce Section 515 of ERISA, which proceeding is not dismissed within thirty
days from its commencement;

 

64

--------------------------------------------------------------------------------


 

(vi)                              the adoption of an amendment to any Plan
pursuant to Section 401(a)(29) of the Code or Section 307 of ERISA that would
result in the loss of the tax-exempt status of the trust of which such Plan is a
part or the Borrower or any ERISA Affiliate fails to timely provide security to
such Plan in accordance with the provisions of said Sections; and

 

(vii)                           any event or circumstance exists which may
reasonably be expected to constitute grounds for the incurrence of material
liability by the Borrower or any ERISA Affiliate under Title IV of ERISA or
under Sections 412(c)(11) or 412(n) of the Code with respect to any employee
benefit plan;

 

(e)                                  ERISA Reports.  Promptly after the request
of the Administrative Agent or any Lender, copies of each annual report filed
pursuant to Section 104 of ERISA with respect to each Plan (including, to the
extent required by Section 104 of ERISA, the related financial and actuarial
statements and opinions and other supporting statements, certifications,
schedules and information referred to in Section 103 of ERISA) and each annual
report filed with respect to each Plan under Section 4065 of ERISA; provided,
however, that in the case of a Multiemployer Plan, such annual reports shall be
furnished only if they are available to the Borrower or any ERISA Affiliate;

 

(f)                                    Notice of Sales or Transfers.  Quarterly,
on each date that a Compliance Certificate is to be delivered pursuant to
Section 7.1(e), a list of all sales or transfers of any Unencumbered Assets that
occurred during such quarter; provided that, if during any fiscal quarter of the
Borrower any sale or transfer of an Unencumbered Asset, which combined with all
other such sales or transfers of Unencumbered Assets during such fiscal quarter,
would exceed $100,000,000 in the aggregate, then the Borrower shall promptly
provide such list and a certification of the Chief Financial Officer as to the
Borrower’s compliance with Sections 8.12 and 8.16;

 

(g)                                 Casualties or Condemnations.  Prompt written
notice of any casualty or condemnation of any Real Property, if such casualty or
condemnation, individually or together with any other casualty or condemnation
of any Real Property in the aggregate, could reasonably be expected to have a
Material Adverse Effect;

 

(h)                                 Environmental Law Notices.  Prompt written
notice of any order, notice, claim or proceeding received by, or brought
against, the Borrower or any Subsidiary of the Borrower, or with respect to any
of the Real Property, under any Environmental Law, which could reasonably be
expected to have a Material Adverse Effect;

 

(i)                                     Management Letters and Reports.  If
requested by the Administrative Agent, promptly thereafter, copies of all
material management letters and similar material reports provided to the
Borrower by the Accountants;

 

(j)                                     New Subsidiary Guarantors.  Notice of
any Subsidiary (i) which Borrower is adding as a Subsidiary Guarantor in the
event that the Borrower and the then current Subsidiary Guarantors contribute
less than 80% of Adjusted Net Operating Income (as further described in
Section 7.11) as of the end of any fiscal quarter of Borrower, or (ii) that has
become a guarantor under any existing or future unsecured Indebtedness of
Borrower (as further described in Section

 

65

--------------------------------------------------------------------------------


 

7.11), such notice to be delivered to the Administrative Agent concurrently with
the delivery of the Compliance Certificate with respect to such quarter;

 

(k)                                  Changes in Name or Fiscal Year.  Prompt
written notice of (i) any change in the Borrower’s name, with copies of all
filings with respect to such name change attached thereto, and (ii) any change
in its fiscal year from that in effect on the Effective Date.

 

(l)                                     Defaults or Events of Default.  Prompt
written notice if there shall occur and be continuing a Default or an Event of
Default; and

 

(m)                               Other Information.  Such other information as
the Administrative Agent or any Lender shall reasonably request from time to
time.

 

7.3                                 Legal Existence.

 

(a)                                  Borrower’s Legal Existence.  Maintain its
status as a Maryland corporation in good standing in the State of Maryland and
in each other jurisdiction in which the failure so to do could reasonably be
expected to have a Material Adverse Effect.

 

(b)                                 Legal Existence of Subsidiaries.  Cause each
Subsidiary of the Borrower to maintain its status as a real estate investment
trust, business trust, corporation, limited liability company or partnership, as
the case may be, in good standing in its state of formation and in each other
jurisdiction in which the failure so to do could reasonably be expected to have
a Material Adverse Effect; provided, that Borrower may cause any Subsidiary
(other than a Subsidiary Guarantor, except as allowed by Section 8.2) to be
liquidated or dissolved.

 

7.4                                 Taxes.

 

Pay and discharge when due, and cause each Subsidiary of the Borrower so to do,
all Taxes, assessments and governmental charges, license fees and levies upon,
or with respect to, the Borrower or such Subsidiary and all Taxes upon the
income, profits and Property of the Borrower and its Subsidiaries, which if
unpaid, could reasonably be expected to have a Material Adverse Effect, unless
and to the extent only that such Taxes, assessments, governmental charges,
license fees and levies shall be contested in good faith and by appropriate
proceedings diligently conducted by the Borrower or such Subsidiary and such
contest has the effect of staying the collection of any Lien from any Property
of the Borrower or its Subsidiaries arising from such non-payment, and provided
that the Borrower shall give the Administrative Agent prompt notice of such
contest and that such reserve or other appropriate provision as shall be
required in accordance with GAAP (as determined by the Accountants) shall have
been made therefor.

 

7.5                                 Insurance.

 

Maintain, and cause each Subsidiary of the Borrower to maintain, insurance on
its Property against such risks and in such amounts as is customarily maintained
by Persons engaged in similar businesses and owning similar Properties in the
same general areas in which the Borrower or the relevant Subsidiary operates,
and file with the Administrative Agent within 10 Business Days after request
therefor a detailed list of such insurance then in effect, stating the names of
the carriers thereof, the policy numbers, the insureds thereunder, the amounts
of insurance, dates of expiration

 

66

--------------------------------------------------------------------------------


 

thereof, and the Property and risks covered thereby, together with a certificate
of the Chief Financial Officer certifying that in the opinion of such officer
such insurance complies with the obligations of the Borrower under this Section,
and is in full force and effect.

 

7.6                                 Payment of Indebtedness and Performance of
Obligations.

 

Pay and discharge when due, and cause each Subsidiary of the Borrower to pay and
discharge, all lawful Indebtedness, obligations and claims for labor, materials
and supplies or otherwise which, if unpaid, could reasonably be expected to have
a Material Adverse Effect, unless such Indebtedness shall be contested in good
faith and by appropriate proceedings diligently conducted by the Borrower or
such Subsidiary and such contest has the effect of staying the collection of any
Lien from any Property of the Borrower or its Subsidiaries arising from such
non-payment, and provided that the Borrower shall give the Administrative Agent
prompt notice of such contest and that such reserve or other appropriate
provision as shall be required in accordance with GAAP (as determined by the
Accountants) shall have been made therefor.

 

7.7                                 Maintenance of Property; Environmental
Investigations.

 

(a)                                  In all material respects, at all times,
maintain, protect and keep in good repair, working order and condition (ordinary
wear and tear excepted), and cause each Subsidiary of the Borrower so to do, all
Property necessary to the operation of the Borrower’s or such Subsidiary’s
business.

 

(b)                                 In the event that the Administrative Agent
shall have a reasonable basis for believing that Hazardous Substances may be on,
at, under or around any Real Property in violation of any applicable
Environmental Law which, individually or in the aggregate could reasonably be
expected to have a Material Adverse Effect, promptly conduct and complete (at
the Borrower’s expense) all investigations, studies, samplings and testings
relative to such Hazardous Substances as the Administrative Agent may reasonably
request.

 

7.8                                 Observance of Legal Requirements.

 

(a)                                  Observe and comply in all respects, and
cause each Subsidiary of the Borrower so to do, with all laws, ordinances,
orders, judgments, rules, regulations, certifications, franchises, permits,
licenses, directions and requirements of all Governmental Authorities, which now
or at any time hereafter may be applicable to it, except (i) where noncompliance
with any of the foregoing (individually or in the aggregate) could not
reasonably be expected to have a Material Adverse Effect, or (ii) such thereof
as shall be contested in good faith and by appropriate proceedings diligently
conducted by it and such contest has the effect of staying the collection of any
Lien from any Property of the Borrower or its Subsidiaries arising from such
noncompliance, and provided that the Borrower shall give the Administrative
Agent prompt notice of any contest with respect to clause (ii) to the extent
that noncompliance could reasonably be expected to have a Material Adverse
Effect and that such reserve or other appropriate provision as shall be required
in accordance with GAAP (as determined by the Accountants) shall have been made
therefor.

 

(b)                                 Use and operate all of its facilities and
property in compliance with all Environmental Laws and cause each of its
Subsidiaries so to do, and keep all necessary permits, approvals, certificates,
licenses and other authorizations relating to environmental matters in effect

 

67

--------------------------------------------------------------------------------


 

and remain in compliance therewith and cause each of its Subsidiaries so to do,
and handle all Hazardous Materials in compliance with all applicable
Environmental Laws and cause each of its Subsidiaries so to do, except where
noncompliance with any of the foregoing (individually or in the aggregate) could
not reasonably be expected to have a Material Adverse Effect.

 

7.9                                 Inspection of Property; Books and Records;
Discussions.

 

Keep, and cause its Subsidiaries to keep, proper books of record and account in
which full, true and correct entries in conformity with GAAP and all
requirements of law shall be made of all dealings and transactions in relation
to its and its Subsidiaries’ business and activities and permit representatives
of the Administrative Agent and any Lender during normal business hours and on
reasonable prior notice to visit its offices and its Subsidiaries’ offices, to
inspect any of its Property and any of its Subsidiaries’ Property and to examine
and make copies or abstracts from any of its and its Subsidiaries’ books and
records as often as may reasonably be required under the circumstances, and to
discuss the business, operations, prospects, licenses, Property and financial
condition of the Borrower and its Subsidiaries with the officers thereof and the
Accountants.  Borrower may have a representative accompany Administrative Agent
or any Lender on any such visit, inspection or discussion.

 

7.10                           Licenses, Intellectual Property.

 

Maintain, and cause each Subsidiary of the Borrower to maintain, in full force
and effect, all licenses, franchises, Intellectual Property, permits,
authorizations and other rights as are necessary for the conduct of its
business, the loss of which could reasonably be expected to have a Material
Adverse Effect.

 

7.11                           Additional Guarantors.

 

At any time after the date hereof, in the event that, during any fiscal quarter
of Borrower, Borrower and the Subsidiary Guarantors do not own Unencumbered
Assets which contribute at least eighty percent (80%) of the Adjusted Net
Operating Income for all Unencumbered Assets of the Borrower and its
Subsidiaries determined on a Consolidated basis in accordance with GAAP, then,
at the time that Borrower is to provide the Compliance Certificate with respect
to such quarter to Administrative Agent, Borrower shall cause such Subsidiaries
of Borrower, as designated by the Borrower and approved by Administrative Agent
(such approval not to be unreasonably withheld), to execute and deliver a
Guaranty to the Administrative Agent, for the benefit of the Lenders, duly
executed by such Subsidiaries (together with certificates and attachments of a
nature similar to those described in Section 5.1(b) and (c) with respect to such
Subsidiaries and an opinion of counsel of a nature similar to those in the form
required pursuant to Section 5.6 (iii)) so that Borrower and the Subsidiary
Guarantors will again own Unencumbered Assets which contribute at least 80% of
the Adjusted Net Operating Income for all Unencumbered Assets of the Borrower
and its Subsidiaries on a Consolidated basis.  Additionally, in the event that
any Subsidiary of the Borrower, whether presently existing or hereafter formed
or acquired, which is not a Subsidiary Guarantor at such time, shall after the
date hereof become a guarantor under any existing or future unsecured
Indebtedness of Borrower, then promptly after the Administrative Agent’s request
therefor, Borrower shall cause such Subsidiary to execute and deliver a Guaranty
to the Administrative Agent, for the benefit of the Lenders, duly executed by
such Subsidiaries (together

 

68

--------------------------------------------------------------------------------


 

with certificates and attachments of a nature similar to those described in
Section 5.1(b) and (c) with respect to such Subsidiaries and an opinion of
counsel of a nature similar to those in the form required pursuant to
Section 5.6 (iii)).  Notwithstanding the foregoing, the foregoing Adjusted Net
Operating Income for all Unencumbered Assets threshold of this Section shall not
be applicable from and after the occurrence of, and during the continuance of,
(i) an Event of Default, or (ii) a reduction by S&P of its Senior Debt Rating
below BBB- or a reduction by Moody’s of its Senior Debt Rating below Baa3 (it
being understood that at such time, the Administrative Agent can require any
Subsidiary of the Borrower (other than an Excluded Subsidiary) which has not
executed a Guaranty to immediately comply with requirements of this Section).

 

7.12                           REIT Status; Operation of Business.

 

(a)                                  Maintain its status under §§856 et seq. of
the Code as a REIT.

 

(b)                                 Carry on all business operations of the
Borrower as a self-advised, self-managed REIT.

 

(c)                                  Manage, or cause one or more of its
Subsidiaries at all times to manage, at least 90% of all Properties of the
Borrower and its Subsidiaries.

 

(d)                                 Cause the common stock of Borrower at all
times to be listed for trading and to be traded on the New York Stock Exchange,
the American Stock Exchange or another nationally recognized stock exchange.

 

7.13                           More Restrictive Agreements.

 

Should Borrower or any Subsidiary Guarantor after the date hereof enter into any
agreement or modify any existing agreement (a “More Restrictive Agreement”)
relating to any unsecured Indebtedness of Borrower or any Subsidiary Guarantor
that includes negative covenants or default provisions (or any other provision
which may have the same practical effect) which are more restrictive against
Borrower or any Subsidiary Guarantor than those set forth in Section 8,
Section 9.1(g) or Section 9.1(j) of this Agreement (the “Original Provisions”),
the Borrower shall promptly notify the Administrative Agent and, if requested by
the Required Lenders, the Borrower, the Administrative Agent, and the Required
Lenders shall (and if applicable, the Borrower shall cause any Subsidiary
Guarantor to) promptly amend this Agreement and the other Loan Documents to
include some or all of such more restrictive provisions as determined by the
Required Lenders in their sole discretion.  The Borrower and each Subsidiary
Guarantor agree to deliver to the Administrative Agent copies of any agreements
or documents (or modifications thereof) pertaining to any such Indebtedness as
the Administrative Agent from time to time may request.  Notwithstanding the
foregoing, any amendments to provisions contained in this Agreement and the
other Loan Documents made pursuant to this Section 7.13 shall only be effective
for such period of time as the applicable More Restrictive Agreement is in full
force and effect (or continues to be more restrictive), and upon the termination
of the effectiveness of such More Restrictive Agreement (or upon such More
Restrictive Agreement becoming less restrictive than the corresponding Original
Provision), the provisions affected by such amendment shall return to the
applicable Original Provisions.

 

69

--------------------------------------------------------------------------------


 

8.                                       NEGATIVE COVENANTS.

 

The Borrower agrees that, so long as any Loan remains outstanding and unpaid, or
there exists any Letter of Credit Exposure, or any other amount is owing under
any Loan Document to any Lender or the Administrative Agent, or any Lender has
any obligation to make any Loans or the Issuing Lender has any obligation to
issue any Letters of Credit, the Borrower shall not, directly or indirectly:

 

8.1                                 Liens.

 

Create, incur, assume or suffer to exist any Lien upon any of its Property,
whether now owned or hereafter acquired, or permit any Subsidiary of the
Borrower so to do, except the following “Permitted Liens”:  (i) Liens for Taxes,
assessments or similar charges incurred in the ordinary course of business which
are not delinquent or the existence of which do not otherwise violate the
covenants in Section 7.4, (ii) Liens in connection with workers’ compensation,
unemployment insurance or other social security obligations (but not ERISA and
other types of similar statutory obligations incurred in the ordinary course of
business), (iii) Liens, deposits or pledges to secure bids, tenders, contracts
(other than contracts for the payment of money), leases, statutory obligations,
surety or appeal bonds, performance bonds, completion bonds or other obligations
of like nature arising in the ordinary course of business, (iv) zoning
ordinances, easements, rights of way, use restrictions, exclusive use
limitations in any lease of Real Property, reciprocal easement agreements, minor
defects, irregularities, and other restrictions, charges or encumbrances
affecting Real Property (whether or not recorded), which do not materially
adversely affect the value of such Real Property or materially impair its use
for the operation of the business of the Borrower or such Subsidiary, (v)
statutory Liens arising by operation of law such as mechanics’, materialmen’s,
carriers’, warehousemen’s liens incurred in the ordinary course of business
which are not delinquent or the existence of which do not otherwise violate the
covenants in Section 7.6, (vi) Liens arising out of judgments or decrees which
are being contested in accordance with Section 7.8(a) or the existence of which
do not otherwise violate the covenants in Section 7.8(a) or result in a default
pursuant to Section 9.1(j), (vii) mortgages and related financing statements and
security agreements on Real Property, provided that the existence of such
mortgages, and the Indebtedness secured thereby, does not cause the Borrower to
be in violation of Section 8.15 or 8.16, (viii) Liens in favor of the Borrower
or any Subsidiary Guarantor, provided that the Indebtedness secured by any such
Lien is held by the Borrower or such Subsidiary Guarantor, (ix) the interests of
lessees and lessors under leases of real or personal property made in the
ordinary course of business which could not reasonably be expected (individually
or in the aggregate) to have a Material Adverse Effect, (x) Liens on the
interests of Borrower or any Subsidiary of Borrower in any Joint Venture
(including, without limitation, in any FIN 46 Entity) or in any Subsidiary of
Borrower, provided that the existence of such Liens, and the Indebtedness
secured thereby, does not cause the Borrower to be in violation of Section 8.15,
(xi) Liens under Capital Leases, provided that the existence of such Capital
Lease, and the indebtedness secured thereby, does not cause the Borrower to be
in violation of Section 8.15, and (xii) Liens not otherwise permitted by clauses
(i) through (xi) of this Section which do not in the aggregate exceed, in
principal amount, $15,000,000.

 

70

--------------------------------------------------------------------------------


 

8.2                                 Merger, Consolidation and Certain
Dispositions of Property.

 

(a)                                  Consolidate with, be acquired by, or merge
into or with any Person, or sell, lease or otherwise dispose of all or
substantially all of its Property (in one transaction or a series of
transactions), or permit any Subsidiary Guarantor so to do, or liquidate or
dissolve, except, subject to the last sentence of this Section 8.2(a), (i) the
merger or consolidation of any Subsidiary Guarantor of the Borrower into or with
the Borrower, (ii) the merger or consolidation of any two or more Subsidiary
Guarantors (including any Subsidiaries that become Subsidiary Guarantors upon
the consummation of such a transaction with a Subsidiary Guarantor), (iii) the
merger or consolidation of the Borrower or a Subsidiary Guarantor with any other
Person, provided that (A) the Borrower or such Subsidiary Guarantor is the
surviving entity in such merger or consolidation, or contemporaneously with the
consummation of such transaction the surviving entity becomes a Subsidiary
Guarantor, (B) the total book value of the assets of the entity which is merged
into or consolidated with the Borrower or such Subsidiary Guarantor is less than
35% of the total book value of the assets of the Borrower and its Subsidiaries
determined on a Consolidated basis in accordance with GAAP immediately following
such merger or consolidation, (C) immediately prior to such merger or
consolidation the Borrower shall have provided to the Administrative Agent a
Compliance Certificate prepared on a pro-forma basis (and adjusted in the best
good faith estimate of the Borrower, based on the advice of the Accountants, to
give effect to such merger or consolidation) demonstrating that after giving
effect to such merger or consolidation, no Default shall exist with respect to
any of the covenants set forth in Sections 8.12, 8.13, 8.14, 8.15, 8.16, 8.17
and 8.18 and (D) after giving effect to such merger or consolidation, no Event
of Default shall then exist, or (iv)  the merger or consolidation of a
Subsidiary Guarantor with any other Person in which such other Person shall be
the surviving entity, the liquidation or dissolution of a Subsidiary Guarantor,
or the sale, lease or other disposition by a Subsidiary Guarantor of all or
substantially all of its Property, so long as, after giving effect to such
transaction, (x) no Default or Event of Default shall then exist, (y) such
transaction does not violate Section 8.2(b) and (z) Borrower and/or the
Subsidiary Guarantors (including any new Subsidiary Guarantors provided by the
Borrower pursuant to Section 7.11 in connection with such transaction) own
Unencumbered Assets which contribute at least 80% of the Adjusted Net Operating
Income for all Unencumbered Assets of the Borrower and its Subsidiaries
determined on a Consolidated basis in accordance with GAAP.  In the event that a
Subsidiary Guarantor shall engage in a transaction permitted by
Section 8.2(a)(iv) (other than a lease of all or substantially all of its
assets), then such Subsidiary Guarantor shall be released by Administrative
Agent from liability under the Subsidiary Guaranty, provided that the Borrower
shall deliver to Administrative Agent evidence satisfactory to Administrative
Agent that (X) the Borrower will be in compliance with all covenants of this
Agreement after giving effect to such transaction, (Y) if such transaction
involves the sale or disposition by a Subsidiary Guarantor of all or
substantially all of its Property, such Subsidiary Guarantor shall be legally
dissolved after its release from the Subsidiary Guaranty (provided further that
a Subsidiary Guarantor that has transferred substantially all of its assets may
be released from its liability under the Subsidiary Guaranty without dissolving
upon the approval of the Administrative Agent, which approval may be withheld in
its sole discretion) and (Z) the net cash proceeds from such sale or disposition
are being distributed to Borrower as part of such dissolution.  Except as set
forth in the following sentence, nothing in this Section 8.2(a) shall in any way
restrict the activities of a Subsidiary that is not a Subsidiary Guarantor. 
Notwithstanding anything contained herein to the contrary, the Borrower shall
not, directly or indirectly, permit any merger or consolidation of any
Subsidiary

 

71

--------------------------------------------------------------------------------


 

which owns any Unencumbered Assets with CA New Plan Fixed Rate Partnership,
L.P., any DownREIT Partnership or any Subsidiary of a DownREIT Partnership.

 

(b)                                 Except as expressly permitted by
Section 8.2(a), sell, transfer, contribute, master lease or dispose of any of
its Property, either directly or indirectly, or permit any Subsidiary Guarantor
so to do, except, subject to the last sentence of this Section 8.2(b), that if
at the time thereof and immediately after giving effect thereto, no Default
shall have occurred and be continuing, (i) any Subsidiary Guarantor may sell,
transfer, contribute, master lease or otherwise dispose of its assets to the
Borrower or to any other Subsidiary Guarantor, (ii) the Borrower may sell,
transfer, contribute, master lease or otherwise dispose of its assets to any
Subsidiary Guarantor, (iii) in connection with any transaction pursuant to which
a Real Property asset of Borrower or any Subsidiary Guarantor is or will be
encumbered with a mortgage (as permitted under Section 8.1(vii)), the Borrower
or any Subsidiary Guarantor may transfer such asset to any Subsidiary,
(iv) Borrower or any Subsidiary Guarantor of Borrower may sell, transfer,
contribute or dispose of worn-out or obsolete Property, (v) Borrower or any
Subsidiary Guarantor may sell, transfer, contribute, master lease or otherwise
dispose of any of its assets to any Subsidiary, so long as, after giving effect
to such transaction, Borrower and/or the Subsidiary Guarantors (including any
new Subsidiary Guarantors provided by the Borrower pursuant to Section 7.11 in
connection with such transaction) own Unencumbered Assets which contribute at
least 80% of the Adjusted Net Operating Income for all Unencumbered Assets of
the Borrower and its Subsidiaries determined on a Consolidated basis in
accordance with GAAP, and (vi) the Borrower or any Subsidiary of the Borrower
may sell, transfer, contribute, master lease or otherwise dispose of Property in
an arm’s length transaction (or, if the transaction involves an Affiliate of the
Borrower, if the transaction complies with Section 8.8), including, without
limitation, a disposition of Property pursuant to a merger or consolidation (so
long as such merger or consolidation is not prohibited by Section 8.2(a)),
provided, however, that for any fiscal year of the Borrower, any sale, transfer,
master lease, contribution or other disposition of Property in reliance on this
clause (vi) which when combined with all other sales, transfers, master leases,
contributions or dispositions of Property in reliance on this clause (vi) made
in such fiscal year shall not exceed 25% of the total book value of all Property
of the Borrower and its Subsidiaries determined as of the date of each such
transaction.  Except as set forth in the following sentence, nothing in this
Section 8.2(b) (other than clause (vi)) shall in any way restrict the activities
of a Subsidiary that is not a Subsidiary Guarantor.  Notwithstanding anything
contained herein to the contrary, neither the Borrower nor any Subsidiary of the
Borrower shall, directly, or indirectly, sell, transfer, contribute, master
lease or dispose of any Unencumbered Assets to CA New Plan Fixed Rate
Partnership, L.P., any DownREIT Partnership or any Subsidiary of a DownREIT
Partnership other than in connection with any transaction which is otherwise
permitted pursuant to this Section 8.2(b) pursuant to which such Unencumbered
Asset will no longer constitute an Unencumbered Asset as a result of such
transaction.

 

8.3                                 Investments, Loans, Etc.

 

At any time, purchase or otherwise acquire, hold or invest in the Stock of, or
any other interest in, any Person, or make any loan or advance to, or enter into
any arrangement for the purpose of acquiring, holding or investing in or loaning
or advancing to, or make any other investment, whether by way of capital
contribution, time deposit or otherwise, in or with any Person, or permit any
Subsidiary of the Borrower so to do, (all of which are sometimes referred to
herein as “Investments”, it being understood, without limitation, that the
provision by Borrower or

 

72

--------------------------------------------------------------------------------


 

any Subsidiary of guarantees and/or letters of credit to other Persons shall not
constitute Investments but shall instead constitute Indebtedness) except the
following (to the extent that maintaining any thereof would not at any time
violate the requirements of Section 856(c) of the Code):

 

(a)                                  demand deposits, certificates of deposit,
bankers acceptances and domestic and eurodollar time deposits with any Lender,
or any other commercial bank, trust company or national banking association
incorporated under the laws of the United States or any State thereof and having
undivided capital, surplus and undivided profits exceeding $500,000,000 and a
long term debt rating of A or A2, as determined, respectively, by S&P and
Moody’s;

 

(b)                                 short-term direct obligations of the United
States of America or agencies thereof whose obligations are guaranteed by the
United States of America;

 

(c)                                  securities commonly known as “commercial
paper” issued by a corporation organized and existing under the laws of the
United States or any State thereof which at the time of purchase are rated by
S&P or Moody’s at not less than “A1” or “P1,” respectively;

 

(d)                                 mortgage-backed securities guaranteed by the
Governmental National Mortgage Association, the Federal National Mortgage
Association or the Federal Home Loan Mortgage Corporation and other
mortgage-backed bonds which at the time of purchase are rated by S&P or Moody’s
at not less than “Aa” or “AA,” respectively;

 

(e)                                  repurchase agreements having a term not
greater than 90 days and fully secured by securities described in the foregoing
paragraph (b) or (d) with banks described in the foregoing paragraph (a) or with
financial institutions or other corporations having total assets in excess of
$50,000,000;

 

(f)                                    shares of “money market funds” registered
with the SEC under the Investment Company Act of 1940 which maintain a level
per-share value, invest principally in the investments described in one or more
of the foregoing paragraphs (a) through (e) and have total assets of in excess
of $50,000,000;

 

(g)                                 Real Property;

 

(h)                                 Subject to Section 8.17, equity investments
in any Person (other than Subsidiaries) and Notes Receivable investments;

 

(i)                                     Subject to Section 8.17, Investments
(debt or equity) in Subsidiaries of the Borrower;

 

(j)                                     investments in respect of (1) equipment,
inventory and other tangible personal property or intangible property acquired
in the ordinary course of business, (2) current trade and customer accounts
receivable for services rendered in the ordinary course of business, (3)
advances to employees for travel expenses other company-related expenses, and
(4) prepaid expenses made in the ordinary course of business;

 

(k)                                  Hedging Agreements made in connection with
any Indebtedness;

 

73

--------------------------------------------------------------------------------

 

(l)                                     repurchases of any common or preferred
stock or other equity interests (or securities convertible into such interests)
in the Borrower that have been previously issued by the Borrower which do not
exceed, in any calendar year, (1) 10% of the aggregate outstanding shares of
common and preferred stock and other equity interests in Borrower as of the date
hereof, in any combination, plus (2) 10% of the aggregate of any additional
shares of common and preferred stock and other equity interests in Borrower
issued after the date hereof, in any combination;

 

(m)                               redemptions of preferred stock of the Borrower
in accordance with the terms thereof;

 

(n)                                 redemptions for cash or common Stock of the
Borrower of units of limited partner interests or limited liability company
interests in a DownREIT Partnership;

 

(o)                                 loans or advances to employees of the
Borrower, provided that all such loans in the aggregate do not at any time
exceed $25,000,000 in the aggregate;

 

(p)                                 Capital Leases; and

 

(q)                                 subject to Section 8.17, any other
Investments not included in paragraphs (a) through (p) deemed appropriate by the
Borrower (provided that in no event shall Investments made in reliance upon the
exception set forth in this paragraph (q) exceed $75,000,000 in any fiscal year
of Borrower).

 

8.4                                 Business Changes.

 

Change in any material respect the nature of the business of the Borrower or its
Subsidiaries as conducted on the Effective Date.

 

8.5                                 Amendments to Organizational Documents.

 

Amend or otherwise modify its corporate charter or by-laws in any way (other
than in connection with the issuance or classification of preferred stock of the
Borrower) which would adversely affect the interests of the Administrative Agent
and the Lenders under any of the Loan Documents, or permit any Subsidiary of the
Borrower to amend its organizational documents in a manner which could have the
same result.

 

8.6                                 [Intentionally Omitted.]

 

8.7                                 Sale and Leaseback.

 

Enter into any arrangement with any Person providing for the leasing by it of
Property which has been or is to be sold or transferred by it to such Person or
to any other Person to whom funds have been or are to be advanced by such Person
on the security of such Property or its rental obligations, or permit any
Subsidiary of the Borrower so to do, except for sale and leasing transactions
described herein for which the combined selling price of all Property subject to
all such transactions does not exceed $100,000,000 in any fiscal year of
Borrower.

 

74

--------------------------------------------------------------------------------


 

8.8                                 Transactions with Affiliates.

 

Become a party to any transaction in an amount that exceeds $100,000 with an
Affiliate unless the terms and conditions relating thereto (i) have been
approved by a majority of the disinterested directors of the Borrower, (ii) have
been approved by a majority of votes cast by the stockholders of the Borrower,
or (iii) are upon fair and reasonable terms, no less favorable to the Borrower
or its Subsidiaries than would be obtained in a comparable arm’s-length
transaction with a Person not an Affiliate of the Borrower or its Subsidiary, or
permit any Subsidiary of the Borrower so to do.

 

8.9                                 Issuance of Additional Capital Stock by
Subsidiary Guarantors.

 

Permit any Subsidiary Guarantor to issue any additional Stock or other equity
interest of such Subsidiary Guarantor, other than the issuance of partnership or
limited liability company units in a DownREIT Partnership which is a Subsidiary
Guarantor, provided that such units are issued in consideration of the
contribution to the DownREIT Partnership of assets qualifying as “real estate
assets” under Section 856(c) of the Code.

 

8.10                           Hedging Agreements.

 

Enter into, or permit any of its Subsidiaries to enter into, any Hedging
Agreement, other than Hedging Agreements entered into in the ordinary course of
business to hedge or mitigate interest rate risks to which the Borrower or any
Subsidiary of the Borrower is exposed in the conduct of its business or the
management of its liabilities.

 

8.11                           Restricted Payments.

 

Make Restricted Payments, except that:

 

(i)                                     except as set forth in clause (ii)
below, the Borrower may declare and pay dividends payable with respect to its
equity securities in any fiscal quarter of the Borrower if after giving effect
to such dividend, such dividend, when added to the amount of all other such
dividends paid in the same fiscal quarter and the preceding three (3) fiscal
quarters, would not exceed the greater of (A) ninety-five percent (95%) of its
Funds from Operations for the four fiscal quarters ending prior to the quarter
in which such dividend is paid or (B) the minimum amount of such dividends
required under the Code to enable the Borrower to continue to maintain its
status under the Code as a REIT, as evidenced (in the case of clause (B)) by a
certification of Chief Financial Officer containing calculations in reasonable
detail satisfactory in form and substance to Administrative Agent;

 

(ii)                                  if an Event of Default under
Section 9.1(a) or (b) has occurred and is continuing, the Borrower may declare
and pay dividends with respect to its equity securities which shall not exceed
the minimum amount of such dividends required under the Code to enable the
Borrower to continue to maintain its status under the Code as a REIT, as
evidenced by a certification of Chief Financial Officer containing calculations
in reasonable detail reasonably satisfactory in form and substance to
Administrative Agent;

 

75

--------------------------------------------------------------------------------


 

(iii)                               the Borrower may effect Stock repurchases to
the extent permitted by Sections 8.3(l) or 8.3(m);

 

(iv)                              the Borrower may effect “cashless exercises”
of options granted under the Borrower’s stock option plans;

 

(v)                                 the Borrower may distribute rights or equity
securities under any rights plan adopted by the Borrower; and

 

(vi)                              the Borrower may declare and pay dividends (or
effect Stock splits or reverse Stock splits) with respect to its equity
securities payable solely in additional shares of its equity securities.

 

8.12                           Unencumbered Assets Coverage Ratio.

 

Permit the Unencumbered Assets Coverage Ratio to be less than 2.0:1.0 at any
time.

 

8.13                           Fixed Charge Coverage Ratio.

 

Permit the Fixed Charge Coverage Ratio to be less than 1.75:1.0 at any time.

 

8.14                           Minimum Tangible Net Worth.

 

Permit the Tangible Net Worth of the Borrower and its Subsidiaries determined on
a Consolidated basis in accordance with GAAP at any time to be less than the sum
of (i) $1,278,400,000, plus (ii) 80% of the aggregate net proceeds received by
the Borrower from and after the Effective Date in connection with the issuance
of any capital stock of the Borrower.

 

8.15                           Maximum Total Indebtedness.

 

(a)                                  Permit at any time Consolidated Total
Indebtedness to be more than 57.5% of Adjusted Consolidated Total Assets at such
time; or

 

(b)                                 Permit at any time the portion of the
Consolidated Total Indebtedness (which shall exclude Indebtedness of FIN 46
Entities and other Joint Ventures that are not Subsidiaries) consisting of
Consolidated secured Indebtedness of Borrower and its Subsidiaries at such time
to exceed 40% of Adjusted Consolidated Total Assets at such time.

 

8.16                           Indebtedness to Unencumbered Assets Ratio.

 

Permit at any time the portion of the Consolidated Total Indebtedness (which
shall exclude Indebtedness of FIN 46 Entities and other Joint Ventures that are
not Subsidiaries) consisting of Consolidated unsecured Indebtedness of the
Borrower and its Subsidiaries at such time to be more than 55% of Unencumbered
Asset Value at such time.

 

8.17                           Maximum Book Value of Ancillary Assets.

 

Permit the book value of the Ancillary Assets at any time to be more than 25% of
the Adjusted Consolidated Total Assets of the Borrower and its Subsidiaries
determined on a

 

76

--------------------------------------------------------------------------------


 

Consolidated basis in accordance with GAAP at such time.  For purposes of this
Section 8.17 the book value of any Ancillary Asset not owned 100%, directly or
indirectly, by the Borrower or any of its Subsidiaries shall be adjusted by
multiplying the same by the Borrower’s Interest in such Ancillary Asset during
the fiscal quarter of the Borrower ending as of any date of determination of
such book value.

 

8.18                           Development Activity.

 

Engage, directly or indirectly, or permit any Subsidiary or Joint Venture to
engage, in the ground-up development of Real Property except for the ground-up
development of New Construction Assets to be used principally as a retail
shopping center, provided that the book value of New Construction Assets by
Borrower and its Subsidiaries and Joint Ventures shall not at any time exceed
fifteen percent (15%) of the Borrower’s Adjusted Consolidated Total Assets.  For
purposes of this Section 8.18 the book value of any New Construction Assets not
owned 100%, directly or indirectly, by the Borrower or any of its Subsidiaries
shall be adjusted by multiplying the same by the Borrower’s Interest in such New
Construction Asset during the fiscal quarter of the Borrower ending as of any
date of determination of such book value.

 

9.                                       DEFAULT.

 

9.1                                 Events of Default.

 

The following shall each constitute an “Event of Default” hereunder:

 

(a)                                  The failure of the Borrower to pay any
installment of principal on any Note on the date when due and payable; or

 

(b)                                 The failure of the Borrower to pay any
installment of interest, any reimbursement obligations under the Letters of
Credit (other than obligations included in Section 9.1(a)), or any other fees,
expenses or other charges payable under any Loan Document within five Business
Days of the date when due and payable; or

 

(c)                                  The use of the proceeds of any Loan in a
manner inconsistent with or in violation of Section 2.15; or

 

(d)                                 The failure of the Borrower to observe or
perform any covenant or agreement contained in Section 7.12(a), 7.12(b), or 8
(other than Sections 8.1, 8.3, 8.5, 8.7, 8.8 and 8.10 as to which the provisions
of paragraph (e) below shall apply); or

 

(e)                                  The failure of Borrower or any of its
Subsidiaries to observe or perform any other term, covenant, or agreement
contained in any Loan Document and such failure shall have continued unremedied
for a period of 30 days after notice thereof from the Administrative Agent to
the Borrower, provided that if Borrower shall have exercised reasonable
diligence to cure such failure and such failure cannot be cured within such 30
day period despite such reasonable diligence, Borrower shall have the right to
cure such failure within 90 days after the date of such notice from
Administrative Agent provided Borrower diligently and continuously pursues the
completion of such cure; or

 

77

--------------------------------------------------------------------------------


 

(f)                                    Any representation or warranty of the
Borrower (or of any officer of the Borrower on its behalf) made in any Loan
Document to which it is a party or in any certificate, report, opinion (other
than an opinion of counsel) or other document delivered or to be delivered
pursuant thereto, shall prove to have been incorrect or misleading (whether
because of misstatement or omission) in any material respect when made; or

 

(g)                                 Any obligation of the Borrower (other than
its obligations under the Notes) or any Subsidiary of the Borrower, whether as
principal, guarantor, surety or other obligor, for the payment of any
Indebtedness shall (i) become or shall be declared to be due and payable prior
to the expressed maturity thereof, or (ii) shall not be paid when due or within
any grace period for the payment thereof, or (iii) shall be subject, by the
holder of the obligation evidencing such Indebtedness, to acceleration (after
the expiration of any applicable notice and cure periods) prior to the expressed
maturity thereof, and the sum of all such Indebtedness which is the subject of
paragraphs (i) - (iii) inclusive exceeds (A) at any time, in the case of
Indebtedness other than Non-Recourse Indebtedness, $15,000,000, and (B) in any
calendar year, in the case of Non-Recourse Indebtedness, $50,000,000 in the
aggregate during such year;  or

 

(h)                                 The Borrower or any Subsidiary of the
Borrower shall (i) suspend or discontinue its business (except as permitted by
Section 7.3 or 8.2), (ii) make an assignment for the benefit of creditors, (iii)
generally not be paying its debts as such debts become due, (iv) admit in
writing its inability to pay its debts as they become due, (v) file a voluntary
petition in bankruptcy, (vi) become insolvent (however such insolvency shall be
evidenced), (vii) file any petition or answer seeking for itself any
reorganization, arrangement, composition, readjustment of debt, liquidation or
dissolution or similar relief under any present or future statute, law or
regulation of any jurisdiction, (viii) petition or apply to any tribunal for any
receiver, custodian or any trustee for any substantial part of its Property,
(ix) be the subject of any such proceeding filed against it which remains
undismissed for a period of 60 days, (x) file any answer admitting or not
contesting the material allegations of any such petition filed against it or any
order, judgment or decree approving such petition in any such proceeding, (xi)
seek, approve, consent to, or acquiesce in any such proceeding, or in the
appointment of any trustee, receiver, custodian, liquidator, or fiscal agent for
it, or any substantial part of its Property, or an order is entered appointing
any such trustee, receiver, custodian, liquidator or fiscal agent and such order
remains in effect for 60 days, or (xii) take any formal action for the purpose
of effecting any of the foregoing; provided that the events described in this
Section 9.1(h) as to any Subsidiary of the Borrower that is not a Subsidiary
Guarantor shall not constitute an Event of Default unless the aggregate book
value of Borrower’s direct or indirect equity Investment in all such
Subsidiaries exceeds $50,000,000; or

 

(i)                                     An order for relief is entered under the
United States bankruptcy laws or any other decree or order is entered by a court
having jurisdiction (i) adjudging the Borrower or any Subsidiary bankrupt or
insolvent, (ii) approving as properly filed a petition seeking reorganization,
liquidation, arrangement, adjustment or composition of or in respect of the

 

(j)                                     Borrower or any Subsidiary under the
United States bankruptcy laws or any other applicable Federal or state law,
(iii) appointing a receiver, liquidator, assignee, trustee, custodian,
sequestrator (or other similar official) of the Borrower or any Subsidiary or of
any substantial part of the Property thereof, or (iv) ordering the winding up or
liquidation of the affairs of the Borrower or any Subsidiary, and any such
decree or order continues unstayed and in effect

 

78

--------------------------------------------------------------------------------


 

for a period of 60 days; provided that the events described in this
Section 9.1(i) as to any Subsidiary of the Borrower that is not a Subsidiary
Guarantor shall not constitute an Event of Default unless the aggregate book
value of Borrower’s direct or indirect equity Investment in all such
Subsidiaries exceeds $50,000,000; or

 

(k)                                  Judgments or decrees against the Borrower
or any Subsidiary of the Borrower not covered by insurance aggregating in excess
of $15,000,000 shall not be paid, stayed on appeal, discharged, bonded or
dismissed for a period of 45 days; or

 

(l)                                     Any Loan Document shall cease, for any
reason, to be in full force and effect, or the Borrower shall so assert in
writing or shall disavow any of its obligations thereunder; or

 

(m)                               An event or condition specified in
Section 7.2(d) shall occur or exist with respect to any Plan or Multiemployer
Plan and, as a result of such event or condition, together with all other such
events or conditions, the Borrower shall be reasonably likely to incur a
liability to a Plan, a Multiemployer Plan, the PBGC, or any combination thereof,
equal to or in excess of $15,000,000 individually or in the aggregate; or

 

(n)                                 There shall occur a Change of Control; or

 

(o)                                 If any Loan Document (i) is determined by
any court or Governmental Authority to be illegal, invalid or unenforceable in
accordance with its terms, or (ii) shall be canceled, terminated, revoked or
rescinded other than in accordance with its terms or with the written consent or
approval of the Lenders; or

 

(p)                                 (i) Any Subsidiary Guarantor shall fail to
comply in any material respect with any covenant made by it in the Guaranty or
if at any time any representation or warranty made by any Subsidiary Guarantor
in the Guaranty or in any other document, statement or writing made to the
Administrative Agent, the Lead Arranger or the Lenders shall prove to have been
incorrect or misleading in any material respect when made, or (ii) if a default
by any Subsidiary Guarantor shall occur under the Guaranty after the expiration
of any applicable notice and grace period; or (iii) if any Subsidiary Guarantor
shall revoke or attempt to revoke, contest, commence any action or raise any
defense (other than the defense of payment) against its obligations under the
Guaranty; or

 

(p)                                 There shall occur and be continuing an Event
of Default under and as defined in the Existing Credit Agreement.

 

Upon the occurrence of an Event of Default or at any time thereafter during the
continuance thereof, (a) if such event is an Event of Default specified in
clause (h) or (i) above, the Commitments shall immediately and automatically
terminate, and the Loans, all accrued and unpaid interest thereon, and all other
amounts owing under the Loan Documents shall immediately become due and payable,
and the Administrative Agent may, and upon the direction of the Required Lenders
shall, exercise any and all remedies and other rights provided in the Loan
Documents, and (b) if such event is any other Event of Default, any or all of
the following actions may be taken: (i) with the consent of the Required
Lenders, Administrative Agent may, and upon the direction of the Required
Lenders shall, by notice to the Borrower, declare the Commitments to be
terminated forthwith, whereupon the Commitments shall immediately terminate, and
(ii) with the consent of the Required Lenders, the Administrative Agent may, and
upon the direction of the Required

 

79

--------------------------------------------------------------------------------


 

Lenders shall, by notice of default to the Borrower, declare the Loans, all
accrued and unpaid interest thereon and all other amounts owing under the Loan
Documents to be due and payable forthwith, whereupon the same shall immediately
become due and payable, and the Administrative Agent may, and upon the direction
of the Required Lenders shall, exercise any and all remedies and other rights
provided pursuant to the Loan Documents.  Except as otherwise provided in this
Section, presentment, demand, protest and all other notices of any kind are
hereby expressly waived.  The Borrower hereby further expressly waives and
covenants not to assert any appraisement, valuation, stay, extension, redemption
or similar laws, now or at any time hereafter in force which might delay,
prevent or otherwise impede the performance or enforcement of any Loan
Document.  Notwithstanding anything contained herein to the contrary, if
demanded by Administrative Agent or the Required Lenders in their sole and
absolute discretion (a) after the occurrence and during the continuation of an
Event of Default or (b) if the Issuing Lender has honored any full or partial
drawing request under any Letter of Credit and such drawing has not been
reimbursed on the date when made or refinanced as a Prime Rate Loan, Borrower
will deposit with and pledge to Administrative Agent cash in an amount equal to
the amount of all undrawn Letters of Credit.  Such amounts will be pledged to
and held by Administrative Agent for the benefit of the Lenders as security for
any amounts that become payable under the Letters of Credit and all other
obligations hereunder.  Upon any draws under Letters of Credit, at
Administrative Agent’s sole discretion, Administrative Agent may apply any such
amounts to the repayment of amounts drawn thereunder and upon the expiration of
the Letters of Credit any remaining amounts will be applied to the payment of
all other obligations of Borrower under the Loan Documents or if there are no
such outstanding obligations and Lenders have no further obligation to make
Loans or issue Letters of Credit or if such excess no longer exists, such
proceeds deposited by Borrower will be released to Borrower.

 

In the event that the Commitments shall have been terminated or the Notes shall
have been declared due and payable pursuant to the provisions of this Section,
any funds received by the Administrative Agent and the Lenders from or on behalf
of the Borrower shall be applied by the Administrative Agent and the Lenders in
liquidation of the Loans and the obligations of the Borrower under the Loan
Documents in the following manner and order:  (i) first, to the payment of
interest on and then the principal portion of any Loans which the Administrative
Agent may have advanced on behalf of any Lender for which the Administrative
Agent has not then been reimbursed by such Lender or the Borrower; (ii) second,
to reimburse the Administrative Agent and the Lenders for any expenses due from
the Borrower pursuant to the provisions of Section 11.5; (iii) third, to the
payment of all other fees, expenses and amounts due under the Loan Documents
(other than principal and interest on the Notes); provided, however, that
distributions in respect of such fees and expenses due to the Administrative
Agent from the Borrower shall be made pari passu with respect to the payment of
any other fees, expenses or amounts due the Lenders from the Borrower; (iv)
fourth, to the payment of interest due on the Swing Note; (v) fifth, to the
payment of principal outstanding on the Swing Note; (vi) sixth, to the payment
of interest due on the Notes; (vii) seventh, to the payment of principal
outstanding on the Notes; and (viii) eighth, to the payment of any other amounts
owing to the Administrative Agent, the Lead Arranger and the Lenders under any
Loan Document or other document or agreement entered into in connection with the
transactions contemplated thereby.  In the event that any Lender shall have
wrongfully failed or refused to make an advance under Section 2.1, 2.1A, 2.3,
2.4 or 2.5 and such failure or refusal shall be continuing, advances made by the
other Lenders during the pendency of such failure or refusal shall be entitled

 

80

--------------------------------------------------------------------------------


 

to be repaid as to principal and accrued interest in priority to the other
obligations described in subsections (ii) – (viii) in the preceding sentence.

 

10.                                 THE AGENT.

 

10.1                           Appointment and Authority.

 

Each of the Lenders and the Issuing Lender hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  The provisions of this
Article are solely for the benefit of the Administrative Agent, the Lenders, and
the Issuing Lender, and neither the Borrower nor any Subsidiary Guarantor shall
have rights as a third party beneficiary of any of such provisions.

 

10.2                           Rights as a Lender.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.

 

10.3                           Exculpatory Provisions.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents.  Without limiting
the generality of the foregoing, the Administrative Agent:

 

(a)                                  shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing;

 

(b)                                 shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents), provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and

 

(c)                                  shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any

 

81

--------------------------------------------------------------------------------


 

information relating to the Borrower or any of its Affiliates that is
communicated to or obtained by the Person serving as the Administrative Agent or
any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.1 and 9.1) or (ii) in the absence of
its own gross negligence or willful misconduct.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article V, Article VI or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

10.4                           Reliance by Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying in good faith upon, any notice, request, certificate,
consent, statement, instrument, document or other writing (including any
electronic message, Internet or intranet website posting or other distribution)
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person.  The Administrative Agent also may rely upon
any statement made to it orally or by telephone and believed by it to have been
made by the proper Person, and shall not incur any liability for relying
thereon.  In determining compliance with any condition hereunder to the making
of a Loan, that by its terms must be fulfilled to the satisfaction of a Lender,
the Administrative Agent may presume that such condition is satisfactory to such
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan.  The Administrative
Agent may consult with legal counsel, independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

10.5                           Notice of Default.  The Administrative Agent
shall not be deemed to have knowledge or notice of the occurrence of any Default
or Event of Default, except with respect to defaults in the payment of
principal, interest and fees required to be paid to the Administrative Agent for
the account of the Lenders, unless the Administrative Agent has received written
notice thereof from a Lender or the Borrower.  In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall
promptly give notice thereof to the Lenders.  The Administrative Agent shall
take such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders, provided, however, that unless and
until the Administrative Agent shall have received such directions, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem to be in the best interests of the Lenders.

 

82

--------------------------------------------------------------------------------


 

10.6                           Delegation of Duties.

 

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through its
Related Parties.  The exculpatory provisions of this Article shall apply to any
such Related Parties of the Administrative Agent, and shall apply to any such
Related Parties’ activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.

 

10.7                           Indemnification.  Each Lender agrees to indemnify
and reimburse the Administrative Agent in its capacity as such (to the extent
not promptly reimbursed by the Borrower and without limiting the obligation of
the Borrower to do so), pro rata according to its Commitment, from and against
any and all liabilities, obligations, claims, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever including, without limitation, any amounts paid to the Lenders
(through the Administrative Agent) by the Borrower, any Subsidiary Guarantor
pursuant to the terms of the Loan Documents, that are subsequently rescinded or
avoided, or must otherwise be restored or returned) which may at any time
(including, without limitation, at any time following the payment of the Notes)
be imposed on, incurred by or asserted against the Administrative Agent in any
way relating to or arising out of the Loan Documents or any other documents
contemplated by or referred to therein or the transactions contemplated thereby
or any action taken or omitted to be taken by the Administrative Agent under or
in connection with any of the foregoing; provided, however, that no Lender shall
be liable for the payment of any portion of such liabilities, obligations,
claims, losses, damages, penalties, actions, judgments, suits, costs, expenses
or disbursements to the extent resulting solely from the gross negligence or
willful misconduct of the Administrative Agent.  The agreements in this
Section shall survive the payment of all amounts payable under the Loan
Documents.

 

10.8                           Successor Administrative Agent.

 

The Administrative Agent may at any time give notice of its resignation to the
Lenders, the Issuing Lender and the Borrower.  Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, in consultation with
the Borrower, to appoint a successor, which shall be a bank with an office in
the United States, or an Affiliate of any such bank with an office in the United
States.  If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment in writing within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent shall, in consultation with the Borrower, appoint
a successor Administrative Agent on behalf of the Lenders and the Issuing Lender
prior to the end of the 60th day from such notice from among any of the Lenders
who shall have at such time agreed to act as the successor Administrative Agent
and shall have at such time a Commitment of at least $10,000,000 (an “Approved
Successor”).  If no Lender has a Commitment of at least $10,000,000 (or no
Lender whose Commitment is at least $10,000,000 shall agree to accept such
appointment), then the retiring Administrative Agent shall, in consultation with
the Borrower (unless an Event of Default has occurred and is continuing),
appoint any other Lender or any other commercial bank organized under the laws
of the United States of America or any State thereof and having a combined
capital and surplus of at least $100,000,000 as a successor Administrative
Agent.  Any appointment of a successor Administrative Agent shall be subject to
the approval of the Borrower, which approval shall not be unreasonably withheld
or delayed, and shall be given in any event prior to the end of the 60th day
from the date of the retiring Administrative

 

83

--------------------------------------------------------------------------------


 

Agent’s notice of removal or resignation, provided that during any period in
which there exists and is continuing an Event of Default, no consultation with,
or approval from, the Borrower with respect to the appointment of an Approved
Successor shall be required.  Upon the acceptance of an appointment as
Administrative Agent hereunder by a successor Administrative Agent and any
required approval of such successor Administrative Agent by the Borrower in
accordance with the terms of this Section, such successor Administrative Agent
shall thereupon succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations as Administrative Agent hereunder or under the other Loan Documents
(if not already discharged therefrom as provided above in this Section).  The
fees payable by the Borrower to a successor Administrative Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor.  The Supermajority Lenders may remove the
Administrative Agent from its capacity as administrative agent in the event of
the Administrative Agent’s willful misconduct or gross negligence.  Such removal
shall be effective upon appointment and acceptance of a successor Administrative
Agent selected by the Supermajority Lenders.  Any successor Administrative Agent
must satisfy the conditions set forth in this Section 10.8 (including, without
limitation, the consultation with, and approval from, the Borrower, to the
extent required under Section 10.8).  Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all rights, powers, privileges and duties of the removed Administrative Agent,
and the removed Administrative Agent shall be discharged from all further duties
and obligations as Administrative Agent under this Agreement and the Loan
Documents, provided that the Administrative Agent shall remain liable to the
extent provided in the Loan Documents for its actions and omissions occurring
prior to such removal.  The Commitment of the Lender which is acting as
Administrative Agent shall not be taken into account in the calculation of
Supermajority Lenders for the purposes of removing Administrative Agent in the
event of the Administrative Agent’s willful misconduct or gross negligence. 
After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article and
Sections 11.5 and 11.12 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring or removed Administrative Agent was acting as
Administrative Agent.

 

Any resignation by, or removal of, Bank of America as Administrative Agent
pursuant to this Section shall also constitute its resignation or removal, as
applicable, as Issuing Lender and Swing Loan Lender.  Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, (a) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring or removed Issuing Lender and Swing Loan Lender,
(b) the retiring or removed Issuing Lender and Swing Loan Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor Issuing Lender shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangement satisfactory to the
retiring or removed Issuing Lender to effectively assume, at the time of such
succession, the obligations of the retiring or removed Issuing Lender with
respect to such Letters of Credit.  After the retiring Issuing Lender’s and
Swing Lender’s resignation hereunder and under the other Loan Documents, the
provisions of this Article and Sections 11.5 and 11.12 shall continue in effect
for the benefit of such

 

84

--------------------------------------------------------------------------------


 

retiring Issuing Lender and Swing Lender, their sub agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring Issuing Lender and Swing Lender were acting as Issuing
Lender and Swing Lender, respectively.

 

10.9                           Non-Reliance on Administrative Agent and Other
Lenders.

 

Each Lender and the Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

10.10                     No Other Duties, Etc.

 

Anything herein to the contrary notwithstanding, none of the Book Manager, Lead
Arrangers, Documentation Agents, Managing Agent or Syndication Agent listed on
the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or the Issuing Lender
hereunder.

 

10.11                     Administrative Agent May File Proofs of Claim.

 

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to the Borrower or any Subsidiary Guarantor, the
Administrative Agent (irrespective of whether the principal of any Loan or
Letter of Credit Exposure shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

 

(a)                                  to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans or
Letter of Credit Exposure and all other obligations of the Borrower and the
Subsidiary Guarantors under the Loan Documents that are owing and unpaid and to
file such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the Issuing Lender and the Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders, the Issuing Lender and the Administrative Agent and
their respective agents and counsel and all other amounts due the Lenders, the
Issuing Lender and the Administrative Agent under Sections 2.5(f) 3.1, 11.5 and
11.12) allowed in such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

85

--------------------------------------------------------------------------------


 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Lender to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Lender, to pay
to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
 3.1, 11.5 and 11.12.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender, or the
Issuing Lender any plan of reorganization, arrangement, adjustment or
composition affecting the obligations of the Borrower and the Subsidiary
Guarantors under the Loan Documents or the rights of any Lender or to authorize
the Administrative Agent to vote in respect of the claim of any Lender in any
such proceeding.

 

10.12                     Guaranty Matters.  The Lenders and the Issuing Lender
irrevocably authorize the Administrative Agent, at its option and in its
discretion, to release any Subsidiary Guarantor from its obligations under the
Guaranty if (i) such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder or (ii) such release is permitted pursuant to
and in accordance with Section 8.2.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release any
Subsidiary Guarantor from its obligations under the Guaranty pursuant to this
Section 10.12.

 

11.                                 OTHER PROVISIONS.

 

11.1                           Amendments and Waivers.

 

With the written consent of the Required Lenders, the Administrative Agent and
the Borrower may, from time to time, enter into written amendments, supplements
or modifications of the Loan Documents and, with the consent of the Required
Lenders, the Administrative Agent on behalf of the Lenders may execute and
deliver to any such parties a written instrument waiving or a consent to a
departure from, on such terms and conditions as the Administrative Agent may
specify in such instrument, any of the requirements of the Loan Documents or any
Default or Event of Default and its consequences; provided, however, that no
such amendment, supplement, modification, waiver or consent shall, without the
consent of all of the Lenders:  (i) increase the Commitment of any Lender or the
Total Commitment Amount or decrease the Commitment of any Lender other than a
pro rata reduction of the Total Commitment in accordance with the terms of this
Agreement; (ii) extend the Maturity Date; (iii) decrease the rate, or extend the
time of payment, of interest of, or change or forgive the principal amount of,
or change the requirement that payments and prepayments of principal on, and
payments of interest on, the Notes be made pro rata to the Lenders on the basis
of the outstanding principal amount of the Loans, (iv) amend the definitions of
“Required Lender” or “Supermajority Lenders”, (v) amend any provision of this
Agreement or the Loan Documents which requires the approval of all of the
Lenders, the Supermajority Lenders or the Required Lenders to require a lesser
number of Lenders to approve such action, (vi) release any Subsidiary Guarantor
from its obligations under a Guaranty except as provided in Section 8.2, or

 

86

--------------------------------------------------------------------------------


 

(vii) change the provisions of Section 3.1 or 11.1; and provided further that no
such amendment, supplement, modification, waiver or consent shall amend, modify,
waive or consent to a departure from any provision of Section 10 or otherwise
change any of the rights or obligations of the Administrative Agent under the
Loan Documents without the written consent of the Administrative Agent.  The
Administrative Agent shall cause a copy of each written request for such an
amendment, supplement or modification delivered by the Borrower to it to be
delivered to each Lender.  Any such amendment, supplement, modification, waiver
or consent shall apply equally to each of the Lenders and shall be binding upon
the parties to the applicable agreement, the Lenders, the Administrative Agent
and all future holders of the Notes.  In the case of any waiver, the parties to
the applicable agreement, the Lenders and the Administrative Agent shall be
restored to their former position and rights under the Loan Documents, and any
Default or Event of Default waived shall not extend to any subsequent or other
Default or Event of Default, or impair any right consequent thereon. 
Notwithstanding anything contained herein to the contrary, (i) there shall be no
amendment, modification or waiver of any provisions in the Loan Documents with
respect to Swing Loans, Competitive Advances or Letters of Credit  without the
consent of the Swing Loan Lender, or any Lender then holding a Competitive
Advance, or Issuing Lender, respectively and (ii) no Defaulting Lender shall
have the right to approve or disapprove any amendment waiver or consent
hereunder, except that the Commitment of such Lender may not be increased or
extended without the consent of such Lender.

 

11.2                           Notices.

 

All notices, requests and demands to or upon the respective parties hereto to be
effective shall be in writing and, unless otherwise expressly provided herein,
shall be deemed to have been duly given or made when delivered by hand, or if
sent by certified mail (return receipt requested), when the return receipt is
signed on behalf of the party to whom such notice is given, or in the case of
telecopier notice, when sent with a confirmation received, or if sent by
overnight nationwide commercial courier, the Business Day following the date
such notice is deposited with said courier, and in any case addressed as follows
in the case of the Borrower or the Administrative Agent, and at the Domestic
Lending Office in the case of each Lender, or to such other addresses as to
which the Administrative Agent may be hereafter notified by the respective
parties hereto or any future holders of the Notes:

 

The Borrower:

 

New Plan Excel Realty Trust, Inc.

1120 Avenue of the Americas; 12th Floor

New York, New York 10036

Attention:                      John B. Roche,

Chief Financial Officer

Telephone:                 (212) 869-3000

Telecopy:                        (212) 869-3989

 

87

--------------------------------------------------------------------------------


 

with a copy to:

 

New Plan Excel Realty Trust, Inc.

1120 Avenue of the Americas

New York, New York 10036

Attention:                      Steven F. Siegel, Esq., General Counsel

Telephone:                 (212) 869-3000

Telecopy:                        (212) 869-7460

 

The Administrative Agent:

 

Bank of America, N.A.

Agency Management

TX 1-492-14-11

901 Main Street, 14th Floor

Dallas, TX 75202

Attention:                      Kajal Patel

Telephone:                 (214) 209-4109

Telecopy:                        (214) 290-9448

(the above address being the initial Administrative Agent’s Office)

 

with a copy to:

 

Bank of America, N.A.

Credit Services

TX 1-492-14-05

901 Main Street, 14th Floor

Dallas, Texas 75202

Attention:  Nora J. Taylor

Telephone:                 (214) 209-0592

Telecopy:                        (214) 290-9673

 

with a copy to:

 

Bank of America, N.A.

231 South LaSalle Street, 10th Floor

Chicago, Illinois 60697

Attention:  Mark A. Mokelke

Telephone:                 (312) 828-1739

Telecopy:                        (312) 974-4970

 

except that any notice, request or demand by the Borrower to or upon the
Administrative Agent or the Lenders pursuant to Section 2.8 shall not be
effective until received.  Any party to a Loan Document may rely on signatures
of the parties thereto which are transmitted by telecopier or other electronic
means as fully as if originally signed.

 

88

--------------------------------------------------------------------------------


 

11.3                           No Waiver; Cumulative Remedies.

 

No failure to exercise and no delay in exercising any right, remedy, power or
privilege under any Loan Document shall operate as a waiver thereof; nor shall
any single or partial exercise of any right, remedy, power or privilege under
any Loan Document preclude any other or further exercise thereof or the exercise
of any other right, remedy, power or privilege.  The rights, remedies, powers
and privileges under the Loan Documents are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

 

11.4                           Survival of Representations and Warranties.

 

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of the making of any Loan, and shall continue in full
force and effect as long as any Loan or any other obligation of the Borrower,
any Subsidiary Guarantor or any of their respective Subsidiaries or Affiliates
hereunder shall remain unpaid or unsatisfied or any Letter of Credit shall
remain outstanding.

 

11.5                           Payment of Expenses and Taxes.

 

The Borrower agrees, promptly upon presentation of a statement or invoice
therefor, and whether any Loan is made (i) to pay or reimburse Bank of America,
Administrative Agent and Bank of America in its capacity as Lead Arranger for
all of their reasonable out-of-pocket costs and expenses reasonably incurred in
connection with the development, preparation, negotiation and execution of, the
Loan Documents, the syndication of the loan transaction evidenced by this
Agreement (whether or not such syndication is completed) and any amendment,
supplement or modification hereto (whether or not executed), any documents
prepared in connection therewith and the consummation of the transactions
contemplated thereby, including, without limitation, the reasonable fees and
disbursements of Special Counsel, (ii) to pay or reimburse each Credit Party for
all of its respective reasonable costs and expenses, including, without
limitation, reasonable fees and disbursements of counsel, reasonably incurred in
connection with (x) any Default or Event of Default and any enforcement or
collection proceedings resulting therefrom (including, without limitation, any
reasonable costs incurred after the entry of judgment in an attempt to collect
money due in the judgment) or in connection with the negotiation of any
restructuring or “work-out” (whether consummated or not) of the obligations of
the Borrower under any of the Loan Documents and (y) the enforcement of this
Section, (iii) to pay, indemnify, and hold each Credit Party harmless from and
against, any and all recording and filing fees and any and all liabilities with
respect to, or resulting from any delay in paying, stamp, excise and other
similar taxes, if any, which may be payable or determined to be payable in
connection with the execution and delivery of, or consummation of any of the
transactions contemplated by, or any amendment, supplement or modification of,
or any waiver or consent under or in respect of, the Loan Documents and any such
other documents, and (iv) to pay, indemnify and hold each Credit Party and each
of their respective officers, directors, employees, affiliates, agents,
controlling persons and attorneys (as used in this

 

89

--------------------------------------------------------------------------------


 

Section, each an “indemnified person”) harmless from and against any and all
other liabilities, obligations, claims, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever (including, without limitation, reasonable counsel fees and
disbursements) with respect to any claim, investigation or proceeding from any
third party relating to this Agreement or the Loan Documents, including the
enforcement and performance of the Loan Documents and the use of the proceeds of
the Loans (all the foregoing, collectively, the “indemnified liabilities”),
whether or not any such indemnified person is a party to this Agreement or the
Loan Documents, and to reimburse each indemnified person for all reasonable
legal and other expenses incurred in connection with investigating or defending
any indemnified liabilities, and, if and to the extent that the foregoing
indemnity may be unenforceable for any reason, the Borrower agrees to make the
maximum payment permitted or not prohibited under applicable law; provided,
however, that the Borrower shall have no obligation hereunder to pay indemnified
liabilities to any Credit Party arising from (A) the gross negligence or willful
misconduct of such Credit Party or (B) disputes solely between the Credit
Parties and which are not related to any act or failure to act on the part of
the Borrower or the failure of the Borrower to perform any of its obligations
under this Agreement or the Loan Documents.

 

Notwithstanding the foregoing, the fees and expenses referred to in clause (iv)
of the preceding paragraph shall not be payable by the Borrower if (x) any such
enforcement action brought by such Credit Party is dismissed, with prejudice, on
the pleadings or pursuant to a motion made by the Borrower for summary judgment,
and (y) if such Credit Party appeals such dismissal, such dismissal is affirmed
and the time for any further appeals has expired.  The obligations of the
Borrower under this Section shall survive the termination of this Agreement and
the Commitments and the payment of the Notes and all other amounts payable under
the Loan Documents.

 

11.6                           Lending Offices.

 

Each Lender shall have the right at any time and from time to time to transfer
its Loans to a different office, provided that such Lender shall promptly notify
the Administrative Agent and the Borrower of any such change of office.  Such
office shall thereupon become such Lender’s Domestic Lending Office or LIBOR
Lending Office, as the case may be; provided, however, that no such Lender shall
be entitled to receive any greater amount under Section 2.13, 2.14 or 2.16 as a
result of a transfer of any such Loans to a different office of such Lender than
it would be entitled to immediately prior thereto unless such claim would have
arisen even if such transfer had not occurred.

 

11.7                           Successors and Assigns.

 

(a)                                  Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that neither the Borrower nor any Subsidiary Guarantor may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an Eligible Assignee in accordance with the provisions of subsection (b)
of this Section, (ii) by way of participation in accordance with the provisions
of subsection (d) of this Section, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this
Section (and any other attempted

 

90

--------------------------------------------------------------------------------


 

assignment or transfer by any party hereto shall be null and void).  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the Issuing Lender and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement.

 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more Eligible Assignees all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Commitment and the Loans (including for purposes of this subsection (b),
participations and subparticipations in Letter of Credit Exposure and in Swing
Loans) at the time owing to it); provided that

 

(i)                                     except in the case of an assignment of
the entire remaining amount of the assigning Lender’s Commitment and the Loans
at the time owing to it or in the case of an assignment to a Lender or an
Affiliate of a Lender or an Approved Fund with respect to a Lender, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, and after giving effect to such assignment, shall not be less than
$5,000,000 unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed);

 

(ii)                                  unless otherwise approved by the
Administrative Agent, such assignee shall acquire an interest in the Loans of
not less than $5,000,000 or such amount plus a whole multiple of $1,000,000 in
excess thereof, unless such assignee is acquiring all of the assigning Lender’s
Commitment;

 

(iii)                               each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (iii) shall not apply to rights in respect of
Competitive Advances or Swing Loans;

 

(iv)                              any assignment of a Commitment must be
approved by the Administrative Agent, the Issuing Lender and the Swing Loan
Lender unless the Person that is the proposed assignee is itself a Lender
(whether or not the proposed assignee would otherwise qualify as an Eligible
Assignee), provided, however, that the Administrative Agent’s, the Issuing
Lender’s and the Swing Loan Lender’s approval shall not be required following
and during the continuation of an Event of Default so long as such assignee is a
financial institution having a net worth of not less than $300,000,000.00 as of
the date of such assignment; and

 

(v)                                 the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500, and the Eligible Assignee, if
it shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.

 

91

--------------------------------------------------------------------------------


 

In connection with such assignment, the assignor may assign all or any portion
of its Competitive Advance Note and the Competitive Advances at the time owing
to it, which, if so assigned, shall be assigned in such proportion as the
assignor and assignee agree, but in no event shall the assignee acquire an
interest in the Competitive Advances of the assignor of less than $5,000,000.00;
provided, however, that in the event such assignor assigns all of its
Commitment, such assignor shall assign all of its Competitive Advance Note and
Competitive Advances, if any, in connection therewith.  In the event that a
portion of a Competitive Advance is assigned to such assignee, the Borrower
shall upon the request of such assignee execute and deliver to such assignee a
Competitive Advance Note, dated the effective date of such assignment and which
shall otherwise be in substantially the form of the Competitive Advance Notes.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.11, 2.13, 2.14, 11.5 and 11.12 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Upon request, the Borrower (at its expense) shall execute and
deliver a Note (i) to the assignee Lender and (ii) to the assignor Lender if
such assignment is less than such assignor Lender’s entire commitment.  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection (d) of this Section.

 

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as an agent of the Borrower, shall maintain at the
Administrative Agent’s Office a copy of each Assignment and Assumption delivered
to it and a register for the recordation of the names and addresses of the
Lenders, and the Commitments of, and principal amounts of the Loans and Letter
of Credit Exposure owing to, each Lender pursuant to the terms hereof from time
to time (the “Register”).  The entries in the Register shall be conclusive, in
the absence of manifest error, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by each of the Borrower and the Issuing Lender at any
reasonable time and from time to time upon reasonable prior notice.  In
addition, at any time that a request for a consent for a material or substantive
change to the Loan Documents is pending, any Lender wishing to consult with
other Lenders in connection therewith may request and receive from the
Administrative Agent a copy of the Register.

 

(d)                                 Participations.  Any Lender may at any time,
without the consent of, or notice to, the Borrower or the Administrative Agent,
sell participations to any Person (other than a natural person or the Borrower,
any Subsidiary Guarantor or any of the Borrower’s or any Subsidiary Guarantor’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s

 

92

--------------------------------------------------------------------------------


 

rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations and
subparticipations in any Letter of Credit Exposure and/or Swing Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent, the Lenders and the Issuing Lender shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.1 that affects such Participant.  Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.11, 2.13 and 2.14 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.10 as though it were a Lender, provided
such Participant agrees to be subject to Sections 2.3(d) and (f) as though it
were a Lender.

 

(e)                                  Limitations upon Participant Rights.  A
Participant shall not be entitled to receive any greater payment under
Section 2.11 or 2.13 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent.  A Participant that would be a foreign corporation (as referred
to in Section 2.11(b)) if it were a Lender shall not be entitled to the benefits
of Section 2.11 unless the Borrower is notified of the participation sold to
such Participant and such Participant, for the benefit of the Borrower, complies
with Section 2.11(b) as though it were a Lender.

 

(f)                                    Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement (including under its Note) to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

 

(g)                                 Electronic Execution of Assignments.  The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

 

(h)                                 Resignation as Issuing Lender or Swing Loan
Lender after Assignment.  Notwithstanding anything to the contrary contained
herein, if at any time Bank of America assigns all of its Commitment and Loans
pursuant to subsection (b) above, Bank of America may, (i) upon

 

93

--------------------------------------------------------------------------------


 

30 days’ notice to the Borrower and the Lenders, resign as Issuing Lender and/or
(ii) upon 30 days’ notice to the Borrower, resign as Swing Loan Lender.  In the
event of any such resignation as Issuing Lender or Swing Loan Lender, the
Borrower shall be entitled to appoint from among the Lenders a successor Issuing
Lender or Swing Loan Lender hereunder subject to the acceptance of such
appointed Lender in writing, provided, however, in the event that no Lender
shall agree to accept such appointment, then the Person serving as
Administrative Agent following such assignment by Bank of America shall serve as
the Issuing Lender and/or Swing Lender; provided further, however, that no
failure by the Borrower to appoint, or Administrative Agent to accept, any such
successor shall affect the resignation of Bank of America as Issuing Lender or
Swing Loan Lender, as the case may be.  If Bank of America resigns as Issuing
Lender, it shall retain all the rights and obligations of the Issuing Lender
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as Issuing Lender and all Letters of Credit Exposure
with respect thereto (including the right to require the Lenders to make Prime
Rate Loans or fund risk participations or subparticipations in unreimbursed
amounts pursuant to Sections 2.5(g) and 2.5(h)).  If Bank of America resigns as
Swing Loan Lender, it shall retain all the rights of the Swing Loan Lender
provided for hereunder with respect to Swing Loans made by it and outstanding as
of the effective date of such resignation, including the right to require the
Lenders to make Prime Rate Loans or fund risk participations in outstanding
Swing Loans pursuant to Sections 2.1(A)(d) and 2.1(A)(e).

 

(i)                                     Resignation by Administrative Agent.  In
the event that any Lender acting as Administrative Agent or any successor Lender
acting as Administrative Agent shall at any time hold a Commitment of less than
$10,000,000.00, then such Administrative Agent shall promptly provide written
notice thereof to the Lenders, and the Required Lenders shall have the right, to
be exercised within fifteen (15) days of delivery of such notice by such
Administrative Agent, to elect to remove such Administrative Agent as
Administrative Agent and replace such Administrative Agent under the Loan
Documents, subject to the terms of Section 10.8 (including, without limitation,
the consultation with, and approval from, the Borrower, to the extent required
under Section 10.8.

 

(j)                                     Resignation by other Agents.  In the
event that a Lender that is also a Syndication Agent, Documentation Agent, Book
Manager or Managing Agent assigns all of its Commitment, contemporaneously with
the effectiveness of such assignment, such Lender shall no longer serve in such
capacity as Syndication Agent, Documentation Agent, Book Manager or Managing
Agent, as applicable.

 

11.8                           [Intentionally Omitted].

 

11.9                           Counterparts; Integration; Effectiveness.

 

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Article V, this Agreement shall become effective
when it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts

 

94

--------------------------------------------------------------------------------


 

hereof that, when taken together, bear the signatures of each of the other
parties hereto.  Delivery of an executed counterpart of a signature page of this
Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement.  A telecopied counterpart of any Loan Document or
to any document evidencing, and of any an amendment, modification, consent or
waiver to or of any Loan Document shall be deemed to be an originally executed
counterpart.  A set of the copies of the Loan Documents signed by all the
parties thereto shall be deposited with each of the Borrower and the
Administrative Agent.  Any party to a Loan Document may rely upon the signatures
of any other party thereto which are transmitted by telecopier or other
electronic means to the same extent as if originally signed.

 

11.10                     Adjustments; Set-off.

 

(a)                                  If any Lender, including Swing Loan Lender
(a “Benefited Lender”), shall at any time receive any payment of all or any part
of its Loans or participation or subparticipation in payments made by the
Issuing Lender pursuant to a Letter of Credit or Swing Loans, or interest
thereon, or receive any collateral in respect thereof (whether voluntarily or
involuntarily, by set-off, pursuant to events or proceedings of the nature
referred to in Section 9.1(h) or (i), or otherwise) in a greater proportion than
any such payment to and collateral received by any other Lender in respect of
such other Lender’s Loans or participation or subparticipation in payments made
by the Issuing Lender pursuant to a Letter of Credit or Swing Loans, or interest
thereon, such Benefited Lender shall purchase for cash from each of the other
Lenders such portion of each such other Lender’s Loans and participation and
subparticipation in payments made by the Issuing Lender pursuant to a Letter of
Credit or Swing Loans, and shall provide each of such other Lenders with the
benefits of any such collateral, or the proceeds thereof, as shall be necessary
to cause such Benefited Lender to share the excess payment or benefits of such
collateral or proceeds ratably with each of the Lenders, provided, however, that
if all or any portion of such excess payment or benefits is thereafter recovered
from such Benefited Lender, such purchase shall be rescinded, and the purchase
price and benefits returned, to the extent of such recovery, but without
interest.  The Borrower agrees that each Lender so purchasing a portion of
another Lender’s Loans or participations or subparticipations in payments by the
Issuing Lender pursuant to a Letter of Credit or Swing Loans may exercise all
rights of payment (including, without limitation, rights of set-off, to the
extent not prohibited by law) with respect to such portion as fully as if such
Lender were the direct holder of such portion.

 

(b)                                 In addition to any rights and remedies of
the Lenders provided by law, upon the occurrence of an Event of Default and the
acceleration of the obligations owing in connection with the Loan Documents, or
at any time upon the occurrence and during the continuance of an Event of
Default under Section 9.1(a) or (b), each Lender shall have the right, without
prior notice to the Borrower, any such notice being expressly waived by the
Borrower to the extent not prohibited by applicable law, to set-off and apply
against any indebtedness, whether matured or unmatured, of the Borrower to such
Lender, any amount owing from such Lender to the Borrower, at, or at any time
after, the happening of any of the above-mentioned events.  To the extent not
prohibited by applicable law, the aforesaid right of set-off may be exercised by
such Lender against the Borrower or against any trustee in bankruptcy,
custodian, debtor in possession, assignee for the benefit of creditors,
receiver, or execution,

 

95

--------------------------------------------------------------------------------


 

judgment or attachment creditor of the Borrower, or against anyone else claiming
through or against the Borrower or such trustee in bankruptcy, custodian, debtor
in possession, assignee for the benefit of creditors, receivers, or execution,
judgment or attachment creditor, notwithstanding the fact that such right of
set-off shall not have been exercised by such Lender prior to the making, filing
or issuance, or service upon such Lender of, or of notice of, any such petition,
assignment for the benefit of creditors, appointment or application for the
appointment of a receiver, or issuance of execution, subpoena, order or
warrant.  Each Lender agrees promptly to notify the Borrower and the
Administrative Agent after any such set-off and application made by such Lender,
provided that the failure to give such notice shall not affect the validity of
such set-off and application.

 

11.11                     Lenders’ Representations.

 

Each Lender represents to the Administrative Agent that, in acquiring its Note,
it is acquiring the same for its own account for the purpose of investment and
not with a view to selling the same in connection with any distribution thereof,
provided that the disposition of each Lender’s own Property shall at all times
be and remain within its control.

 

11.12                     Indemnity.

 

The Borrower agrees to indemnify and hold harmless each Credit Party and its
affiliates, directors, officers, employees, affiliates, agents, controlling
persons and attorneys (each an “Indemnified Person”) from and against any loss,
reasonable cost, liability, damage or reasonable expense (including the
reasonable fees and disbursements of counsel of such Indemnified Person,
including all local counsel hired by any such counsel) incurred by such
Indemnified Person in investigating, preparing for, defending against, or
providing evidence, producing documents or taking any other action in respect
of, any commenced or threatened litigation, administrative proceeding or
investigation under any federal securities or tax laws or any other statute of
any jurisdiction, or any regulation, or at common law or otherwise, which is
alleged to arise out of or is based upon:  (i) any untrue statement of any
material fact by the Borrower in any document or schedule executed or filed with
any Governmental Authority by or on behalf of the Borrower; (ii) any omission to
state any material fact required to be stated in such document or schedule, or
necessary to make the statements made therein, in light of the circumstances
under which made, not misleading; or (iii) any acts, practices or omissions of
the Borrower or its agents relating to the use of the proceeds of any or all
borrowings made by the Borrower which are alleged to be in violation of
Section 2.15, or in violation of any federal securities or tax laws or of any
other statute, regulation or other law of any jurisdiction applicable thereto,
whether or not such Indemnified Person is a party thereto.  The indemnity set
forth herein shall be in addition to any other obligations, liabilities or other
indemnifications of the Borrower to each Indemnified Person under the Loan
Documents or at common law or otherwise, and shall survive any termination of
the Loan Documents, the expiration of the Commitments and the payment of all
indebtedness of the Borrower under the Loan Documents, provided that the
Borrower shall have no obligation under this Section to an Indemnified Person
with respect to any of the foregoing to the extent found in a final judgment of
a court having jurisdiction to have resulted primarily out of the gross
negligence or willful misconduct of such Indemnified Person or arising solely
from claims between one such Indemnified Person and another such Indemnified
Person.

 

96

--------------------------------------------------------------------------------


 

11.13                     Governing Law.

 

The Loan Documents and the rights and obligations of the parties thereunder
shall be governed by, and construed and interpreted in accordance with, the
internal laws of the State of New York, without regard to principles of conflict
of laws.

 

11.14                     Headings Descriptive.

 

Section headings have been inserted in the Loan Documents for convenience only
and shall not be construed to be a part thereof.

 

11.15                     Severability.

 

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

11.16                     [Intentionally Omitted.]

 

11.17                     Consent to Jurisdiction.

 

The Borrower and each of the Credit Parties hereby irrevocably submit to the
jurisdiction of any New York State or Federal court sitting in the City of New
York over any suit, action or proceeding arising out of or relating to the Loan
Documents.  The Borrower and each of the Credit Parties hereby irrevocably
waive, to the fullest extent permitted or not prohibited by law, any objection
which any of them may now or hereafter have to the laying of the venue of any
such suit, action or proceeding brought in such a court and any claim that any
such suit, action or proceeding brought in such a court has been brought in an
inconvenient forum.  The parties intend that Section 5-1402 of the New York
General Obligations Law shall apply to this Section 11.17.

 

11.18                     Service of Process.

 

The Borrower hereby agrees that process may be served against it in any suit,
action or proceeding referred to in Section 11.17 by sending the same by first
class mail, return receipt requested or by overnight courier service, to the
address of the Borrower set forth in Section 11.2 or in the applicable Loan
Document executed by the Borrower.  The Borrower hereby agrees that any such
service (i) shall be deemed in every respect effective service of process upon
it in any such suit, action, or proceeding, and (ii) shall to the fullest extent
enforceable by law, be taken and held to be valid personal service upon and
personal delivery to it.

 

11.19                     No Limitation on Service or Suit.

 

Nothing in the Loan Documents or any modification, waiver, consent or amendment
thereto shall affect the right of the Administrative Agent or any Lender to
serve process in any manner

 

97

--------------------------------------------------------------------------------


 

permitted by law or limit the right of the Administrative Agent or any Lender to
bring proceedings against the Borrower in the courts of any jurisdiction or
jurisdictions in which the Borrower may be served.

 

11.20                     WAIVER OF TRIAL BY JURY.

 

THE ADMINISTRATIVE AGENT, THE LENDERS AND THE BORROWER HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHT ANY OF THEM MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION ARISING OUT OF, UNDER OR IN CONNECTION WITH
THE LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREIN.  FURTHER, THE
BORROWER HEREBY CERTIFIES THAT NO REPRESENTATIVE OR AGENT OF THE ADMINISTRATIVE
AGENT, THE LENDERS, OR COUNSEL TO THE ADMINISTRATIVE AGENT OR THE LENDERS, HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE ADMINISTRATIVE AGENT OR THE
LENDERS WOULD NOT, IN THE EVENT OF SUCH LITIGATION, SEEK TO ENFORCE THIS WAIVER
OF RIGHT TO JURY TRIAL PROVISION.  THE BORROWER ACKNOWLEDGES THAT THE
ADMINISTRATIVE AGENT AND THE LENDERS HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, INTER ALIA, THE PROVISIONS OF THIS SECTION.

 

11.21                     Termination.

 

After the termination of this Agreement in accordance with its terms, without
any extension thereof, and the payment in full of all obligations of the
Borrower under the Loan Documents (including without limitation, all principal,
interest, Facility Fees and other amounts payable hereunder and under the
Notes), the obligations of the Borrower hereunder (other than those which are
stated herein to survive any termination of this Agreement) shall terminate,
except that the foregoing shall not apply with respect to any claim, action or
proceeding made or brought under any other provision of the Loan Documents prior
to such termination or payment.  At the request of the Borrower, each Lender
whose obligations under the Notes have been fully paid shall promptly return to
the Borrower its Note marked “paid” or shall deliver other evidence that such
Lender has received full payment of such obligations.

 

11.22                     Replacement Notes.

 

Upon receipt of evidence reasonably satisfactory to the Borrower of the loss,
theft, destruction or mutilation of any Note, and in the case of any such loss,
theft or destruction, upon delivery by the relevant Lender of an indemnity
agreement reasonably satisfactory to the Borrower or, in the case of any such
mutilation, upon surrender and cancellation of the applicable Note, the Borrower
will execute and deliver, in lieu thereof, a replacement Note, identical in form
and substance to the applicable Note and dated as of the date of the applicable
Note and upon such execution and delivery all references in the Loan Documents
to such Note shall be deemed to refer to such replacement Note.

 

98

--------------------------------------------------------------------------------


 

11.23                     USA PATRIOT Act Notice.  Each Lender that is subject
to the Act (as hereinafter defined) and the Administrative Agent (for itself and
not on behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender or
the Administrative Agent, as applicable, to identify the Borrower in accordance
with the Act.

 

11.24                     Replacement of Lenders.  If any Lender requests
compensation under Section 2.13, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.11, or if any Lender is a Defaulting Lender,
then the Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions and other
requirements contained in, and consents required by, Section 11.7), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be, but is not required to be, another Lender, if a Lender accepts such
assignment), provided that:

 

(a)                                  the Borrower shall have paid to the
Administrative Agent the assignment fee specified in Section 11.7;

 

(b)                                 such Lender shall have received payment of
an amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 2.14) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts);

 

(c)                                  in the case of any such assignment
resulting from a claim for compensation under Section 2.13 or payments required
to be made pursuant to Section 2.11, such assignment will result in a reduction
in such compensation or payments thereafter;

 

(d)                                 such assignment does not conflict with
applicable Laws; and

 

(e)                                  from and after the effective date of such
assignment the assigning Lender shall be released from its obligations under
this Agreement (and shall cease to be a party hereto) but shall continue to be
entitled to the benefits of Sections 2.11, 2.13, 2.14, 11.5 and 11.12 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

11.25                     Relationships.  None of the Administrative Agent, any
Lender, the Issuing Lender or the Swing Loan Lender has any fiduciary
relationship with or fiduciary duty to the Borrower, the Subsidiary Guarantors
or their respective Subsidiaries arising out of or in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereunder
and thereunder, and the relationship between each Lender and the Borrower is
solely that of a lender and borrower, and nothing contained herein or in any of
the other Loan Documents shall in any manner

 

99

--------------------------------------------------------------------------------


 

be construed as making the parties hereto partners, joint venturers or any other
relationship other than lender and borrower.

 

[SIGNATURES COMMENCE ON FOLLOWING PAGE]

 

100

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

 

 

NEW PLAN EXCEL REALTY TRUST, INC.

 

 

 

 

 

By:

/s/ John B. Roche

 

 

 

John B. Roche,

 

 

 

Chief Financial Officer

 

 

101

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., a national banking
association, individually and as Administrative Agent

 

 

 

 

 

By:

/s/ Michael W. Edwards

 

 

 

Name:  Michael W. Edwards

 

 

 

Title:  Managing Director

 

 

Bank of America, N.A.

Agency Management

TX1-492-14-11

901 Main Street, 14th Floor

Dallas, TX  75202

Attention:                      Kajal Patel

Telecopy:                        (214) 290-9448

 

and

 

Bank of America, N.A.

231 South LaSalle Street, 10th Floor

Chicago, Illinois 60697

Attn:  Mark A. Mokelke

Telecopy:                        (312) 974-4970

 

102

--------------------------------------------------------------------------------


 

 

THE BANK OF NEW YORK, individually and as
Syndication Agent

 

 

 

By:

 

/s/ Rick Laudisi

 

 

Name:

 

Rick Laudisi

 

 

Title:

 

Vice President

 

 

Bank of New York

One Wall Street, 21st Floor

New York, New York 10286

Attn:  Mr. Rick Laudisi

Facsimile:  (212) 809-9526

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, individually and as
Co-Documentation Agent

 

 

 

By:

/s/

 Marc E. Costantino

 

 

Name:

 

 Marc E. Costantino

 

 

Title:

 

 Vice President

 

 

JPMorgan Chase Bank
270 Park Avenue, 4th Floor
New York, New York  10017
Attn:  Marc Costantino
Facsimile:  (212) 270-0213

 

--------------------------------------------------------------------------------


 

 

KEYBANK NATIONAL ASSOCIATION, a
national banking association, individually and as
Co-Documentation Agent

 

 

 

By:

/s/

 John Scott

 

 

Name:

 

John Scott

 

 

Title:

 

Vice President

 

 

 

KeyBank National Association

1146 19th Street, NW, Suite 400
Washington, DC  20036

Attn:  Mr. John C. Scott
Facsimile:  (202) 452-4925

 

and

 

KeyBank National Association

1146 19th Street, NW, Suite 400
Washington, DC  20036

Attn:  Ms. Jennifer Dakin
Facsimile:  (202) 452-4925

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, N.A., individually and as
Co-Documentation Agent

 

 

 

By:

/s/ Christopher B. Wilson

 

 

Name:

Christopher B. Wilson

 

 

Title:

Vice President

 

 

Wells Fargo Bank, N.A.

40 West 57th Street

21st Floor

New York, New York  10019

Attn:  Christopher B. Wilson

Facsimile:  (212) 581-0979

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK, individually and as Managing
Agent

 

 

 

By:

 

/s/ Nancy B. Richards

 

 

Name:

 

Nancy B. Richards

 

 

Title:

 

Vice President

 

 

SunTrust Bank

Real Estate Finance Group

8245 Boone Boulevard

Suite 820

Vienna, Virginia  22182

Attn:  Nancy B. Richards
Facsimile:  (703) 902-9245

 

--------------------------------------------------------------------------------


 

 

CHANG HWA COMMERCIAL BANK, LTD.,
NEW YORK BRANCH

 

 

 

By:

/s/

 Ming-Hsien Lin

 

 

Name:

 

Ming-Hsien Lin

 

 

Title:

 

SVP & General Manager

 

 

Chang Hwa Commercial Bank,

Ltd., New York Branch

685 Third Avenue, 29th Floor

New York, New York  10017

Attn:  Han Li

Facsimile:  (212) 651-9785

 

--------------------------------------------------------------------------------


 

 

CITICORP NORTH AMERICA, INC.

 

 

 

By:

/s/

 David Bouton

 

 

Name:

 

 David Bouton

 

 

Title:

 

 Vice President

 

 

Citicorp North America, Inc.

390 Greenwich Street, 1st Floor

New York, New York  10013

Attn:  Blake R. Gronich
Facsimile:  (212) 723-8547

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION

 

 

 

By:

/s/

 Thomas Nastarowicz

 

 

Name:

 

 Thomas Nastarowicz

 

 

Title:

 

 Vice President

 

 

PNC Bank, National Association

Two Tower Center Blvd.

18th Floor

East Brunswick, New Jersey  08816

Attn:  Thomas Nastarowicz

 

--------------------------------------------------------------------------------


 

 

UBS LOAN FINANCE LLC

 

 

 

By:

/s/

 Winslowe Ogbourne

 

 

Name:

 

 Winslowe Ogbourne

 

 

Title:

 

 Associate Director Banking Products

 

 

Services, US

 

 

 

 

By:

/s/

 Doris Mesa

 

 

Name:

 

 Doris Mesa

 

 

Title:

 

 Associate Director Banking Products

 

 

Services, US

 

 

UBS Loan Finance LLC

677 Washington Blvd, 6th Floor South

Stamford, Connecticut  06901

Attn:  Christopher Aitkin

Facsimile:  (203) 719-3888

 

--------------------------------------------------------------------------------


 

 

WACHOVIA BANK, NATIONAL
ASSOCIATION

 

 

 

By:

/s/

 David M. Blackman

 

 

Name:

 

David M. Blackman

 

 

Title:

 

Director

 

 

Wachovia Bank, National Association
301 South College Street

Charlotte, North Carolina  28288-0172

Facsimile:  (704) 383-6205

 

--------------------------------------------------------------------------------


 

 

COMPASS BANK

 

 

 

By:

/s/

 Luke Nolan

 

 

Name:

 

 Luke Nolan

 

 

Title:

 

 Vice President

 

 

Compass Bank

8080 North Central Expressway, #370
Dallas, Texas  75202
Attn:  Luke Nolan
Facsimile:  (214) 890-8668

 

--------------------------------------------------------------------------------


 

 

CHEVY CHASE BANK, F.S.B.

 

 

 

By:

/s/

 Sadhvi K. Subramanian

 

 

Name:

 

 Sadhvi K. Subramanian

 

 

Title:

 

 Vice President

 

 

Chevy Chase Bank, F.S.B.

7501 Wisconsin Avenue, 12th Floor

Bethesda, Maryland  20814

Attn:  Sadhvi K. Subramanian

Facsimile:  (240) 497-7714

 

--------------------------------------------------------------------------------


 

 

CITIZENS BANK OF RHODE ISLAND

 

 

 

By:

/s/

 Craig E. Schermerhorn

 

 

Name:

 

Craig E. Schermerhorn

 

 

Title:

 

Vice President

 

 

Citizens Bank of Rhode Island

One Citizens Plaza (RC 0440)
Providence, Rhode Island  02903
Attn:  Craig E. Schermerhorn
Facsimile:  (401) 282-4485

 

--------------------------------------------------------------------------------


 

 

FIRST HORIZON BANK, A DIVISION OF FIRST
TENNESSEE BANK, NA

 

 

 

By:

/s/

 J. Jordan O’Neill, III

 

 

Name:

 

J. Jordan O’Neill, III

 

 

Title:

 

Senior Vice President

 

 

First Horizon Bank, a Division of

First Tennessee Bank, NA
1650 Tysons Blvd., #1150
McLean, Virginia  22102
Attn:  J. Jordan O’Neill, III
Facsimile:  (703) 734-1834

 

--------------------------------------------------------------------------------